Exhibit 10.1
 
Execution Version
 


Published CUSIP Number:  20903EAS4
Revolving Loan CUSIP Number:  20903EST2
Initial Term Loan CUSIP Number:  20903EAU9
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of December 23, 2013
 
among
 
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.,
 
as Parent Guarantor,
 
CONSOLIDATED COMMUNICATIONS, INC.,
 
as Borrower,
 
THE LENDERS REFERRED TO HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Issuing Bank and Swingline Lender,
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent
 
THE ROYAL BANK OF SCOTLAND PLC
as Documentation Agent
 
COBANK, ACB,
as Documentation Agent
 
and
 
WELLS FARGO SECURITIES, LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 

        ARTICLE I          DEFINITIONS
1
 
Section 1.01
Defined Terms
1
 
Section 1.02
Classification of Loans and Borrowings
31
 
Section 1.03
Terms Generally
32
 
Section 1.04
UCC Terms
32
 
Section 1.05
Rounding
32
 
Section 1.06
References to Agreement and Laws
32
 
Section 1.07
Times of Day
32
 
Section 1.08
Letter of Credit Amounts
32
ARTICLE II      THE CREDITS
33
 
Section 2.01
Credit Commitments
33
 
Section 2.02
Procedure for Borrowing
33
 
Section 2.03
Conversion and Continuation Options for Loans
34
 
Section 2.04
Swingline Loans
35
 
Section 2.05
Optional and Mandatory Prepayments of Loans
36
 
Section 2.06
Letters of Credit
39
 
Section 2.07
Repayment of Loans; Evidence of Debt
42
 
Section 2.08
Interest Rates and Payment Dates
43
 
Section 2.09
Computation of Interest
44
 
Section 2.10
Fees
44
 
Section 2.11
Termination, Reduction or Adjustment of Commitments
45
 
Section 2.12
Inability to Determine Interest Rate; Inadequacy of Interest Rate
45
 
Section 2.13
Pro Rata Treatment and Payments
45
 
Section 2.14
Illegality
46
 
Section 2.15
Requirements of Law
47
 
Section 2.16
Taxes
48
 
Section 2.17
Indemnity
51
 
Section 2.18
Change of Lending Office
51
 
Section 2.19
Sharing of Setoffs
51
 
Section 2.20
Assignment of Commitments Under Certain Circumstances
52
 
Section 2.21
Increase in Term Commitments
52
 
Section 2.22
Extension Offers
54

 
 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 2.23
Defaulting Lenders
56
ARTICLE III     REPRESENTATIONS AND WARRANTIES
58
 
Section 3.01
Organization, etc
58
 
Section 3.02
Due Authorization, Non-Contravention, etc
58
 
Section 3.03
Government Approval, Regulation, etc
58
 
Section 3.04
Validity, etc
59
 
Section 3.05
Financial Information
59
 
Section 3.06
No Material Adverse Effect
59
 
Section 3.07
Litigation
59
 
Section 3.08
Compliance with Laws and Agreements
59
 
Section 3.09
Subsidiaries
59
 
Section 3.10
Ownership of Properties
59
 
Section 3.11
Taxes
60
 
Section 3.12
Pension and Welfare Plans
60
 
Section 3.13
Environmental Warranties
61
 
Section 3.14
Regulations U and X
62
 
Section 3.15
Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements
62
 
Section 3.16
Insurance
63
 
Section 3.17
Labor Matters
63
 
Section 3.18
Solvency
63
 
Section 3.19
Securities
63
 
Section 3.20
Security Documents
63
 
Section 3.21
Anti -Terrorism Laws
64
ARTICLE IV     CONDITIONS
65
 
Section 4.01
Conditions to Closing and Initial Extensions of Credit
65
 
Section 4.02
Conditions to Each Credit Event
68
ARTICLE V      AFFIRMATIVE COVENANTS
69
 
Section 5.01
Financial Information, Reports, Notices, etc
69
 
Section 5.02
Compliance with Laws, etc
71
 
Section 5.03
Maintenance of Properties
71
 
Section 5.04
Insurance
71
 
Section 5.05
Books and Records; Visitation Rights
72

 
 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 5.06
Environmental Covenant
72
 
Section 5.07
Information Regarding Collateral
73
 
Section 5.08
Existence; Conduct of Business
74
 
Section 5.09
Performance of Obligations
74
 
Section 5.10
Casualty and Condemnation
74
 
Section 5.11
Pledge of Additional Collateral
74
 
Section 5.12
Further Assurances
75
 
Section 5.13
Use of Proceeds
75
 
Section 5.14
Payment of Taxes
75
 
Section 5.15
Equal Security for Loans and Notes
75
 
Section 5.16
Guarantees
75
 
Section 5.17
Subordination of Intercompany Loans
76
 
Section 5.18
Interest Rate Contracts
76
 
Section 5.19
Covenants Regarding Post-Closing Deliveries
76
ARTICLE VI      NEGATIVE COVENANTS
76
 
Section 6.01
Indebtedness; Certain Equity Securities
76
 
Section 6.02
Liens
79
 
Section 6.03
Fundamental Changes; Line of Business
81
 
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
82
 
Section 6.05
Asset Sales
83
 
Section 6.06
Sale and Leaseback Transactions
84
 
Section 6.07
Restricted Payments
84
 
Section 6.08
Transactions with Affiliates
85
 
Section 6.09
Restrictive Agreements
86
 
Section 6.10
Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness
86
 
Section 6.11
Total Net Leverage Ratio
86
 
Section 6.12
Interest Coverage Ratio
86
 
Section 6.13
Anti-Terrorism Law
86
 
Section 6.14
Embargoed Person
87
 
Section 6.15
Anti-Money Laundering
87
ARTICLE VII    EVENTS OF DEFAULT
87
 
Section 7.01
Listing of Events of Default
87

 
 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 7.02
Action if Bankruptcy
89
 
Section 7.03
Action if Other Event of Default
89
 
Section 7.04
Action if Event of Termination
90
 
Section 7.05
Crediting of Payments and Proceeds
90
 
Section 7.06
Rights and Remedies Cumulative; Non-Waiver; etc
91
ARTICLE VIII   THE ADMINISTRATIVE AGENT
91
 
Section 8.01
Appointment and Authority
91
 
Section 8.02
Rights as a Lender
91
 
Section 8.03
Exculpatory Provisions
91
 
Section 8.04
Reliance by the Administrative Agent
92
 
Section 8.05
Delegation of Duties
92
 
Section 8.06
Resignation of Administrative Agent
93
 
Section 8.07
Non-Reliance on Administrative Agent and Other Lenders
93
 
Section 8.08
No Other Duties, Etc
94
 
Section 8.09
Collateral and Guaranty Matters
94
ARTICLE IX    MISCELLANEOUS
94
 
Section 9.01
Notices
94
 
Section 9.02
Amendments, Waivers and Consents
96
 
Section 9.03
Expenses; Indemnity
98
 
Section 9.04
Right of Set Off
99
 
Section 9.05
Governing Law; Jurisdiction, Etc
100
 
Section 9.06
Waiver of Jury Trial
100
 
Section 9.07
Reversal of Payments
101
 
Section 9.08
Injunctive Relief
101
 
Section 9.09
Accounting Matters
101
 
Section 9.10
Successors and Assigns; Participations
101
 
Section 9.11
Confidentiality
105
 
Section 9.12
Performance of Duties
106
 
Section 9.13
All Powers Coupled with Interest
106
 
Section 9.14
Survival of Indemnities
106
 
Section 9.15
Titles and Captions
106
 
Section 9.16
Severability of Provisions
106

 
 
iv

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 

 
Section 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
106
 
Section 9.18
Term of Agreement
107
 
Section 9.19
USA Patriot Act
107
 
Section 9.20
Independent Effect of Covenants
107
 
Section 9.21
Amendment and Restatement; No Novation
107

 
 
 
 
 
v

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
Form of Borrowing Request

EXHIBIT B
Form of Assignment and Assumption

EXHIBIT C
Form of Compliance Certificate

EXHIBIT D-1
Form of Initial Term Loan Note

EXHIBIT D-2
Form of Revolving Loan Note

EXHIBIT E-1
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

EXHIBIT E-2
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

EXHIBIT E-3
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

EXHIBIT E-4
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

EXHIBIT F
Form of Mortgage

EXHIBIT G
Form of Notice of Prepayment

EXHIBIT H
Form of Notice of Account Designation

EXHIBIT I
Form of Notice of Conversion/Continuation

 
SCHEDULE 1.01(a)
Mortgaged Properties

SCHEDULE 3.02(c)
Non-Contravention

SCHEDULE 3.03
Government Approval, Regulation

SCHEDULE 3.05(b)
Other Liabilities

SCHEDULE 3.07
Litigation

SCHEDULE 3.08
Compliance with Laws and Agreements

SCHEDULE 3.09
Subsidiaries

SCHEDULE 3.10(b)
Leased and Owned Real Property

SCHEDULE 3.12
ERISA Matters

SCHEDULE 3.13(a)
Facilities/Properties Not in Compliance with Environmental Laws

SCHEDULE 3.13(b)
Environmental Claims

SCHEDULE 3.13(c)
Hazardous Materials

SCHEDULE 3.13(e)
Sites listed for Clean-up/Investigation

SCHEDULE 3.16
Insurance

SCHEDULE 3.19
Securities

SCHEDULE 3.20(d)
Mortgage Filing Offices

SCHEDULE 5.19
Post Closing Matters

SCHEDULE 6.01(a)(iii)
Indebtedness to Remain Outstanding

SCHEDULE 6.02(iv)
Liens to Remain Outstanding

SCHEDULE 6.03(c)
Other Businesses

SCHEDULE 6.04
Existing Investments

SCHEDULE 6.08(v)
Existing Affiliate Transactions

SCHEDULE 6.09
Existing Restrictions

 
 
vi

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of December 23, 2013, among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a
Delaware corporation (“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), the financial institutions holding Loans
or Commitments hereunder from time to time (the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”).
 
WHEREAS, Holdings, the Borrower, certain financial institutions party thereto
(the “Existing Lenders”) and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 31, 2007 (as amended and restated
pursuant to that Amendment Agreement dated as of June 8, 2011 and as further
amended, restated, supplemented or otherwise modified, the “Existing Credit
Agreement”) pursuant to which the Existing Lenders extended certain senior
credit facilities to the Borrower.
 
WHEREAS, The Borrower has requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions of this
Agreement.
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate the
Existing Credit Agreement in its entirety.
 
WHEREAS, it is the intent of the Loan Parties that all Obligations of the Loan
Parties under the Loan Documents, as amended hereby, shall continue in full
force and effect and that, from and after the Restatement Date, all references
to the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.
 
NOW THEREFORE, in consideration of the forgoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree to amend and restate the Existing Credit Agreement as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR Borrowing” means a Borrowing comprised of ABR Loans.
 
“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.
 
“ABR Revolving Loans” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“Accepting Revolving Lenders” has the meaning assigned to such term in
Section 2.22(a).
 
“Accepting Term Lenders” has the meaning assigned to such term in
Section 2.22(c).
 
“Accrual Date” means October 1, 2005.
 
 
 

--------------------------------------------------------------------------------

 
“Act” has the meaning assigned to such term in Section 9.19.
 
“Additional Collateral” has the meaning assigned to such term in Section 5.11.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. Solely for purposes of the Initial
Term Loan, in no event shall the Adjusted LIBO Rate be less than 1.00%.
 
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
 
“Administrative Agent Fee Letter” means the Agent Fee Letter dated November 27,
2013 among the Administrative Agent, Wells Fargo Securities, LLC and the
Borrower.
 
“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.10(c).
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 9.01.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
 
(a)           solely for purposes of determining compliance with Section 6.08,
to vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managing general partners; or
 
(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
 
“Aggregate Revolving Exposure” means the aggregate amount of the Revolving
Lenders’ Revolving Exposures.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” means for any day, a rate per annum equal to the highest
of (a) the Administrative Agent’s Base Rate in effect on such day, (b) the
Federal Funds Rate in effect on such day plus 1/2 of 1% and (c) except during
any period of time during which a notice delivered to the Borrower under
Section 2.12 shall remain in effect, the LIBO Rate for an Interest Period of one
month in effect on such day (the “30-Day LIBO Rate”) plus 1%.  Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds Rate or
the 30-Day LIBO Rate shall be effective as of the opening of business on the
effective day of such change in the Base Rate, the Federal Funds Rate or the
30-Day LIBO Rate, respectively.
 
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.21.
 
 
2

--------------------------------------------------------------------------------

 
“Applicable Law” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
 
“Applicable Rate” means, for any day, (a) with respect to the Initial Term Loan,
(i) in the case of ABR Loans, 2.25% per annum, and (ii) in the case of
Eurodollar Loans, 3.25% per annum; (b) with respect to Revolving Loans, (i)
before the Trigger Date, (x) in the case of ABR Loans, 2.00% per annum, and (y)
in the case of Eurodollar Loans, 3.00% per annum, and (ii) on or after the
Trigger Date, the applicable rate per annum set forth in the table below (x)
under the caption “ABR Loans Spread for Revolving Loans,” in the case of ABR
Loans, and (y) under the caption “Eurodollar Loans Spread for Revolving Loans,”
in the case of Eurodollar Loans, in each case based upon the Total Net Leverage
Ratio as of the most recent determination date; (c) with respect to the
Commitment Fee, (i) before the Trigger Date, 0.375% per annum and (ii) on or
after the Trigger Date, the applicable rate per annum set forth in the table
below under the caption “Commitment Fee”; and (d) with respect to any
Incremental Term Loans, the rate(s) set forth in the applicable Incremental
Facility Amendment:
 
Total Net
Leverage Ratio
ABR
Loans
Spread for
Revolving Loans
Eurodollar
Loans
Spread for Revolving
Loans
Commitment Fee
>4.50 to 1.00
2.25%
3.25%
0.500%
<4.50 to 1.00
>3.50 to 1.00
2.00%
3.00%
0.375%
<3.50 to 1.00
>2.50 to 1.00
1.75%
2.75%
0.375%
<2.50 to 1.00
1.50%
2.50%
0.250%

 
For purposes of such calculation of the Applicable Rate with respect to
Revolving Loans and the Commitment Fee on and after the Trigger Date, (a) the
Total Net Leverage Ratio shall be determined as of the end of each Fiscal
Quarter of Holdings’ Fiscal Year based upon the consolidated financial
statements delivered pursuant to Section 5.01(a) or (b) and (b) each change in
the Applicable Rate resulting from a change in the Total Net Leverage Ratio
shall be effective ten (10) Business Days after the date on which the
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate calculating the Total Net Leverage Ratio.  If at any
time the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.01(a) or (b), the Applicable
Rate shall be the highest rate set forth in the table above until such time as
the Borrower has provided the information required under Section 5.01(a) or
(b).  Within one (1) Business Day of receipt of the applicable information as
and when required under Section 5.01(a) or (b), the Administrative Agent shall
give each Lender telefacsimile or telephonic notice (confirmed in writing) of
the Applicable Rate in effect from such date.
 
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.01(a) or (b) is shown to
be inaccurate (regardless of whether (a) this Agreement is in effect, or (b) the
Revolving Commitments are in effect, or (c) any Loans or Obligations hereunder
are outstanding when such inaccuracy is discovered or such financial statement
or Compliance Certificate was delivered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate with respect to
Revolving Loans and the Commitment Fee for any
 
 
3

--------------------------------------------------------------------------------

 
period (an “Applicable Period”) than the relevant Applicable Rate applied for
such Applicable Period, then (x) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (y) the Applicable Rate for such Applicable Period shall be determined
as if the Total Net Leverage Ratio in the corrected Compliance Certificate were
applicable for such Applicable Period, and (z) the Borrower shall immediately
pay to the Administrative Agent the accrued additional interest owing as a
result of such increased Applicable Rate for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
Section 2.13.  Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to Section 7.01.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Wells Fargo Securities, LLC, Morgan Stanley Senior Funding,
Inc., The Royal Bank of Scotland plc and each of their respective successors and
assigns.
 
“Asset Sale” means any Disposition, except (a) sales, dispositions and leases
permitted by Section 6.05 (other than clause (viii) thereof) and (b) any such
transaction or series of transactions which, if not otherwise excluded pursuant
to clause (a), would not generate Net Proceeds in excess of $1.0 million (or,
when taken together with all other such transactions, in excess of $5.0 million
in any twelve-month period).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.10), and accepted by the Administrative Agent, in substantially the
form of Exhibit B or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to the Borrower, those of its officers
and other authorized senior management level employees whose signature and
incumbency has been certified to the Administrative Agent and the Lenders by the
Secretary of the Borrower in a certificate dated the Restatement Date or any
successor thereto.
 
“Available Cash” means, for any date of determination, for the period commencing
on the Accrual Date and ending on the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), an amount equal to the sum (as calculated for Holdings
and its Subsidiaries on a consolidated basis) of:
 
(a)           Consolidated EBITDA for such period (without giving pro forma
effect to Permitted Acquisitions and Dispositions pursuant to the last sentence
thereof) minus
 
(b)           to the extent not deducted in the determination of Consolidated
EBITDA for such period, the sum of the following in each case, for such period:
 
(i)           non-cash dividend income;
 
(ii)           Consolidated Interest Expense net of amortization of debt
issuance costs incurred (A) in connection with or prior to the consummation of
the North Pittsburgh Merger or (B) in connection with the Senior Note
Redemption;
 
(iii)          Capital Expenditures from Internally Generated Funds;
 
 
4

--------------------------------------------------------------------------------

 
(iv)          cash income taxes;
 
(v)           scheduled principal payments of Indebtedness, if any;
 
(vi)          voluntary prepayments of Indebtedness from Internally Generated
Funds (other than in connection with the North Pittsburgh Merger, the Senior
Note Redemption or any Permitted Refinancing) and net increases in outstanding
Revolving Loans;
 
(vii)          the cash cost of any extraordinary or unusual losses or charges;
 
(viii)         all cash payments made on account of losses or charges expensed
during or prior to such period (to the extent not deducted in the determination
of Consolidated EBITDA for such prior period);
 
(ix)            all Transaction Fees added back in clause (a)(v) of the
definition of Consolidated EBITDA for such period; and
 
(x)            all cash amounts added back in clause (d) of the definition of
Consolidated EBITDA; plus
 
(c)           to the extent not included in the determination of Consolidated
EBITDA, (i) cash interest income for such period, (ii) the cash amount realized
in respect of extraordinary or unusual gains during such period and (iii) net
decreases in Revolving Loans during such period.
 
“Available Proceeds” means, at any time, the amount of cash equity contributed
to the Borrower following the Effective Date to the extent that such
contribution was not previously applied to make an Investment pursuant to
Section 6.04, or a Restricted Payment pursuant to Section 6.07.
 
“Available Revolving Commitment” means as to any Revolving Lender, at any time
of determination, an amount equal to such Revolving Lender’s Revolving
Commitment at such time minus such Revolving Lender’s Revolving Exposure at such
time.
 
“Bank Equity Interests” means investments in non-voting participation
certificates of CoBank, ACB acquired by the Borrower in connection with Loans
hereunder or loans under the Existing Credit Agreement or the Original Credit
Agreement, in each case from CoBank, ACB.
 
“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate (the Base Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors) (any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” means a Loan or group of Loans to the Borrower of the same Class and
Type made (including through a conversion or continuation) by the applicable
Lenders on a single date and, with respect to any Eurodollar Loan, as to which a
single Interest Period is in effect.
 
 
5

--------------------------------------------------------------------------------

 
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 as a date on which the Borrower requests Loans to be made
hereunder.
 
“Borrowing Request” has the meaning assigned to such term in Section 2.02(a).
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
 
“Capital Expenditures” means, for any period, any and all expenditures made by
Holdings or any of its Subsidiaries in such period for assets added to or
reflected in its property, plant and equipment accounts or other similar capital
asset accounts or comparable items or any other capital expenditures that are,
or should be, set forth as “additions to plant, property and equipment” on the
financial statement prepared in accordance with GAAP, whether such asset is
purchased for cash or financed as an account payable or by the incurrence of
Indebtedness, accrued as a liability or otherwise including, without limitation,
as a result of incurring any Capital Lease Obligations.
 
“Capital Lease Obligations” means all monetary or financial obligations of
Holdings or any of its Subsidiaries under any leasing or similar arrangement
conveying the right to use real or personal property, or a combination thereof,
which, in accordance with GAAP, would or should be classified and accounted for
as capital leases, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date on which such lease may be terminated
by the lessee without payment of a penalty.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
 
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Restatement Date), is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement.
 
“Cash Management Obligations” means all existing or future payment and other
obligations owing by any Loan Party under any Cash Management Agreement (which
such Cash Management Agreement is permitted hereunder) with any Cash Management
Bank.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.
 
“Change in Control” means the occurrence of any of the following:
 
 
6

--------------------------------------------------------------------------------

 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, other than any one or more of the Permitted Holders, becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except
that any such person will be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the total voting power of the Equity Interests of Holdings and the
Permitted Holders shall be the beneficial owners (as defined above) of a lesser
percentage of the total voting power of the Equity Interests of Holdings; or
 
(b)           Holdings shall cease to own beneficially and of record all of the
Equity Interests of the Borrower (other than as a result of a transaction
permitted by Section 6.03(a)).
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, the Initial
Term Loan, Incremental Term Loans or Swingline Loans, and when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment
or Incremental Term Commitment, and when used in reference to any Lender, refers
to whether such Lender is a Revolving Lender, an Initial Term Lender or an
Incremental Term Lender.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning assigned to such term in the Collateral Agreement,
or, as the context requires, in any other applicable Security Document.
 
“Collateral Account” means the collateral account or sub-account established and
maintained by the Administrative Agent in its name as Administrative Agent for
the benefit of the Secured Parties, in accordance with the terms of this
Agreement and the other applicable Loan Documents.
 
“Collateral Agreement” means the Collateral Agreement dated as of December 31,
2007 by and among Holdings, the Borrower and certain of the Subsidiaries of
Holdings in favor of the Administrative Agent, as amended, amended and restated,
supplemented, reaffirmed or otherwise modified from time to time (including
pursuant to the Reaffirmation Agreement).
 
“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment or Incremental Term Commitment or any combination thereof (as the
context requires).
 
“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).
 
“Commitment Fee Average Daily Amount” has the meaning assigned to such term in
Section 2.10(a).
 
“Commitment Fee Termination Date” has the meaning assigned to such term in
Section 2.10(a).
 
“Commitment Percentage” means the percentage of the Total Revolving Commitment
represented by such Lender’s Revolving Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
 
 
7

--------------------------------------------------------------------------------

 
“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(b) and shall be substantially in the form of Exhibit C.
 
“Conduit Financing Arrangement” has the meaning assigned to such term in
Section 2.16(f).
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (a) plus all amounts deducted in arriving at Consolidated Net Income for
such period in respect of, without duplication, (i) Consolidated Interest
Expense, amortization or write-off of debt discount and non-cash expense
incurred in connection with equity compensation plans, (ii) foreign, federal,
state and local income Taxes, (iii) charges for depreciation of fixed assets and
amortization of intangible assets, (iv) all non-cash charges (excluding any
non-cash charge to the extent that it represents an accrual of or reserve for
cash charges in any future period or amortization of a prepaid cash expense that
was paid in a prior period) and (v) Transaction Fees as specified in reasonable
detail; (b) minus (in the case of gains) or plus (in the case of losses) gain or
loss on any Disposition during such period; (c) plus extraordinary loss (as
defined by GAAP) during such period; (d) plus the aggregate amount of all
unusual and non-recurring cash charges deducted in arriving at Consolidated Net
Income for such period and not otherwise included in clause (a) above; provided
that the aggregate amount of such charges permitted to be added back for any
Test Period shall not exceed $5.0 million and (e) minus the sum of (x) interest
income, (y) extraordinary income or gains as defined by GAAP and (z) all
non-cash items increasing Consolidated Net Income, in each case, for such
period.  For purposes of this Agreement, Consolidated EBITDA shall be adjusted
on a pro forma basis, in a manner reasonably acceptable to the Administrative
Agent, to include without duplication, as of the first day of any applicable
period, any Permitted Acquisitions and any Dispositions consummated during such
period, including, without limitation, adjustments (a) reflecting any
non-recurring costs, cost savings and any extraordinary expenses with respect to
any Permitted Acquisitions and any Dispositions consummated during such period
calculated in accordance with Regulation S-X of the Securities Exchange Act of
1934, as amended, and (b) other non-recurring costs, cost savings and any
extraordinary expenses with respect to any Permitted Acquisitions and any
Dispositions consummated during such period that have been realized or are
reasonably expected to be realized within 12 months after such Permitted
Acquisition or Disposition and in each case are identified to the Administrative
Agent in writing in reasonable detail, including, but not limited to, the
execution or termination of any contracts, reduction of costs related to
administrative functions, the termination of any personnel or the closing of any
facility, as applicable; provided, that (i) in any case such adjustments are set
forth in a certificate signed by a Financial Officer of the Borrower and
delivered to the Administrative Agent at or prior to the consummation of such
Permitted Acquisition or Disposition that states (A) the amount of such
adjustment or adjustments and (B) that such adjustment or adjustments are based
on the reasonable good faith beliefs of the Financial Officer executing such
certificate at the time of such execution, (ii) if the Borrower shall have
obtained any consultant’s or advisor’s report or analysis with respect to such
adjustments, such report shall have been provided to the Administrative Agent
promptly after the issuance thereof and (iii) in no event shall the aggregate
amount of such adjustments pursuant to this clause (b), together with the amount
of any adjustment pursuant to clause (d) of the preceding sentence exceed, for
the applicable period, 7% of Consolidated EBITDA of the Borrower and its
Subsidiaries and the Person being acquired, all for such period.
 
“Consolidated Indebtedness” means, at a particular date, the aggregate stated
balance sheet amount of all Indebtedness (other than any Net Hedging
Obligations) of Holdings and its Subsidiaries determined on a consolidated basis
in accordance with GAAP at such date.
 
“Consolidated Interest Expense” means, with respect to Holdings and its
Subsidiaries on a consolidated basis for any period, the sum of (a) gross
interest expense for such period, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest
 
 
8

--------------------------------------------------------------------------------

 
expense and (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense, and (b) capitalized
interest, but excluding non-cash interest expense booked with respect to (i) tax
reserves, (ii) Hedging Agreements and (iii) the refinancing of any Indebtedness
(including any Permitted Refinancing).  For the purposes of this Agreement, in
the event that any underwriting fees paid in connection with the transactions
contemplated under this Agreement, the fees (or any portion thereof) referred to
in the Engagement Letter or any similar fee paid in connection with a Permitted
Refinancing is required to be expensed in the Fiscal Quarter in which such fee
is paid, rather than being capitalized and amortized over the term of the
respective Indebtedness associated therewith, the entire amount of such fee
shall not be included in Consolidated Interest Expense for the Fiscal Quarter in
which such fee is paid, but instead shall be included in the calculation of
Consolidated Interest Expense for such Fiscal Quarter and succeeding Fiscal
Quarters as if such fee was capitalized and amortized over the term of such
Indebtedness.  Any interest, expenses or fees paid to the holders of any
Permitted Escrow Debt by an Unrestricted Subsidiary shall be deemed to be
Consolidated Interest Expense for all purposes of this Agreement.  Without
duplication of the immediately preceding sentence, solely for purposes of
determining Available Cash, any amount invested by the Borrower or any of its
Subsidiaries in an Unrestricted Subsidiary pursuant to Section 6.04(xvi) (net of
any amounts distributed back to the Borrower or any of its Subsidiaries) shall
be deemed to be Consolidated Interest Expense for all purposes under this
Agreement.
 
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom,
without duplication, (a) the income or loss of any Person (other than
consolidated Subsidiaries of Holdings) in which any other Person (other than the
Borrower or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of its Subsidiaries by such Person during such period, (b) the cumulative
effect of a change in accounting principles during such period, (c) any net
after-tax income (loss) from discontinued operations and any net after-tax gains
or losses on disposal of discontinued operations, (d) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries and (e) the
income of any consolidated Subsidiary to the extent that declaration of payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.
 
“Consolidated Senior Secured Indebtedness” means, at a particular date, the
aggregate stated balance sheet amount of all Indebtedness (other than any Net
Hedging Obligations) of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP at such date that, at such date, is
secured by a Lien on assets of Holdings or any of its Subsidiaries, net of the
lesser of (a) the amount of cash and cash equivalents reflected on a
consolidated balance sheet of Holdings as of such date other than any such
amount that would be classified, in accordance with GAAP, as “restricted cash”
(and excluding the cash and cash equivalents of any Subsidiary that is not a
Loan Party to the extent such Subsidiary would be prohibited on such date from
distributing such cash to a Loan Party) and (b) $25.0 million.
 
“Consolidated Senior Secured Leverage Ratio” means, at a particular date the
ratio of (a) Consolidated Senior Secured Indebtedness on such date to
(b) Consolidated EBITDA for the Test Period most recently ended.
 
“Contested Collateral Lien Conditions” means (a) with respect to any proceeding
instituted contesting any amount payable by any Loan Party or any of its
Subsidiaries, such proceeding operates to stay the sale or forfeiture of any
portion of the Collateral on account of such Lien; and (b) in the event the
amount of any such Lien shall exceed $2.0 million, the Loan Party or its
applicable Subsidiary shall either
 
 
9

--------------------------------------------------------------------------------

 
obtain a bond or maintain cash reserves, in either case, in an amount sufficient
to pay and discharge such Lien and the Administrative Agent’s reasonable
estimate of all interest and penalties related thereto.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.
 
“Convertible Indebtedness” means Indebtedness of Holdings permitted under
Section 6.01(a)(xviii) that is issued on terms and conditions reasonably
satisfactory to the Administrative Agent and is convertible into or exchangeable
or exercisable for Class A Common Stock of Holdings.
 
“Credit Event” has the meaning assigned to such term in Section 4.02.
 
“Cumulative Available Cash” means (a) $23,697,000 plus (b) the result of the
following (as calculated for Holdings and its Subsidiaries, without duplication,
on a consolidated basis) for the period commencing on the Accrual Date and
ending on the last day of the Fiscal Quarter of Holdings then most recently
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 5.01(a) or (b): (i) Available Cash for such period,
minus (ii) the aggregate amount of Subject Payments paid after July 27, 2005
minus (iii) mandatory prepayments of Term Loans pursuant to clauses (iv) and (v)
of Section 2.05(c).
 
“Debt Incurrence” has the meaning assigned to such term in Section 2.05(c)(i).
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar Applicable Laws with respect to debtor relief of the
United States or other applicable jurisdictions from time to time in effect.
 
“Default” means any Event of Default, any Event of Termination and any event or
condition which upon notice, lapse of time or both would constitute an Event of
Default or Event of Termination.
 
“Defaulting Lender” means, subject to Section 2.23(g), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Loans, any Term Loan,
participations in Letters of Credit or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due unless such
amount is the subject of a good faith dispute, (b) has notified the Borrower,
the Administrative Agent, any Issuing Bank or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent
 
 
10

--------------------------------------------------------------------------------

 
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.23(g))) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, the Swingline Lender and each Lender.
 
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of Holdings or any of its
Subsidiaries.
 
“Disposition” means any direct or indirect sale, transfer, lease, conveyance or
other disposition by Holdings or any of its Subsidiaries of any of its property
or assets, including any sale or issuance of any Equity Interests of any
Subsidiary of the Borrower.
 
“Dividend Suspension Period” means any period (a) commencing on and including
the date of delivery of a Compliance Certificate pursuant to Section 5.01(b) or
(c) showing that, for the then most recently ended period of four consecutive
Fiscal Quarters of Holdings, the Total Net Leverage Ratio is greater than 5.10
to 1 (or on the date upon which the Borrower shall fail to deliver such
Compliance Certificate), and (b) ending on and excluding the date of delivery of
a Compliance Certificate pursuant to Section 5.01(b) or (c) showing that, for
the then most recently ended period of four consecutive Fiscal Quarters of the
Borrower, the Total Net Leverage Ratio is equal to or less than 5.10 to 1.
 
“Dollars” or “$” means lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a
Non-U.S. Subsidiary.
 
“Effective Date” means December 31, 2007.
 
“Embargoed Person” has the meaning assigned to such term in Section 6.14.
 
“Engagement Letter” means the Engagement Letter dated November 27, 2013 among
the Administrative Agent, Wells Fargo Securities, LLC, Morgan Stanley Senior
Funding, Inc., and the Borrower.
 
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.
 
“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage,
 
 
11

--------------------------------------------------------------------------------

 
natural resource damages, nuisance, pollution, any adverse effect on the
Environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon: (a) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases); (b) exposure to any Hazardous Material;
(c) the presence, use, handling, transportation, storage, treatment or disposal
of any Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.
 
“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any member of the Holdings and its
Subsidiaries, directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release or threatened Release of any Hazardous
Materials into the Environment.
 
“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
 
“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Sections 414(b) or (c) of the Code, and for the purpose of Section 302 of ERISA
and/or Section 412, 4971, 4977, 4980D, 4980E and/or each “applicable section”
under Section 414(t)(2) of the Code, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
 
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any Loan Party or ERISA
Affiliate of any liability under Title IV of ERISA with respect to any Pension
Plan; (e) the receipt by any Loan Party or ERISA Affiliate from the PBGC or a
plan
 
 
12

--------------------------------------------------------------------------------

 
administrator of any notice relating to an intention to terminate any Pension
Plan, to appoint a trustee to administer any Pension Plan, or to take any other
action with respect to a Pension Plan that could result in material liability to
a Loan Party or a Subsidiary, or the occurrence of any event or condition which
could reasonably be expected to constitute grounds under ERISA for the
termination of or the appointment of a trustee to administer, any Pension Plan;
(f) the incurrence by any Loan Party or ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; (g) the receipt by a Loan Party or ERISA Affiliate of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the making of any amendment to any
Pension Plan which could result in the imposition of a lien or the posting of a
bond or other security; or (i) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could result in liability to a Loan Party or any of the
Subsidiaries.
 
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Event of Termination” has the meaning assigned to such term in Section 7.01.
 
“Excess Subject Payment Amount” means, for any Fiscal Quarter, the amount by
which the amount of Subject Payments in such Fiscal Quarter exceeded the sum of
(a) $10,410,000 for any Fiscal Quarter ending after June 30, 2006 plus (b) the
amount of pro rata dividends paid during such Fiscal Quarter on shares of Class
A Common Stock of Holdings which were reserved on July 27, 2005 with respect to
issuances after July 27, 2005 of Class A Common Stock of Holdings under
Holdings’ restricted share plan plus (c) the amount of pro rata dividends paid
during such Fiscal Quarter on shares of Class A Common Stock of Holdings issued
pursuant to the North Pittsburgh Merger Agreement and the SureWest Merger
Agreement plus (d) the amount of pro rata dividends paid during such Fiscal
Quarter on shares of Class A Common Stock of Holdings that were issued pursuant
to a conversion, exchange or exercise of any Convertible Indebtedness plus
(e) the amount of pro rata dividends paid during such Fiscal Quarter on shares
of Class A Common Stock of Holdings issued to finance a Permitted Acquisition.
 
“Excluded Debt Issuance” means any Indebtedness permitted to be incurred
pursuant to Section 6.01(a).
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under Section 2.12 of the Guaranty Agreement).  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition
 
 
13

--------------------------------------------------------------------------------

 
“Executive Order” has the meaning assigned to such term in Section 3.21.
 
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble.
 
“Existing Lenders” means the lenders party to the Existing Credit Agreement
immediately prior to the Restatement Date.
 
“Extended Revolving Commitment” means, as of any date of determination and with
respect to each Accepting Revolving Lender, the commitment of such Accepting
Revolving Lender to make Revolving Loans in accordance with the Revolving
Extension Agreement and to acquire participations in Letters of Credit and
Swingline Loans hereunder, as the same may be reduced from time to time pursuant
to the provisions of this Agreement.
 
“Extended Revolving Loans” means the loans made pursuant to an Extended
Revolving Commitment.
 
“Extended Revolving Maturity Date” means, with respect to an Extended Revolving
Subfacility, the date specified as such in the applicable Revolving Extension
Agreement.
 
“Extended Revolving Subfacility” means any tranche of Extended Revolving Loans.
 
“Extended Term Loans” means the loans extended pursuant to a Term Loan
Modification Agreement.
 
“Extended Term Maturity Date” means, with respect to an Extended Term
Subfacility, the date specified as such in the applicable Term Loan Modification
Agreement.
 
“Extended Term Subfacility” means any tranche of Extended Term Loans.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any substantially similar amendments thereto or successor
provisions) and any current or future regulations or official interpretations
thereof.
 
“FDIC” means the Federal Deposit Insurance Corporation and any successor
organization performing similar functions.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fees” means the Commitment Fee, the LC Fees and the Administrative Agent Fees.
 
“Financial Covenants” means those covenants and agreements of the Loan Parties
set forth in Sections 6.11 through 6.12, inclusive.
 
 
14

--------------------------------------------------------------------------------

 
“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer or
Controller (or person having an analogous title) of such corporation,
partnership or other entity.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year refer to the Fiscal Year ending on December 31 occurring during
such calendar year.
 
“Foreign Lender” has the meaning assigned thereto in Section 2.16(d).
 
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to outside the United States by any Loan
Party or any of its Subsidiaries primarily for the benefit of employees of any
Loan Party or any of its Subsidiaries employed outside the United States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s L/C Exposure other than
L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Bank shall have been provided in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders, repaid by the Borrower or for which cash collateral or other
credit support acceptable to the Swingline Lender shall have been provided in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States applied on a consistent basis.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and including, without limitation, the Federal Communications Commission, the
PPUC, the TPUC and the ICC).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to a “synthetic lease”), (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in
 
 
15

--------------------------------------------------------------------------------

 
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of the obligation under any Guarantee shall be deemed to be the lower of
(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made (including principal,
interest and fees) and (b) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of the
obligation under such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the guarantor in good
faith; irrespective, in any such case, of any amount thereof that would, in
accordance with GAAP, be required to be reflected on a balance sheet of such
Person.
 
“Guaranty Agreement” means the Guaranty Agreement dated as of December 31, 2007
by and among Holdings and certain Subsidiaries of Holdings in favor of the
Administrative Agent, as amended, amended and restated, supplemented, reaffirmed
or otherwise modified from time to time (including pursuant to the Reaffirmation
Agreement).
 
“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including without limitation, crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment of
any nature which can give rise to Environmental Liability under, or are
regulated pursuant to, any Environmental Law.
 
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
“Hedging Obligations” means all existing or future payment and other obligations
owing by any Loan Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Secured Hedging Provider.
 
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.
 
“ICC” means the Illinois Commerce Commission and any successor organization
performing similar regulatory functions.
 
“ICTC” means Illinois Consolidated Telephone Company, an Illinois corporation.
 
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any consolidated financial statements of
Holdings, any qualification or exception to such opinion or certification:
 
(a)           which is of a “going concern” or similar nature;
 
(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or
 
 
16

--------------------------------------------------------------------------------

 
(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrower to
be in Default under any Financial Covenant.
 
“Increased Cost Lender” has the meaning assigned thereto in Section 2.20.
 
“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Incremental Term Commitments” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan, in its capacity as such.
 
“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding obligations to pay salary or benefits
under deferred compensation or other benefit programs), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness or other financial obligations of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, surety bonds and
performance bonds, whether or not matured and (k) all Net Hedging Obligations of
such Person.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.11.
 
“Initial Term Lender” means a Lender with an outstanding Initial Term Loan, in
its capacity as such.
 
“Initial Term Loan” means the term loan made, or to be made, to the Borrower
pursuant to Section 2.01(a)(i).  The aggregate principal amount of the Initial
Term Loan as of the Restatement Date is $910.0 million.
 
“Initial Term Loan Maturity Date” means December 23, 2020; provided that unless
the 2020 Senior Notes are repaid in full or redeemed in full in each case, in a
manner permitted hereunder (and, if
 
 
17

--------------------------------------------------------------------------------

 
repaid or redeemed with proceeds of indebtedness such indebtedness shall have a
maturity date on or after June 30, 2021) on or prior to December 31, 2019, such
date shall be December 31, 2019.
 
“Interest Coverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated EBITDA for such Test Period to (b) Consolidated Interest Expense
for such Test Period.
 
“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, (a) each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and, in addition, (b) the date of any refinancing of such Borrowing
with a Borrowing of a different Type.
 
“Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and (except as provided in Section 2.02(a))
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months (or if available and agreed to by all relevant Lenders, 12 months)
thereafter, or (b) as to any ABR Borrowing (other than a Swingline Borrowing),
the period commencing on the date of such Borrowing (including any date on which
such Borrowing shall have been converted from a Borrowing of a different Type)
or on the last day of the immediately preceding Interest Period applicable to
such Borrowing, as the case may be, and ending on the earliest of (i) the next
succeeding March 31, June 30, September 30 or December 31, (ii) in the case of
the Initial Term Loan, the Initial Term Loan Maturity Date, (iii) in the case of
the Revolving Loans, the Revolving Maturity Date and (iv) the date such
Borrowing is paid or prepaid in accordance with Section 2.05 or converted in
accordance with Section 2.03 and (c) as to any Swingline Loan, a period
commencing on the date of such Loan and ending on the earliest of (i) the fifth
Business Day thereafter, (ii) the Revolving Maturity Date and (iii) the date
such Loan is prepaid in accordance with Section 2.05; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
 
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
“Internally Generated Funds” means funds not constituting the proceeds of any
Debt Incurrence, Excluded Debt Issuance, sale of Equity Interests, Disposition
or insurance recovery.
 
“Investment” has the meaning assigned to such term in Section 6.04.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity, and any other Revolving
Lender approved by the Administrative Agent and the Borrower.  The Issuing Bank
may, in its discretion, arrange for one or more Letters of
 
 
18

--------------------------------------------------------------------------------

 
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Commitment Percentage of the total LC Exposure at such time.
 
“LC Fees” has the meaning assigned to such term in Section 2.10(b).
 
“Lenders” has the meaning assigned to such term in the preamble hereto.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page, or any successor to or substitute for such page providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
Dollars in minimum amounts of at least $5.0 million would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. London time, two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, encumbrance, charge, assignment, hypothecation or
security interest in or on such asset or any filing of any financing statement
under the UCC as in effect in the applicable state or jurisdiction or any other
similar notice or lien under any similar notice or recording statute of any
Governmental Authority, in each of the foregoing cases whether voluntary or
imposed by law, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset, (c) in the case of securities, any purchase option, call or similar right
of a third party with respect to such securities, (d) in the case of any
investment property or deposit account, any contract or other agreement, express
or implied, under which any Person has the right to control such investment
property or deposit account and (e) any other agreement intended to create any
of the foregoing.
 
“Loan Documents” means this Agreement, each Revolving Extension Agreement, each
Term Loan Modification Agreement, the Guaranty Agreement, the Security
Documents, if requested by a Lender pursuant to Section 2.07(e), each Note and,
solely for purposes of Section 7.01(a), the Administrative Agent Fee Letter and
the Engagement Letter.
 
“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.
 
“Loans” means the Revolving Loans, the Swingline Loans, the Initial Term Loan
and the Incremental Term Loans, as the context requires.
 
 
19

--------------------------------------------------------------------------------

 
“Material Adverse Effect” means a materially adverse effect on (a) the business,
financial condition or results of operations of Holdings and its Subsidiaries,
taken as a whole, (b) the ability of any Loan Party to perform its obligations
under the Loan Documents to which it is a party, (c) the rights of or benefits
available to the Lenders under any Loan Document or (d) the value of the
Collateral or the validity, enforceability, perfection or priority of the Liens
granted to the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral pursuant to the Security Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of Holdings or any of its Subsidiaries, individually or in an aggregate
principal amount exceeding $5.0 million.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations, in each case, as amended, amended and
restated, supplemented or otherwise modified from time to time.  Each Mortgage
shall be substantially in the form of Exhibit F or otherwise satisfactory in
form and substance to the Administrative Agent.
 
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned or leased by a Loan Party which has a fair market
value in excess of $500,000, and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.11 or Section 5.12.  Each Mortgaged Property as of the Restatement
Date is identified on Schedule 1.01(a).
 
“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is
then making or accruing an obligation to make contributions, (ii) to which any
Loan Party or ERISA Affiliate has within the preceding six plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such six year period, or (iii) with respect to which Loan Party or any
Subsidiary could incur liability.
 
“Net Hedging Obligations” means, with respect to any Hedging Agreement, as of
any date, the Termination Value of such Hedging Agreement on such date.
 
“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, (ii) in the case of a Destruction, insurance
proceeds in excess of $1.0 million, and (iii) in the case of a Taking,
condemnation awards and similar payments in excess of $1.0 million, net of (b)
the sum of (i) all reasonable fees and out-of-pocket expenses paid by the Loan
Parties and their Subsidiaries to third parties in connection with such event,
(ii) the amount of all taxes paid (or reasonably estimated to be payable) by the
Loan Parties and their Subsidiaries, and (iii) in the case of an Asset Sale, the
amount of all payments required to be made by the Loan Parties and their
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by a Permitted Lien ranking prior to or pari passu with the Liens
securing the Obligations on such asset and the amount of any reserves
established by the Loan Parties and their Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding two years, and that are directly
attributable to such event (as reasonably determined by the Borrower); provided
that any amount by which such reserves are reduced for reasons other than
payment of any such contingent liabilities shall be considered “Net Proceeds”
upon such reduction.
 
 
20

--------------------------------------------------------------------------------

 
“90% Owned Subsidiary” means any Domestic Subsidiary at least 90% of the Equity
Interests of which are owned directly or indirectly, by the Borrower and/or one
or more wholly owned Subsidiaries of the Borrower.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of Holdings other than the United States (or any State thereof) or the District
of Columbia.
 
“Non-U.S. Subsidiary” means any Subsidiary of the Borrower that is or becomes
organized under the laws of a Non-U.S. Jurisdiction.
 
“North Pittsburgh Merger” means the merger of North Pittsburgh Systems, Inc.
with Fort Pitt Acquisition Sub Inc. pursuant to the Merger Agreement.
 
“North Pittsburgh Merger Agreement” means the Agreement and Plan of Merger,
dated as of July 1, 2007, by and among Holdings, Fort Pitt Acquisition Sub Inc.
and North Pittsburgh Systems, Inc., as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.
 
“Note” means a note substantially in the form of Exhibit D-1 or D-2.
 
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.02(c).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 2.03(a).
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.05(a).
 
“Obligations” means (a) the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans made to the Borrower and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans made to or LC Disbursements made
pursuant to Letters of Credit issued for the account of the Borrower and all
other obligations and liabilities of the Borrower to the Administrative Agent,
the Issuing Bank or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other
document made, delivered or given in connection herewith, whether on account of
principal, interest, fees, indemnities, costs or expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel), or
otherwise, (b) all Hedging Obligations (other than an Excluded Swap Obligation)
and (c) all Cash Management Obligations.
 
“OFAC” has the meaning assigned to such term in Section 6.14.
 
“Organic Document” means (a) relative to each Person that is a corporation, its
charter, its by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock, (b)
relative to each Person that is a partnership, its partnership agreement and any
other similar arrangements applicable to any partnership or other Equity
Interests in the Person, (c) relative to each Person that is a limited liability
company, its limited liability company agreement and any other similar
arrangements applicable to such limited liability company or other Equity
Interests in such Person, and (d) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.
 
 
21

--------------------------------------------------------------------------------

 
“Original Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of February 23, 2005 by and among Holdings, the Borrower,
Consolidated Communications Acquisition Texas, Inc., Citicorp North America,
Inc., as administrative agent, and the other parties thereto, as amended,
restated, supplemented or otherwise modified.
 
“Other List” has the meaning assigned to such term in Section 6.14.
 
“Participant” has the meaning assigned to such term in Section 9.10(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Loan Party or any ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.
 
“Permitted Acquisition” means any acquisition by the Borrower or a Subsidiary
Loan Party of a Person, business or division relating to a business (or in the
case of the acquisition of a Person, substantially all of such Person’s
activities constitute a business permitted to be conducted by the Borrower and
its Subsidiaries in accordance with Section 6.03) permitted to be conducted by
the Borrower and its Subsidiaries in accordance with Section 6.03, provided that
the following conditions are met: (a) immediately prior to, and after giving
effect to, such acquisition (and any indebtedness incurred in connection
therewith) on a pro forma basis as if such acquisition had been consummated on
the first day of the immediately preceding Test Period, no Default shall have
occurred and be continuing and the Borrower shall have demonstrated compliance
with the Financial Covenants, (b) at all times when the Total Net Leverage Ratio
equals or exceeds 4.25 to 1.0, the total cash consideration (including any
assumed Indebtedness) in respect of all Permitted Acquisitions shall not exceed
$250.0 million in the aggregate (the “Acquisition Limit”) following the
Restatement Date (it being understood that, (1) to the extent that Available
Proceeds are available, the Borrower may also elect to expend such Available
Proceeds pursuant to Section 6.04(xi) and (2) to the extent that Cumulative
Available Cash is available, the Borrower may also elect to expend such
Cumulative Available Cash pursuant to Section 6.04(xiv)); provided, however,
that the Acquisition Limit shall not apply to any acquisition or series of
acquisitions (A) which causes the Total Net Leverage Ratio calculated on a pro
forma basis (and after giving effect to any indebtedness incurred in connection
with such acquisition) to be lower than the Total Net Leverage Ratio calculated
immediately prior to giving effect to such acquisition (and such indebtedness)
or (B) which is consummated at any time when the Total Net Leverage Ratio is
less than 4.25 to 1.0; (c) any Person acquired in such acquisition becomes a
Subsidiary Loan Party and grants a security interest in its assets to the extent
required by Section 5.11 or if such acquisition consists of Property other than
Equity Interests of a Person that becomes a Subsidiary, the Borrower or the
Subsidiary Loan Parties acquiring such Property comply with Section 5.11; (d)
such acquisition was not commenced or at any time conducted as a “hostile”
transaction; and (e) the Borrower or such Subsidiary Loan Party shall give
fifteen (15) days (or such shorter period as may be approved by the
Administrative Agent in its sole discretion) prior written notice to the
Administrative Agent of such acquisition.
 
“Permitted Amendments” means (a) with respect to a Class or Subfacility of
Revolving Loans or Revolving Commitments (i) an extension of the final maturity
date of the Revolving Loans and/or Revolving Commitments of the Accepting
Revolving Lenders, (ii) an increase in the Applicable Rate with respect to the
applicable Revolving Loans and/or Revolving Commitments of the Accepting
Revolving Lenders and the payment of increased commitment fees, LC Fees and/or
other additional fees to the Accepting Revolving Lenders, (iii) the requirement
that all Letters of Credit or Swingline Loans be
 
 
22

--------------------------------------------------------------------------------

 
drawn only under an Extended Revolving Subfacility, and (iv) other technical
requirements and modifications  regarding borrowings, prepayments, conversion or
cancellation of existing Revolving Loans or Swingline Loans or Letters of Credit
and other similar matters and (b) with respect to a Class or Subfacility of Term
Loans, (i) an extension of the final maturity date of the applicable Term Loans
and (ii) an increase in the Applicable Rate with respect to the Term Loans of
the Accepting Term Lenders.
 
“Permitted Asset Swap” means a transfer of assets consisting primarily of local
exchange carrier access lines and related assets by a Loan Party in which the
consideration received therefrom consists of assets consisting primarily of
local exchange carrier access lines and related assets (other than cash) that
will be used in its business; provided that (a) the fair market value (as
determined in good faith by the board of directors of such Loan Party) of the
assets so transferred shall not exceed the fair market value (determined as
provided in the preceding parenthetical) of the assets so received and (b) the
fair market value (as determined in good faith by the board of directors of such
Loan Party) of the assets transferred pursuant to all such transactions
following the Restatement Date shall not exceed (determined solely as of the
date of any transfer) 15% of consolidated tangible assets (as shown on the
consolidated balance sheet of Holdings most recently delivered to the Lenders
and the Administrative Agent pursuant to Section 5.01).
 
“Permitted Escrow Debt” means Indebtedness issued by an Unrestricted Subsidiary
(a) as to which neither Holdings nor any of its Subsidiaries is directly or
indirectly liable as a guarantor or otherwise, or constitutes the lender, (b)
the proceeds of which shall be escrowed for a Permitted Acquisition or for the
permanent repayment or refinancing of Loans or other Indebtedness permitted to
be repaid or refinanced hereunder (including, without limitation, the return of
such escrowed proceeds and amounts held by such Subsidiary for payment of
interest, fees and expenses related to the Permitted Escrow Debt to the holders
of such Permitted Escrow Debt).
 
“Permitted Escrow Debt Proceeds” means the proceeds of any Permitted Escrow Debt
plus an amount sufficient to pay fees, accrued interest and related expenses on
such Permitted Escrow Debt from the issuance thereof to the termination date of
such escrow and the applicable escrow account.
 
“Permitted Holders” means (a) any of Richard A. Lumpkin, his spouse, ancestors,
siblings, descendants (including children or grandchildren by adoption) and the
descendants of any of his siblings; (b) in the event of the incompetence or
death of any of the Persons described in clause (a), such Person’s estate,
executor, administrator, committee or other personal representative, in each
case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, Equity Interests of Holdings; (c) any trust
created for the benefit of the Persons described in clause (a) or (b) or any
trust for the benefit of any such trust; or (d) any investment entity a majority
of the voting Equity Interests of which are owned by any of the Persons
described in clause (a), (b) or (c).
 
“Permitted Investments” means:
 
(a)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;
 
(b)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
 
 
23

--------------------------------------------------------------------------------

 
(c)           commercial paper maturing no more than nine months from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s;
 
(d)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits or bankers’ acceptances maturing within one year from
the date of acquisition thereof or overnight bank deposits, in each case, issued
by any bank organized under the laws of the United States of America or any
State thereof or the District of Columbia or any U.S. branch of a foreign bank
having at the date of acquisition thereof combined capital and surplus of not
less than $500.0 million;
 
(e)           repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;
 
(f)           investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (e)
above;
 
(g)           demand deposits with First Mid-Illinois Bank & Trust, N.A.,
Mattoon, Illinois;
 
(h)           repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above (which
repurchase obligations are secured by the underlying security) entered into with
First Mid-Illinois Bank & Trust, N.A., Mattoon, Illinois; and
 
(i)           investments in so-called “auction rate securities” rated AAA by
S&P or Aaa by Moody’s and which have an interest rate reset date not more than
90 days from the date of acquisition thereof.
 
“Permitted Lien” has the meaning assigned to such term in Section 6.02.
 
“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that (a) no Default shall have occurred and be
continuing or would arise therefrom, (b) any such refinancing Indebtedness shall
(i) either (x) not have covenants, defaults, rights or remedies more burdensome
in the aggregate to the obligor than the Indebtedness being refinanced or (y)
not have covenants, defaults, rights or remedies more burdensome than the
corresponding provisions of this Agreement, (ii) not have a stated maturity or
Weighted Average Life to Maturity that is shorter than the Indebtedness being
refinanced unless such maturity is at least one year after the Initial Term Loan
Maturity Date, (iii) be at least as subordinate to the Obligations as the
Indebtedness being refinanced (and unsecured if the refinanced Indebtedness is
unsecured), (iv) not require the payment of cash interest earlier than was
required by the terms of the Indebtedness being refinanced, and (v) be in an
initial principal amount that does not exceed the principal amount so
refinanced, plus all accrued and unpaid interest thereon, plus any reasonable
premium and other payments required to be paid in connection with such
refinancing (as determined by the Borrower), plus in either case, the amount of
reasonable expenses of the Loan Parties or any of their Subsidiaries incurred in
connection with such refinancing, and (c) the sole obligors and/or guarantors on
such refinancing Indebtedness shall be the obligors and/or guarantors on such
Indebtedness being refinanced or shall be a Loan Party.
 
“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.
 
 
24

--------------------------------------------------------------------------------

 
“Plan” means any Pension Plan or Welfare Plan.
 
“PPUC” means the Pennsylvania Public Utilities Commission and any successor
organization performing similar regulatory functions.
 
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Restatement Date.
 
“Prepayment Date” has the meaning assigned to such term in Section 2.05(e).
 
“Prior Liens” means, with respect to each Mortgaged Property, the exceptions to
title described in the Title Policy insuring the Lien of the Mortgage thereon.
 
“Projected Financial Statements” has the meaning assigned to such term in
Section 3.15(b).
 
“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including any ownership interests of any Person.
 
“Reaffirmation Agreement” means that certain Reaffirmation and Amendment
Agreement dated as of the Restatement Date in favor of the Administrative Agent
and the Secured Parties, given by the Loan Parties, as amended, restated,
supplemented or otherwise modified.
 
“Real Property” means all right, title and interest of Holdings or any of its
respective Domestic Subsidiaries in and to a parcel of real property owned,
leased or operated (including, without limitation, any leasehold estate) by any
Loan Party or any of its respective Domestic Subsidiaries together with, in each
case, all improvements and appurtenant fixtures, equipment, personal property,
easements and other property and rights incidental to the ownership, lease or
operation thereof.
 
“Register” has the meaning assigned to such term in Section 9.10(c).
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.
 
“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger
 
 
25

--------------------------------------------------------------------------------

 
public health, welfare or the Environment; or (iii) perform studies and
investigations in connection with, or as a precondition to, (i) or (ii) above.
 
“Requisite Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the sum of (a) the aggregate amount of the Revolving Commitments or,
after the Revolving Maturity Date, the Revolving Exposure, and (b) the aggregate
outstanding amount of all Term Loans; provided that the Revolving Commitment of,
and the portion of the extensions of credit, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.
 
“Requisite Revolving Lenders” means, collectively, Revolving Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Commitments or, after the Revolving Maturity Date, the Revolving
Exposure; provided that the Revolving Commitment of, and the portion of the
extensions of credit under the revolving credit facility, as applicable, held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Revolving Lenders.
 
“Restatement Date” means the date upon which all of the conditions precedent in
Section 4.01 have been satisfied or waived, as determined by the Administrative
Agent.
 
“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in Holdings or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests or Equity
Rights in Holdings or any of its Subsidiaries.
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Borrowing Request” means a Borrowing Request in connection with a
Revolving Borrowing.
 
“Revolving Commitment” means, as to each Lender, as of any date of
determination, the commitment of such Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
the same may be reduced from time to time pursuant to the provisions of this
Agreement.  The aggregate amount of the Revolving Commitments as of the
Restatement Date is $75.0 million.
 
“Revolving Commitment Period” means the period from and including the
Restatement Date to but not including the Revolving Maturity Date, as
applicable, or any earlier date on which the Revolving Commitments to make
Revolving Loans pursuant to Section 2.01 shall terminate as provided herein.
 
“Revolving Exposure” means with respect to any Revolving Lender at any time, the
sum of (a) the aggregate principal amount at such time of all outstanding
Revolving Loans of such Revolving Lender, plus (b) such Revolving Lender’s LC
Exposure at such time, plus (c) such Revolving Lender’s Commitment Percentage of
the aggregate principal amount at such time of all outstanding Swingline Loans.
 
“Revolving Extension Agreement” means an agreement entered into by and among,
and in form and substance satisfactory to, the Administrative Agent, the
Borrower and the Accepting Revolving Lenders party thereto.
 
 
26

--------------------------------------------------------------------------------

 
“Revolving Extension Offer” has the meaning assigned to such term in
Section 2.22(a).
 
“Revolving Lender” means a Lender with a commitment to make Revolving Loans or
with any Revolving Exposure, in its capacity as such.
 
“Revolving Loans” means the revolving loans made by each Revolving Lender
pursuant to Section 2.01(a).
 
“Revolving Maturity Date” means December 23, 2018.
 
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, Inc. and any successor thereto.
 
“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.
 
“SDN List” has the meaning assigned to such term in Section 6.14.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Hedging Provider” means (a) any Person that (i) is a party to a Hedging
Agreement in existence on the Restatement Date with a Loan Party or any
Subsidiary or (ii) entered into a Hedging Agreement with a Loan Party or any
Subsidiary while such Person was or before such Person becomes a Lender, the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent,
whether or not such Person at any time ceases to be a Lender or an Affiliate of
a Lender, as the case may be, or (b) any assignee of any such Person described
in clause (a) above, which shall be a Lender, an Affiliate of a Lender, or any
other Person otherwise approved by the Administrative Agent (such approval not
to be unreasonably withheld); provided that any Person that is a Secured Hedging
Provider solely by virtue of clause (a)(i) above shall only be secured with
respect to, and to the extent of, the obligations owed to it under the existing
Hedging Agreement to which it is a party.
 
“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Collateral” means all Collateral constituting “Certificated
Securities” as defined in the Collateral Agreement.
 
“Security Documents” means the Collateral Agreement, the Reaffirmation Agreement
and the Mortgages executed by the Loan Parties and each other security
agreement, collateral agreement or other instrument or document executed and
delivered pursuant to Section 5.11, 5.12 or 5.16 to secure any of the
Obligations.
 
“Senior Note Redemption” means the redemption in full by Holdings of the 9-3/4%
Senior Notes Due 2012 that occurred on April 1, 2008.
 
“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.
 
 
27

--------------------------------------------------------------------------------

 
“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate (expressed as a decimal) of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans.  Such reserve percentages shall include those imposed
pursuant to such Regulation D.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subfacility” means the Initial Term Loan, the Revolving Commitments, any
Extended Revolving Subfacility or any Extended Term Subfacility.
 
“Subject Payments” means, for any period, the aggregate amount of any (a)
Restricted Payment made pursuant to Section 6.07(iii) or (b) Investments
pursuant to Section 6.04(xiv) during such period.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (b) any partnership of which more than 50% of
the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; or (c) any other legal entity the accounts of which would or should be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP.  Unless otherwise indicated, when used
in this Agreement, the term “Subsidiary” shall refer to a Subsidiary of the
Borrower.  Notwithstanding the foregoing (except as used in the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of Holdings, the Borrower or any of their
respective Subsidiaries for purposes of this Agreement or any other Loan
Document, and the financial statements and consolidation of accounts of Holdings
and its Subsidiaries shall not, for purposes of this Agreement, be consolidated
with any Unrestricted Subsidiary.
 
“Subsidiary Loan Party” means each of the Borrower’s Domestic Subsidiaries that
guarantee the Obligations pursuant to the Guaranty Agreement.
 
“SureWest Merger Agreement” the Agreement and Plan of Merger dated February 5,
2012, by and among SureWest Communications, Holdings, WH Acquisition Corp. and
WH Acquisition II Corp., as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.
 
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
Loans pursuant to Section 2.04.
 
 
28

--------------------------------------------------------------------------------

 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.
 
“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans.
 
“Swingline Loan” has the meaning assigned to such term in Section 2.04(a).
 
“Swingline Sublimit” has the meaning assigned to such term as Section 2.04(a).
 
“Taking” means any taking of any Property of Holdings or any of its Subsidiaries
or any portion thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of Holdings or any Subsidiary or
any portion thereof, by any Governmental Authority.
 
“Taxes” has the meaning assigned to such term in Section 2.16(a).
 
“Term Lenders” means the collective reference to the Initial Term Lenders and,
without duplication, the Incremental Term Lenders.
 
“Term Loan Commitments Increase Effective Date” has the meaning assigned to such
term in Section 2.21(b).
 
“Term Loan Modification Agreement” means an agreement entered into, and in form
and substance satisfactory to, the Administrative Agent, the Borrower and the
Accepting Term Lenders.
 
“Term Loan Modification Offer” has the meaning assigned to such term in
Section 2.22.
 
“Term Loans” means the collective reference to the Initial Term Loan and the
Incremental Term Loans.
 
“Terminated Lender” has the meaning assigned thereto in Section 2.20.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Test Period” means the four consecutive complete Fiscal Quarters of Holdings
and its Subsidiaries then last ended as of each Fiscal Quarter end referred to
in Sections 6.11 and 6.12 or otherwise indicated.  Compliance with such
covenants shall be tested, as of the end of each Test Period, on the date on
which the financial statements pursuant to Section 5.01(a) or (b) have been, or
should have been, delivered for the applicable fiscal period.
 
“30 Day LIBO Rate” has the meaning assigned thereto in the definition of
“Alternate Base Rate”.
 
 
29

--------------------------------------------------------------------------------

 
“Title Policy” means a title policy with respect to each Mortgaged Property that
insures the first priority Liens of the Secured Parties and shows no Liens prior
to the Liens of the Secured Parties other than for ad valorem taxes not yet due
and payable, issued by a title insurance company acceptable to the
Administrative Agent.
 
“Total Net Debt” means, at any date, Consolidated Indebtedness as of such date,
net of the lesser of (a) the amount of cash and cash equivalents reflected on a
consolidated balance sheet of Holdings as of such date other than any such
amount that would be classified, in accordance with GAAP, as “restricted cash”
(and excluding the cash and cash equivalents of any Subsidiary that is not a
Loan Party to the extent such Subsidiary would be prohibited on such date from
distributing such cash to a Loan Party) and (b) $25.0 million.
 
“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
as of such date to (b) Consolidated EBITDA for the Test Period most recently
ended.
 
“Total Revolving Commitment” means, at any time, the aggregate amount of the
Revolving Commitments, as in effect at such time.
 
“TPUC” means the Texas Public Utilities Commission and any successor
organization performing similar regulatory functions.
 
“Trade Date” has the meaning assigned thereto in the Assignment and Assumption.
 
“Transaction Fees” means, without duplication, all non-recurring transaction
fees, charges and other amounts related to (a) this Agreement (including any
amendment or other modification thereof), (b) any Permitted Acquisition
(including, without limitation, the cost of obtaining a fairness opinion and
prepaid premiums with respect to directors’ and officers’ insurance, but
excluding all amounts otherwise included in accordance with GAAP in determining
Consolidated EBITDA) and (c) the incurrence, prepayment or repayment of
Indebtedness permitted hereunder (including premiums, make whole or penalty
payments in connection therewith).
 
“Transferee” has the meaning assigned thereto in Section 2.16(a).
 
“Trigger Date” means the date on which a Compliance Certificate for the first
full Fiscal Quarter ending after the Restatement Date shall have been received
by the Administrative Agent pursuant to Section 5.01(b) or (c).
 
“Type,” when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate and the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect in the applicable state or
jurisdiction.
 
“United States” means the United States of America.
 
“Unrefunded Swingline Loans” has the meaning assigned thereto in
Section 2.04(c).
 
“Unrestricted Subsidiary” means any wholly owned Subsidiary of Holdings, but
only to the extent that, and for so long as, such Subsidiary:
 
 
30

--------------------------------------------------------------------------------

 
(a)           has been designated by the Borrower as an Unrestricted Subsidiary
and such designation has not been revoked or rescinded; and
 
(b)           (i) was created solely for the purpose of issuing Permitted Escrow
Debt and activities reasonably related or incidental thereto, (ii) has no assets
other than Permitted Escrow Debt Proceeds, (iii) has no Indebtedness or
liabilities other than Permitted Escrow Debt and liabilities reasonably related
or incidental thereto and (iv) does not engage in any activities other than
issuing Permitted Escrow Debt, holding Permitted Escrow Debt Proceeds and
activities reasonably related or incidental thereto (including the assignment of
Permitted Escrow Debt and Permitted Escrow Debt Proceeds to Holdings, the
Borrower or any Subsidiary Loan Party as permitted under Section 6.01 or the
return of such Permitted Escrow Debt Proceeds plus the payment of accrued
interest and fees to the holders of such Permitted Escrow Debt).
 
Any designation of a Subsidiary of Holdings as an Unrestricted Subsidiary shall
be evidenced to the Administrative Agent by a certificate of an Authorized
Officer of the Borrower certifying that such designation complied with the
preceding conditions.  If, at any time, any Unrestricted Subsidiary fails to
meet any of the preceding requirements as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and the other Loan Documents, shall be subject to all of the provisions of this
Agreement and the other Loan Documents that are applicable to Subsidiaries and
any Indebtedness and Liens of such Subsidiary shall be deemed to be incurred by
a Subsidiary of Holdings as of such date and, if such Indebtedness or Lien is
not permitted to be incurred as of such date under Section 6.01 or Section 6.02,
as applicable, Holdings will be in default of such covenant.
 
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 2.16(d).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.
 
“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA, that is maintained or contributed to by a Loan Party or any Subsidiary
or with respect to which a Loan Party or any Subsidiary could incur liability.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
 
Section 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
 
31

--------------------------------------------------------------------------------

 
Section 1.03  Terms Generally.  (a)  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, (i) any reference in this Agreement to any Loan
Document means such document as amended, restated, supplemented or otherwise
modified from time to time and (ii) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that for purposes of determining compliance with the covenants
contained in Article VI, all accounting terms herein shall be interpreted and
all accounting determinations hereunder shall be made in accordance with GAAP as
in effect on the Restatement Date and applied on a basis consistent with the
application used in the financial statements referred to in Section 3.05.
 
(b)  If any payment under this Agreement or any other Loan Document shall be due
on any day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and in the case of any payment accruing
interest, interest thereon shall be paid for the period of such extension.
 
Section 1.04  UCC Terms.  Terms defined in the UCC in effect on the Restatement
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions.  Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
 
Section 1.05  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
Section 1.06  References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
Section 1.07  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
Section 1.08  Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit, whether
or not such maximum face amount is in effect at such time.
 
 
32

--------------------------------------------------------------------------------

 
ARTICLE II
 
THE CREDITS
 
Section 2.01  Credit Commitments.
 
(a)  Subject to the terms and conditions hereof:
 
(i)  Each Initial Term Lender severally agrees to make an Initial Term Loan on
the Restatement Date to the Borrower in the amount of the Initial Term
Commitment of such Initial Term Lender (net of any original issue discount
thereon).
 
(ii)  Each Revolving Lender severally agrees to make Revolving Loans in Dollars
to the Borrower from time to time during the Revolving Commitment Period.
 
(b)  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.  During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions
hereof.  Notwithstanding anything to the contrary contained in this Agreement,
in no event may Revolving Loans be borrowed under this Article II if, after
giving effect thereto (and to any concurrent repayment or prepayment of Loans),
(i) the Aggregate Revolving Exposure would exceed the Total Revolving Commitment
then in effect or (ii) the Revolving Exposure of any Revolving Lender would
exceed such Revolving Lender’s Revolving Commitment.
 
(c)  The Revolving Loans and the Term Loans may from time to time be (i)
Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.02 and 2.03.
 
(d)  Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Revolving Lenders ratably in
accordance with their respective Revolving Commitments.  The failure of any
Revolving Lender to make any Revolving Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Revolving Commitments of the Revolving Lenders are several and no Revolving
Lender shall be responsible for any other Lender’s failure to make Revolving
Loans as required.
 
Section 2.02  Procedure for Borrowing.  (a) The Borrower may borrow under the
Revolving Commitments (subject, in each case, to the limitations in
Section 2.01(b)) by giving the Administrative Agent notice substantially in the
form of Exhibit A (a “Borrowing Request”), which notice must be received by the
Administrative Agent prior to (i) 11:00 a.m., three Business Days prior to the
requested Borrowing Date, in the case of a Eurodollar Borrowing, or (ii) 11:00
a.m., on the Business Day prior to the requested Borrowing Date, in the case of
an ABR Borrowing.  The Borrowing Request for each Borrowing shall specify (A)
the amount to be borrowed, (B) the requested Borrowing Date, (C) whether the
Borrowing is to be of Eurodollar Loans or ABR Loans, (D) if the Borrowing is to
be of Eurodollar Loans, the length of the initial Interest Period therefor, and
(E) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of this Agreement.  If no election as
to the Type of Borrowing is specified, then the requested Borrowing shall be an
ABR Borrowing.  If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
 
 
33

--------------------------------------------------------------------------------

 
(b)  Each Revolving Borrowing shall be in a minimum aggregate principal amount
$3.0 million or an integral multiple of $1.0 million in excess thereof (or, if
less, the aggregate amount of the then Available Revolving Commitments).
 
(c)  Upon receipt of a Revolving Borrowing Request, the Administrative Agent
shall promptly notify each Revolving Lender of the aggregate amount of such
Revolving Borrowing such Revolving Lender’s Commitment Percentage thereof, which
shall be based on the respective Available Revolving Commitments of all the
Revolving Lenders.  Each Revolving Lender will make such Revolving Lender’s
Commitment Percentage of each such Revolving Borrowing available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office prior to 1:00 p.m. on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Amounts so
received by the Administrative Agent will promptly be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower
identified in the most recent notice substantially in the form of Exhibit H (a
“Notice of Account Designation”) delivered by the Borrower to the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent; provided that if on the Borrowing Date of any Revolving
Loans to be made to the Borrower, any Swingline Loans made to the Borrower or LC
Disbursements for the account of the Borrower shall be then outstanding, the
proceeds of such Revolving Loans shall first be applied to pay in full such
Swingline Loans or LC Disbursements, with any remaining proceeds to be made
available to the Borrower as provided above; and provided further that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
 
Section 2.03  Conversion and Continuation Options for Loans.  (a)  The Borrower
may elect from time to time to convert (i) Eurodollar Loans to ABR Loans, by
giving the Administrative Agent irrevocable prior written notice of such
election in the form attached as Exhibit I (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. on the Business Day prior to
a requested conversion or (ii) ABR Loans to Eurodollar Loans by giving the
Administrative Agent a Notice of Conversion/Continuation not later than 11:00
a.m. three Business Days prior to a requested conversion; provided that if any
such conversion of Eurodollar Loans is made other than on the last day of an
Interest Period with respect thereto, the Borrower shall pay any amounts due to
the Lenders pursuant to Section 2.17 as a result of such conversion.  Any such
Notice of Conversion/Continuation with respect to the conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor.  Upon receipt of any Notice of Conversion/Continuation the
Administrative Agent shall promptly notify each relevant Lender thereof.  All or
any part of the outstanding Eurodollar Loans or ABR Loans may be converted as
provided herein; provided that (i) no Loan may be converted into a Eurodollar
Loan when any Default has occurred and is continuing, (ii) no Revolving Loan may
be converted into a Eurodollar Loan after the date that is one month prior to
the Revolving Maturity Date, and (iii) no Initial Term Loan may be converted
into a Eurodollar Loan after the date that is one month prior to the Initial
Term Loan Maturity Date.
 
(b)  Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving prior
notice to the Administrative Agent pursuant to a Notice of
Conversion/Continuation, not later than 11:00 a.m. three Business Days prior to
a requested continuation setting forth the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such (i) when any Default has occurred and is continuing, (ii) with respect
to Revolving Loans, after the date that is one month prior to the Revolving
Maturity Date and (iii) with respect to the Initial Term Loan, after the date
that is one month prior to the Initial Term Loan Maturity Date; and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this Section 2.03 or if such continuation is not permitted
pursuant to the
 
 
34

--------------------------------------------------------------------------------

 
preceding proviso, then such Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period (in which case the
Administrative Agent shall notify the Borrower of such conversion).
 
(c)  There shall be no more than ten (10) Interest Periods outstanding at any
time with respect to the Eurodollar Loans made to the Borrower.
 
(d)  This Section shall not apply to Swingline Loans.
 
Section 2.04  Swingline Loans.  (a)  Subject to the terms and conditions hereof,
the Swingline Lender may (in its sole discretion) make swingline loans
(individually, a “Swingline Loan” and collectively, the “Swingline Loans”) to
the Borrower from time to time during the Revolving Commitment Period in
accordance with the procedures set forth in this Section 2.04, provided that (i)
the aggregate principal amount of all Swingline Loans shall not exceed $5.0
million (the “Swingline Sublimit”) at any one time outstanding, (ii) the
principal amount of any borrowing of Swingline Loans may not exceed the
aggregate amount of the Available Revolving Commitments of all Revolving Lenders
immediately prior to such borrowing or result in the Aggregate Revolving
Exposure then outstanding exceeding the Total Revolving Commitments then in
effect, and (iii) in no event may Swingline Loans be borrowed hereunder if a
Default shall have occurred and be continuing which shall not have been
subsequently cured or waived.  Amounts borrowed under this Section 2.04 may be
repaid and, up to but excluding the Revolving Maturity Date, reborrowed.  All
Swingline Loans shall at all times be ABR Loans.  The Borrower shall give the
Administrative Agent notice of any Swingline Loan requested hereunder (which
notice must be received by the Administrative Agent prior to 11:00 a.m. on the
requested Borrowing Date) specifying (A) the amount to be borrowed, and (B) the
requested Borrowing Date.  Upon receipt of such notice, the Administrative Agent
shall promptly notify the Swingline Lender of the aggregate amount of such
borrowing.  Not later than 2:00 p.m. on the Borrowing Date specified in such
notice the Swingline Lender shall make such Swingline Loan available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office in funds immediately available to the Administrative
Agent.  Amounts so received by the Administrative Agent will promptly be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower identified in the most recent Notice of Account Designation with
the amount made available to the Administrative Agent by the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
and in like funds as received by the Administrative Agent.  Each Borrowing
pursuant to this Section 2.04 shall be in a minimum principal amount of $500,000
or an integral multiple of $100,000 in excess thereof.
 
(b)  Notwithstanding the occurrence of any Default or noncompliance with the
conditions precedent set forth in Article IV or the minimum borrowing amounts
specified in Section 2.02, if any Swingline Loan shall remain outstanding at
10:00 a.m. on the seventh Business Day following the Borrowing Date thereof and
if by such time on such seventh Business Day the Administrative Agent shall have
received neither (i) a Borrowing Request delivered by the Borrower pursuant to
Section 2.02 requesting that Revolving Loans be made pursuant to Section 2.01 on
the immediately succeeding Business Day in an amount at least equal to the
aggregate principal amount of such Swingline Loan, nor (ii) any other notice
satisfactory to the Administrative Agent indicating the Borrower’s intent to
repay such Swingline Loan on the immediately succeeding Business Day with funds
obtained from other sources, the Administrative Agent shall be deemed to have
received a notice from the Borrower pursuant to Section 2.02 requesting that ABR
Revolving Loans be made pursuant to Section 2.01 on such immediately succeeding
Business Day in an amount equal to the amount of such Swingline Loan, and the
procedures set forth in Section 2.02 shall be followed in making such ABR
Revolving Loans.  The proceeds of such ABR Revolving Loans shall be applied to
repay such Swingline Loan.
 
 
35

--------------------------------------------------------------------------------

 
(c)  If, for any reason, ABR Revolving Loans may not be, or are not, made
pursuant to paragraph (b) of this Section 2.04 to repay any Swingline Loan as
required by such paragraph, effective on the date such ABR Revolving Loans would
otherwise have been made, each Revolving Lender severally, unconditionally and
irrevocably agrees that it shall, without regard to the occurrence of any
Default, purchase a participating interest in such Swingline Loan (“Unrefunded
Swingline Loan”) in an amount equal to the amount of the ABR Revolving Loan
which would otherwise have been made pursuant to paragraph (b) of this
Section 2.04.  Each Revolving Lender will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participations shall be distributed by
the Administrative Agent to the Swingline Lender.  All payments by the Revolving
Lenders in respect of Unrefunded Swingline Loans and participations therein
shall be made in accordance with Section 2.13.
 
(d) Notwithstanding the foregoing, a Revolving Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to the
foregoing paragraphs if a Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Revolving Lender shall have notified
the Swingline Lender in writing prior to the time such Swingline Loan was made,
that such Default has occurred and that such Revolving Lender will not acquire
participations in Swingline Loans made while such Default is continuing.
 
(e) Notwithstanding anything to the contrary contained in this Section 2.04, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when any other Lender is a Defaulting Lender, unless the Swingline Lender has
entered into arrangements (which may include the delivery of cash collateral)
with the Borrower or such Defaulting Lender which are satisfactory to the
Swingline Lender to eliminate the Swingline Lender’s Fronting Exposure (after
giving effect to Section 2.23(c)) with respect to any such Defaulting Lender.
 
Section 2.05  Optional and Mandatory Prepayments of Loans.  (a)  The Borrower
may at any time and from time to time prepay the Loans (subject to compliance
with the terms of Section 2.05(g) and Section 2.17), in whole or in part, upon
irrevocable prior written notice to the Administrative Agent substantially in
the form of Exhibit G (a “Notice of Prepayment”) not later than 12:00 noon two
Business Days prior to the date of such prepayment, specifying (i) the date and
amount of prepayment, and (ii) the Class of Loans to be prepaid and whether the
prepayment is of Eurodollar Loans, ABR Loans or a combination thereof
(including, in the case of Eurodollar Loans, the Borrowing to which such
prepayment is to be applied and, if of a combination thereof, the amount
allocable to each).  A Notice of Prepayment received after 12:00 noon shall be
deemed received on the next Business Day.  Upon receipt of any Notice of
Prepayment the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Notice of Prepayment is given, the amount specified in such
Notice of Prepayment shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid.  Partial
prepayments of Loans (other than Swingline Loans) shall be in a minimum
principal amount of $3.0 million or a whole multiple of $1.0 million in excess
thereof (or, if less, the remaining outstanding principal amount
thereof).  Partial prepayments of Swingline Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the remaining outstanding principal amount thereof).  Each
prepayment of the Initial Term Loan under this Section 2.05(a) shall be applied
as directed by the Borrower to the remaining scheduled installments of the
Initial Term Loan.
 
 
36

--------------------------------------------------------------------------------

 
(b)  In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the Total Revolving Commitment, the Borrower shall be obligated to
immediately prepay Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in the account established
with the Administrative Agent pursuant to Section 2.06(i)) to the extent of such
excess.
 
(c)  (i)           If Holdings or any Subsidiary shall incur or permit the
incurrence of any Indebtedness (including pursuant to debt securities which are
convertible into, or exchangeable or exercisable for, any Equity Interest or
Equity Rights) (other than Excluded Debt Issuances) (each, a “Debt Incurrence”),
100% of the Net Proceeds thereof shall be applied immediately after receipt
thereof toward the prepayment of Loans in accordance with Section 2.05(d) below.
 
(ii)  If Holdings or any of its Subsidiaries shall receive Net Proceeds from any
Asset Sale, an amount equal to 100% of such Net Proceeds shall be applied
immediately after receipt thereof toward the prepayment of Loans in accordance
with Section 2.05(d) below; provided that (x) the Net Proceeds from Asset Sales
permitted by Section 6.05 shall not be required to be applied as provided herein
on such date if and to the extent that (1) no Default exists on the date of such
Asset Sale or would arise as a result of such Asset Sale and (2) the Borrower
delivers an officers’ certificate to the Administrative Agent on or prior to the
date of such Asset Sale stating that such Net Proceeds shall be reinvested in
capital assets of the Borrower or any of its Subsidiaries in each case within
270 days following the date of such Asset Sale (which certificate shall set
forth the estimates of the proceeds to be so expended), (y) all such Net
Proceeds shall be held in the Collateral Account and released therefrom only in
accordance with the terms of this Agreement and the other applicable Loan
Documents, and (z) if all or any portion of such Net Proceeds not so applied as
provided herein is not allocated to reinvestment in respect of a project that
shall have been commenced, and for which binding contractual commitments have
been entered into, prior to the end of such 270-day period, such remaining
portion shall be applied on the last day of such period (or if any Net Proceeds
allocated to such an investment on such 270th day shall cease to be so allocated
or any such contractual commitment shall cease to be in effect and contractually
committed, such remaining portion shall be applied on the date it ceases to be
so allocated and contractually committed) to prepay the Loans pursuant to
Section 2.05(d); provided, further, if the Property subject to such Asset Sale
constituted Collateral under the Security Documents, then any capital assets
purchased with the Net Proceeds thereof pursuant to this subsection shall be
mortgaged or pledged, as the case may be, to the Administrative Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Section 5.11.
 
(iii)  If Holdings or any of its Subsidiaries shall receive proceeds from
insurance or condemnation recoveries in respect of any Destruction or any
proceeds or awards in respect of any Taking, an amount equal to 100% of the Net
Proceeds thereof shall be applied immediately after receipt thereof toward the
prepayment of Loans in accordance with Section 2.05(d) below; provided that, if
such Net Proceeds are from a Taking or Destruction of Property of ICTC, such
prepayments may be deferred until such time as ICTC would be permitted at such
time to make a distribution of such amount; provided, further, that (x) so long
as no Default then exists or would arise therefrom, such Net Proceeds shall not
be required to be so applied to the extent that the Borrower delivers an
officers’ certificate to the Administrative Agent promptly following the receipt
of such Net Proceeds stating that such proceeds shall be used to (1) repair,
replace or restore any Property in respect of which such Net Proceeds were paid
or (2) fund the substitution of other Property used or usable in the business of
the Borrower or its Subsidiaries, in each case within 270 days following the
date of the receipt of such Net Proceeds, and (y) all such Net Proceeds shall be
held in the Collateral Account and released therefrom only in accordance with
the terms of this Agreement and the other applicable Loan Documents, and (z) if
all or any portion of such Net Proceeds has not been allocated to reinvestment
in respect of a project that shall have been commenced, and for which binding
contractual commitments have been entered into, prior to the end of such 270-day
period, such remaining portion shall be applied on the last day of such period
(or if any Net Proceeds allocated and contractually committed to such an
investment on such 270th day shall cease to be so allocated and contractually
 
 
37

--------------------------------------------------------------------------------

 
committed, such remaining portion shall be applied on the date it ceases to be
so allocated and contractually committed) to prepay Loans pursuant to
Section 2.05(d); provided, further, if the Property subject to such Destruction
or Taking constituted Collateral under the Security Documents, then any
replacement or substitution Property purchased with the Net Proceeds thereof
pursuant to this subsection shall be mortgaged or pledged, as the case may be,
to the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties in accordance with Section 5.11.
 
(iv)  Within 10 days of the delivery of financial statements and the related
Compliance Certificate referred to in Sections 5.01(a), (b) and (c) that
evidence a positive Excess Subject Payment Amount, the Borrower shall apply an
amount equal to 50% of such Excess Subject Payment Amount towards prepayment of
Loans pursuant to Section 2.05(d); provided that no such prepayment shall be
required if as of the date of delivery of the most recent financial statements
pursuant to Section 5.01(a) or (b) the Total Net Leverage Ratio was less than
3.0:1.0.
 
(v)  Within 60 days after the end of each Fiscal Quarter of Holdings ending
during any Dividend Suspension Period, the Borrower shall prepay Loans pursuant
to Section 2.05(d) in an aggregate amount equal to 50% of any increase in
Available Cash during such Fiscal Quarter.
 
The Borrower shall give the Administrative Agent at least five (5) Business
Days’ notice of any prepayment pursuant to this Section 2.05(c).
 
(d)  Any prepayment of Loans pursuant to this Section 2.05 shall be applied
first, to reduce the remaining scheduled principal installments of the Term
Loans as directed by the Borrower (pro rata on the basis of the original
aggregate funded amount thereof among the Initial Term Loan and, if applicable,
any Incremental Term Loans) and second, to the extent of any excess, to reduce
the Revolving Commitments pursuant to Section 2.11(c).  Each such prepayment
shall be applied first, to any ABR Loans then outstanding within the applicable
Class and second, to the extent of any excess, to the Eurodollar Loans then
outstanding within the applicable Class.
 
(e)  If on any day on which Loans would otherwise be required to be prepaid
pursuant to this Section 2.05, but for the operation of this Section 2.05(e)
(each, a “Prepayment Date”), the amount of such required prepayment exceeds the
then outstanding aggregate principal amount of ABR Loans required to be prepaid,
and no Default exists or is continuing, then on such Prepayment Date, (i) the
Borrower shall deposit funds into the Collateral Account in an amount equal to
such excess, and only the outstanding ABR Loans required to be prepaid shall be
required to be prepaid on such Prepayment Date, and (ii) on the last day of each
Interest Period after such Prepayment Date in effect with respect to a
Eurodollar Loan which is of the Type required to be prepaid, the Administrative
Agent is irrevocably authorized and directed by the Borrower to apply funds from
the Collateral Account (and liquidate investments held in the Collateral Account
as necessary) to prepay such Eurodollar Loans for which the Interest Period is
then ending to the extent funds are available in the Collateral Account.
 
(f)  Notwithstanding the forgoing, if any Indebtedness is issued pursuant to
Section 6.01(a)(ii) and is secured on a pari passu basis with the Obligations,
then the Borrower may, to the extent required pursuant to the governing
documents for such Indebtedness, prepay Term Loans and reduce Revolving
Commitments and purchase such Indebtedness (at a purchase price no greater than
par plus accrued and unpaid interest) on a pro rata basis in accordance with the
respective principal amounts thereof.
 
(g)  If, on or prior to the six (6) month anniversary of the Restatement Date,
(i) the Borrower enters into any amendment to this Agreement the effect of which
is to reduce the “effective yield” (taking into account, for example, upfront
fees, interest rate spreads, interest rate benchmark floors and original issue
discount) applicable to, all or a portion of the Initial Term Loan or (ii)
incurs any Indebtedness (A)
 
 
38

--------------------------------------------------------------------------------

 
the proceeds of which are used to prepay the Initial Term Loan, in whole or in
part, and (B) which has a lower “effective yield” than the “effective yield”
applicable to all or a portion of the Initial Term Loan so prepaid (as such
effective yields are reasonably determined by the Administrative Agent), then,
in each case, the Borrower shall pay to the Administrative Agent, for the
ratable account of the applicable Initial Term Lenders, a premium in an amount
equal to 1.00% of the principal amount of the Initial Term Loan so prepaid or
refinancing made on or prior to the six (6) month anniversary of the Restatement
Date.  For the purpose hereof, any amendment described in clause (i) of the
preceding sentence shall be deemed a refinancing of the Initial Term Loan whose
“effective yield” is reduced (it being understood that the premium with respect
to such amendment shall be paid to any Non-Consenting Lender that is required to
assign its Initial Term Loan pursuant to Section 2.20).
 
Section 2.06  Letters of Credit.
 
(a)  General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for the account of
Holdings or any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Commitment Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, the name of
the Person (which must be Holdings or a Subsidiary of Holdings) for whose
account such Letter of Credit is to be issued, and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed $10.0 million and (ii) the Aggregate Revolving
Exposure shall not exceed the Total Revolving Commitment.  With respect to any
Letter of Credit which contains any “evergreen” automatic renewal provision, the
Issuing Bank shall be deemed to have consented to any such extension or renewal
provided that all of the requirements of this Section 2.06 are met and no
Default exists.
 
(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.
 
(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Lender’s
 
 
39

--------------------------------------------------------------------------------

 
Commitment Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Revolving
Lender’s Commitment Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
 
(e)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m. on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on such date; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.02 that such payment be financed with an ABR Revolving Loan or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligations to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loan or Swingline Loan.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due in respect
thereof and such Revolving Lender’s Commitment Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Commitment Percentage of the payment then due, in the
same manner as provided in Section 2.02 with respect to Loans made by such
Revolving Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligations to
reimburse such LC Disbursement.
 
(f)  Obligations Absolute.  The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor the
 
 
40

--------------------------------------------------------------------------------

 
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to Holdings or any of
its Subsidiaries to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Law) suffered by such Person that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof or acting with gross negligence or willful
misconduct.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligations to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
 
(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.06, then Section 2.08(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.06 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
(i)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Requisite Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in the Collateral Account
an amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided that the Borrower’s obligations to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (a) of Section 7.01 or any Event of Default described in
clause (i) of Section 7.01.  Each such deposit shall be held by the
Administrative
 
 
41

--------------------------------------------------------------------------------

 
Agent as collateral for the payment and performance of the Obligations under
this Agreement and the Borrower hereby grants the Administrative Agent a
security interest in respect of each such deposit and the Collateral Account in
which such deposits are held.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the
Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in the Collateral Account.  Moneys deposited in the Collateral
Account pursuant to this Section 2.06(i) shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan
Documents.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Defaults have been cured or waived.
 
(j)  Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Section 2.06, the Issuing Bank shall not be obligated to issue any Letter
of Credit at a time when any other Lender is a Defaulting Lender, unless the
Issuing Bank has entered into arrangements (which may include the delivery of
cash collateral) with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Bank to eliminate the Issuing Bank’s Fronting
Exposure (after giving effect to Section 2.23(c)) with respect to any such
Defaulting Lender.
 
Section 2.07  Repayment of Loans; Evidence of Debt.
 
(a)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the relevant Lenders (i) in respect of Revolving Loans,
on the Revolving Maturity Date (or such earlier date as, and to the extent that,
such Revolving Loan becomes due and payable pursuant to Section 2.05 or Article
VII), the unpaid principal amount of each Revolving Loan and each Swingline Loan
made by each such Lender; and (ii) in respect of the Initial Term Loan, unless
the Initial Term Loan becomes due and payable earlier pursuant to Section 2.05
or Article VII, the unpaid principal amount of the Initial Term Loan in
consecutive quarterly installments on the last Business Day of each of March,
June, September and December commencing March 31, 2014 in an aggregate amount
for each installment equal to 0.25% of the aggregate principal amount of the
Initial Term Loan as of the Restatement Date with the remainder due and payable
in full on the Initial Term Loan Maturity Date (as the amounts of individual
installments may be adjusted pursuant to Section 2.05 hereof).  The Borrower
hereby further agrees to pay interest in immediately available funds at the
applicable office of the Administrative Agent (as specified in Section 2.13 (a))
on the unpaid principal amount of the Revolving Loans, Swingline Loans and Term
Loans made from time to time until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.08.  All payments required
hereunder shall be made in Dollars.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender on behalf of the
Borrower from time to time under this Agreement.
 
(c)  The Administrative Agent shall maintain the Register pursuant to
Section 9.10, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the
 
 
42

--------------------------------------------------------------------------------

 
amount of each such Loan, the Class and Type of each such Loan and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of each such Loan, (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of each such Loan
and each Lender’s share thereof and (iv) the amount of Loans of each Class owed
to each Lender.
 
(d)  The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.07 and the Notes maintained pursuant to
paragraph (e) of this Section 2.07 shall, to the extent permitted by Applicable
Law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the Loans
made by such Lender in accordance with the terms of this Agreement.
 
(e)  The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a single Note duly executed on behalf of the Borrower, in
substantially the form attached as Exhibit D-1 or D-2, as applicable, with the
blanks appropriately filled, payable to the order of such Lender.
 
Section 2.08  Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) for each day during each Interest Period with respect thereto
at a rate per annum equal to (i) the Adjusted LIBO Rate determined for such
Interest Period, plus (ii) the Applicable Rate.
 
(b)  Each ABR Loan (including each Swingline Loan) shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as the case may be, or over a year of 360 days when the Alternate Base
Rate is determined by reference to clause (b) or (c) of the definition of
“Alternate Base Rate”) at a rate per annum equal to the Alternate Base Rate plus
the Applicable Rate.
 
(c)  If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon, (iii) any Commitment Fee or (iv) any other amount
payable hereunder shall not be paid when due (whether at the stated maturity
thereof or by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is (x) in the case of overdue principal
(except as otherwise provided in clause (y) below), the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.08 plus 2.00% per annum or (y) in the case of any overdue interest,
Commitment Fee, or other amount, the rate described in Section 2.08(b)
applicable to an ABR Revolving Loan plus 2.00% per annum, in each case from the
date of such nonpayment to (but excluding) the date on which such amount is paid
in full (after as well as before judgment).
 
(d)  Interest on the Loans shall be payable in arrears on each Interest Payment
Date and on the Revolving Maturity Date,  and the Initial Term Loan Maturity
Date, as applicable; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.  Interest in respect of each
Loan shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
 
 
43

--------------------------------------------------------------------------------

 
Section 2.09  Computation of Interest.  Each determination of an interest rate
by the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.
 
Section 2.10  Fees.  (a)  The Borrower agrees to pay a commitment fee (a
“Commitment Fee”) to each Revolving Lender (other than Defaulting Lenders, if
any), which Commitment Fee shall be payable in arrears through the
Administrative Agent on the last day of March, June, September and December
beginning on March 31, 2014, and on the Commitment Fee Termination Date (as
defined below).  The Commitment Fee due to each Revolving Lender shall commence
to accrue for a period commencing on the Restatement Date and shall cease to
accrue on the date (the “Commitment Fee Termination Date”) that is the earlier
of (i) the date on which the Revolving Commitment of such Revolving Lender shall
be terminated as provided herein and (ii) the first date after the end of the
Revolving Commitment Period.  The Commitment Fee accrued to each Revolving
Lender shall equal the Applicable Rate multiplied by such Lender’s Commitment
Fee Average Daily Amount (as defined below) for the applicable quarter (or
shorter period commencing on the date of this Agreement and ending with such
Lender’s Commitment Fee Termination Date).  A Revolving Lender’s “Commitment Fee
Average Daily Amount” with respect to a calculation period shall equal the
average daily amount during such period calculated using the daily amount of
such Revolving Lender’s Revolving Commitment less such Revolving Lender’s
Revolving Exposure (excluding clause (c) of the definition thereof for purposes
of determining the Commitment Fee Average Daily Amount only) for any applicable
days during such Revolving Lender’s Revolving Commitment Period.  All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.
 
(b)  The Borrower  agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender, subject to Section 2.23(f), a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a rate
equal to the Applicable Rate for Eurodollar Revolving Loans on the average daily
amount of such Revolving Lender’s LC Exposure represented by Letters of Credit
issued hereunder (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
represented by Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees (collectively, “LC
Fees”) accrued through and including the last day of March, June, September and
December of each calendar year during the Revolving Commitment Period shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Restatement Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand
therefor.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(c)  The Borrower agrees to pay to the Administrative Agent the administrative
fee set forth in the Administrative Agent Letter (the “Administrative Agent
Fees”).
 
 
44

--------------------------------------------------------------------------------

 
(d)  All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution.  Once paid, none of the Fees shall be
refundable.
 
Section 2.11  Termination, Reduction or Adjustment of Commitments.  (a)  Unless
previously terminated, (i) the Revolving Commitments shall terminate on the
Revolving Maturity Date.
 
(b)  The Borrower shall have the right, upon one Business Day’s notice to the
Administrative Agent, to terminate or, from time to time, reduce the amount of
the Revolving Commitments (provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any repayments of the Revolving Loans made on the effective date thereof, the
Aggregate Revolving Exposure then outstanding would exceed the Total Revolving
Commitment then in effect).
 
(c)  If any prepayment of Term Loans would otherwise be required pursuant to
Section 2.05 but cannot be made because there are no Term Loans outstanding, or
because the amount of the required prepayment exceeds the outstanding amount of
Term Loans, then, on the date that such prepayment is required, the amount not
required to prepay the Term Loans shall be applied to the permanent reduction of
the Revolving Commitments.
 
Section 2.12  Inability to Determine Interest Rate; Inadequacy of Interest
Rate.  If prior to 11:00 a.m., London time, two Business Days before the first
day of any Interest Period, including an initial Interest Period, for a
requested Eurodollar Borrowing:
 
(i)  the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Eurodollar Borrowing, or
 
(ii)  the Administrative Agent shall have received notice from a majority in
interest of the Lenders of the applicable Class that the Adjusted LIBO Rate
determined or to be determined for such Interest Period for such Eurodollar
Borrowing will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,
 
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lenders by 12:00 noon on the same day.  The
Administrative Agent shall give telecopy or telephonic notice to the Borrower
and the Lenders as soon as practicable after the circumstances giving rise to
such notice no longer exist, and until such notice has been given, any affected
Eurodollar Loans shall not be (x) converted or continued pursuant to
Section 2.03 or (y) made pursuant to a Borrowing Request, and shall be continued
or made as an ABR Loan, as the case may be.
 
Section 2.13  Pro Rata Treatment and Payments.  (a)  Each reduction of the
Revolving Commitments of the Revolving Lenders shall be made pro rata according
to the amounts of such Revolving Lenders’ Commitment Percentages.  Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on Loans which are ABR Loans shall be made pro rata according to the
respective outstanding principal amounts of such ABR Loans then held by the
Lenders of the applicable Class.  Each payment (including each prepayment) by
the Borrower on account of principal of and interest on Loans which are
Eurodollar Loans designated by the Borrower to be applied to a particular
Eurodollar Borrowing shall be made pro rata according to the respective
outstanding principal amounts of such Loans then held by the Lenders of the
applicable Class.  Each payment (including each prepayment) by the Borrower on
account of principal of and interest on Swingline Loans shall be made pro rata
according to the respective outstanding principal amounts of the Swingline Loans
or participating
 
 
45

--------------------------------------------------------------------------------

 
interests therein, as the case may be, then held by the relevant Lenders.  All
payments (including prepayments) to be made by the Borrower hereunder, whether
on account of principal, interest, fees or otherwise, shall be made without
setoff or counterclaim and shall be made prior to 1:00 p.m. on the due date
thereof to the Administrative Agent, for the account of the Lenders of the
applicable Class, at the Administrative Agent’s Office specified in Section 9.01
in Dollars and in immediately available funds.  Any payment received after such
time but before 2:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 7.01, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.  The Administrative Agent shall distribute such payments to the
Lenders entitled thereto in the same currency as received and promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day (and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension) unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.
 
(b)  Subject to Section 2.12, unless the Administrative Agent shall have been
notified in writing by any Lender prior to a Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Rate for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.13(b) shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Revolving Loans hereunder, on demand, from the
Borrower, but without prejudice to any right or claim that the Borrower may have
against such Lender.
 
(c)  Subject to Section 7.05, if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
 
(d)  Notwithstanding the foregoing clauses, if there exists a Defaulting Lender
each payment by the Borrower to such Defaulting Lender hereunder shall be
applied in accordance with Section 2.23(b).
 
Section 2.14  Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Applicable Law, or in the interpretation or
application thereof, shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the
 
 
46

--------------------------------------------------------------------------------

 
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be suspended until such time as the making or maintaining of
Eurodollar Loans shall no longer be unlawful, and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.
 
Section 2.15  Requirements of Law.  (a)  If at any time any Lender or the
Issuing Bank determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order, in
each case, after the date of this Agreement (other than (i) any change by way of
imposition or increase of reserve requirements included in determining the
Adjusted LIBO Rate or (ii) the rate of tax imposed on the overall net income of
such Lender or the Issuing Bank) or the compliance by such Lender or the Issuing
Bank with any guideline, request or directive from any central bank or other
Governmental Authority (whether or not having the force of law), to the extent
such guideline, request or directive is changed or issued after the Restatement
Date, shall have the effect of increasing the cost to such Lender or the Issuing
Bank for agreeing to make or making, funding or maintaining any Eurodollar Loans
for the Borrower or participating in, issuing or maintaining any Letter of
Credit for the Borrower, then the Borrower shall from time to time, within five
days of written demand therefor by such Lender or the Issuing Bank (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender or the Issuing Bank additional amounts sufficient to
compensate such Lender or the Issuing Bank for such increased cost; provided
that any such payment shall be without duplication of amounts to which such
Lender or Issuing Bank is entitled under Section 2.16.  A certificate as to the
amount of such increased cost, submitted to the Borrower and the Administrative
Agent by such Lender or the Issuing Bank, shall be conclusive and binding for
all purposes, absent manifest error.  Such Lender or the Issuing Bank, as
applicable, shall promptly notify the Administrative Agent and the Borrower in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor and the additional amount required fully to
compensate such Lender or the Issuing Bank, as applicable, for such increased
cost or reduced amount.  Such additional amounts shall be payable directly to
such Lender or the Issuing Bank, as applicable, within five days of the
Borrower’s receipt of such notice, and such notice shall, in the absence of
manifest error, be conclusive and binding on the Borrower.  No Lender shall be
entitled to claim any amounts under this clause (a) in respect of any increased
costs that were incurred more than 180 days prior to the date of delivery of
such certificate to the Borrower.
 
(b)  If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Governmental Authority after
the Restatement Date affects or would affect the amount of capital required or
expected to be maintained by any Lender or the Issuing Bank (or a holding
company controlling such Lender or the Issuing Bank) and such Lender or the
Issuing Bank determines in good faith (in its sole and absolute discretion) that
the rate of return on its capital (or the capital of its holding company, as the
case may be) as a consequence of its Revolving Commitment or the Loans made by
it or its participations in Swingline Loans or any issuance, participation or
maintenance of Letters of Credit is reduced to a level below that which such
Lender or the Issuing Bank (or its holding company) could have achieved but for
the occurrence of any such circumstance, then, in any such case upon notice from
time to time by such Lender or the Issuing Bank to the Borrower, the Borrower
shall immediately pay directly to such Lender or the Issuing Bank, as the case
may be, on demand additional amounts sufficient to compensate such Lender or the
Issuing Bank (or its holding company) for such reduction in rate of return.  A
statement of such Lender or the Issuing Bank as to any such additional amount or
amounts (including calculations thereof in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding on the Borrower.  In
determining such amount, such Lender or the Issuing Bank may use any good faith
method of averaging and attribution that
 
 
47

--------------------------------------------------------------------------------

 
 it (in its sole and absolute discretion) shall deem applicable.  No Lender
shall be entitled to claim any amounts under this clause (b) in respect of any
reduction in the rate of return occurring more than 180 days prior to the date
of delivery of such certificate to the Borrower.
 
(c)  In the event that the Issuing Bank or any Lender determines that any event
or circumstance that will lead to a claim under this Section 2.15 has occurred
or will occur, the Issuing Bank or such Lender will use its best efforts to so
notify the Borrower; provided that, except as provided above, any failure to
provide such notice shall in no way impair the rights of the Issuing Bank or
such Lender to demand and receive compensation under this Section 2.15, but
without prejudice to any claims of the Borrower for compensation for actual
damages sustained as a result of any failure to observe this undertaking.
 
(d)  Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in Applicable Law, regardless of the date enacted, adopted or
issued.
 
Section 2.16  Taxes. (a)  All payments by the Borrower of principal of, and
interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority on the
Administrative Agent, the Issuing Bank or any Lender (or any assignee of such
Lender or the Issuing Bank, as the case may be, or a Participant or a change in
designation of the lending office of a Lender or the Issuing Bank, as the case
may be (a “Transferee”)), but excluding franchise taxes and taxes imposed on or
measured by the recipient’s net income (such non-excluded items being called
“Taxes”) unless required by Applicable Law, rule or regulation.  In the event
that any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
rule or regulation, then the Borrower will:
 
(i)  pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
(ii)  promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and
 
(iii)  pay to the Administrative Agent for the account of the Lenders or the
Issuing Bank, as the case may be, such additional amount or amounts as are
necessary to ensure that the net amount actually received by each Lender or the
Issuing Bank, as the case may be, will equal the full amount such Lender or the
Issuing Bank, as the case may be, would have received had no such withholding or
deduction been required.
 
(b)  If any Taxes are directly asserted against the Administrative Agent, the
Issuing Bank or any Lender or Transferee with respect to any payment received by
the Administrative Agent, the Issuing Bank or such Lender or Transferee
hereunder, the Administrative Agent, the Issuing Bank or such Lender or
Transferee may pay such Taxes and, within 30 days of a written request by the
Administrative Agent, the Issuing Bank or such Lender or Transferee, the
Borrower will pay such additional amounts (including any penalties, interest or
expenses, except to the extent attributable to the gross negligence or willful
misconduct of the Administrative Agent, the Issuing Bank or any Lender or
Transferee) as shall be
 
 
48

--------------------------------------------------------------------------------

 
necessary in order that the net amount received by such Person after the payment
of such Taxes (including any Taxes on such additional amount) shall equal the
amount such Person would have received had such Taxes not been asserted.
 
(c)  If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent, for the account of the
Issuing Bank, the respective Lenders or Transferees, the required receipts or
other required documentary evidence, the Borrower shall indemnify the Issuing
Bank, Lenders and Transferees for any incremental Taxes, interest, penalties or
other costs (including reasonable attorneys’ fees and expenses) paid by the
Issuing Bank, any Lender or Transferee as a result of any such failure, except
in the case of gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank or any Lender or Transferee.  For purposes of this
Section 2.16, a distribution hereunder by the Administrative Agent to or for the
account of the Issuing Bank, any Lender or Transferee shall be deemed a payment
by the Borrower.  Such indemnification shall be paid within 30 days from the
date on which the Issuing Bank or such Lender or Transferee makes written demand
therefor specifying in reasonable detail the basis and calculation of such
amount.
 
(d)  Each Lender or Transferee that is organized under the laws of a
jurisdiction other than the United States or any state or political subdivision
thereof (each, a “Foreign Lender”) shall, on or prior to the Restatement Date
(in the case of each Lender that is a party hereto on the Restatement Date) or
prior to the date that any Person that was not previously a Lender becomes an
Incremental Term Lender in accordance with Section 2.21 or on or prior to the
date of any assignment, participation or change in the designated lending office
hereunder (in the case of a Transferee) and thereafter as reasonably requested
from time to time by the Borrower or the Administrative Agent, execute and
deliver, if legally able to do so, to the Borrower and the Administrative Agent
one or more (as the Borrower or the Administrative Agent may reasonably request)
of whichever of the following is applicable:
 
(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Taxes pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, United States federal
withholding Taxes pursuant to the “business profits” or “other income” article
of such tax treaty;
 
(ii)  executed originals of IRS Form W-8ECI;
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
(iv)  to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S.
 
 
49

--------------------------------------------------------------------------------

 
Tax Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner.
 
In addition, the Administrative Agent, the Issuing Bank and any Lender (or
Transferee) claiming any additional amounts payable pursuant to this
Section 2.16 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested in writing by the
Borrower, if the making of such a filing would avoid the need for or reduce the
amount of any such additional amounts which would be payable or may thereafter
accrue and would not, in the sole good faith judgment of the Administrative
Agent, the Issuing Bank or such Lender (or Transferee), be otherwise
disadvantageous to such Person.
 
(e)  With respect to obligations under this Agreement other than those specified
in Section 2.16(f), the Borrower shall not be required to indemnify or to pay
any additional amounts to the Issuing Bank, any Lender or Transferee with
respect to any Taxes pursuant to this Section 2.16 to the extent that (i) any
obligation to withhold, deduct or pay amounts with respect to such Taxes existed
on the date the Issuing Bank, such Lender or Transferee became a party to this
Agreement or otherwise becomes a Transferee and, in the case of a Transferee,
exceeded the obligation to the Person making the assignment, selling the
participation or effecting such transfer to such Transferee that existed before
the action by which such Transferee becomes a Transferee (and, in such case, the
Borrower may deduct and withhold such Taxes from payments to the Issuing Bank,
such Lender or Transferee), (ii) any Lender or Transferee fails to comply in
full with the provisions of the immediately preceding paragraph (and, in such
case, the Borrower may deduct and withhold all Taxes required by law as a result
of such noncompliance from payments to the Issuing Bank, such Lender or
Transferee), or (iii) such Taxes are imposed under FATCA (or any amended or
successor version of FATCA that is substantively comparable and not materially
more onerous to comply with).
 
(f)  Notwithstanding anything to the contrary in this Section 2.16, if the IRS
determines that a Lender (or Transferee) is a conduit entity participating in a
conduit financing arrangement as defined in Section 7701(l) of the Code and the
regulations thereunder and the Borrower was not a participant to such
arrangement (other than as the Borrower under this Agreement) (a “Conduit
Financing Arrangement”), then (i) the Borrower shall not have any obligation to
pay additional amounts or indemnify the Lender or Transferee for any Taxes with
respect to any payments hereunder to the extent the amount of such Taxes exceeds
the amount that would have otherwise been withheld or deducted had the IRS not
made such a determination and (ii) such Lender or Transferee shall indemnify the
Borrower in full for any and all taxes for which the Borrower is held directly
liable under Section 1461 of the Code by virtue of such Conduit Financing
Arrangement; provided that the Borrower (i) shall promptly forward to the
indemnitor an official receipt or other documentation satisfactorily evidencing
such payment, (ii) shall contest such tax upon the reasonable request of the
indemnitor and at such indemnitor’s cost and (iii) shall pay to such indemnitor
within 30 days any refund of such taxes (including interest thereon).  Each
Lender or Transferee represents that it is not participating in a Conduit
Financing Arrangement.
 
(g)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from
 
 
50

--------------------------------------------------------------------------------

 
such payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
(h)  Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.10(d) relating to the maintenance of
a Participant Register.
 
(i)  In the event that the Issuing Bank or any Lender determines that any event
or circumstance that will lead to a claim by it under this Section 2.16 has
occurred or will occur, the Issuing Bank or such Lender will use its best
efforts to so notify the Borrower; provided that any failure to provide such
notice shall in no way impair the rights of the Issuing Bank or any Lender to
demand and receive compensation under this Section 2.16, but without prejudice
to any claims of the Borrower for failure to observe this undertaking.
 
(j)  Notwithstanding anything herein to the contrary, no Transferee shall be
entitled to receive any greater amount pursuant to this Section 2.16 than the
Person making the assignment, selling the participation or effecting the
transfer to such Transferee, or any Lender (or Transferee) which changes its
applicable lending office by designating a different lending office, would have
been entitled to receive in the absence of such assignment, participation,
transfer or designation.
 
Section 2.17  Indemnity.  In the event any Lender shall incur any loss or
expense (including any loss (other than lost profit) or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to make, continue or maintain any portion of the principal amount of
any Loan as, or to convert any portion of the principal amount of any Loan into,
a Eurodollar Loan) as a result of any conversion of a Eurodollar Loan to an ABR
Loan or repayment or prepayment of the principal amount of any Eurodollar Loan
on a date other than the scheduled last day of the Interest Period applicable
thereto, whether pursuant to Section 2.03, 2.05, 2.07, 2.14, 2.15 or 2.20 or
otherwise, or any failure to borrow or convert any Eurodollar Loan after notice
thereof shall have been given hereunder, whether by reason of any failure to
satisfy a condition to such Borrowing or otherwise, then, upon the written
notice of such Lender to the Borrower (with a copy to the Administrative Agent),
the Borrower shall, within five days of receipt thereof, pay directly to such
Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense.  Such written notice (which
shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrower.
 
Section 2.18  Change of Lending Office.  Each Lender (or Transferee) agrees
that, upon the occurrence of any event giving rise to the operation of
Section 2.14, 2.15 or 2.16 with respect to such Lender (or Transferee), it will,
if requested by the Borrower, use commercially reasonable efforts (subject to
overall policy considerations of such Lender (or Transferee)) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole good faith judgment of such Lender, cause such Lender
and its respective lending offices to suffer no material economic, legal or
regulatory disadvantage; and provided, further, that nothing in this
Section 2.18 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender (or Transferee) pursuant to Sections 2.14, 2.15 and
2.16.
 
Section 2.19  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Loan Party, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans or participations in
LC Disbursements which at the time shall be payable as a result of which the
 
 
51

--------------------------------------------------------------------------------

 
unpaid principal portion of its Loans and participations in LC Disbursements
which at the time shall be payable shall be proportionately less than the unpaid
principal portion of such Loans and participations in LC Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in such Loans and participations in LC
Disbursements of such other Lender, so that the aggregate unpaid principal
amount of such Loans and participations in LC Disbursements held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
such Loans and participations in LC Disbursements as prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustments restored without
interest.  The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan or an LC Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender were a
direct creditor directly to the Borrower in the amount of such participation.
 
Section 2.20  Assignment of Commitments Under Certain Circumstances.  In the
event that any Lender shall have delivered a notice or certificate pursuant to
Section 2.14 or 2.15, or the Borrower shall be required to make additional
payments to any Lender under Section 2.16 (each, an “Increased Cost Lender”) or
in the event any Lender (a “Non-Consenting Lender”) does not consent to any
proposed amendment to this Agreement pursuant to Section 9.02 for which the
consent of each Lender or each Lender of any Class is required and to which the
Requisite Lenders or Requisite Lenders of such Class, as applicable, have
consented, then, the Borrower shall have the right, but not the obligation, at
the expense of the Borrower, upon notice to such Increased Cost Lender or
Non-Consenting Lender (the “Terminated Lender”) and the Administrative Agent, to
replace such Terminated Lender with an assignee (in accordance with and subject
to the restrictions contained in Section 9.10) approved by the Administrative
Agent, the Issuing Bank and the Swingline Lender (which approval shall not be
unreasonably withheld), and such Terminated Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in Section 9.10) all its interests, rights and obligations under this
Agreement to such assignee; provided, however, that no Terminated Lender shall
be obligated to make any such assignment unless (a) such assignment shall not
conflict with any law or any rule, regulation or order of any Governmental
Authority and (b) such assignee or the Borrower shall pay to the affected
Terminated Lender in immediately available funds on the date of such assignment
the principal of and interest accrued to the date of payment on the Loans made
by such Terminated Lender and participations in LC Disbursements and Swingline
Loans held by such Terminated Lender and all commitment fees and other fees owed
to such Terminated Lender hereunder and all other amounts accrued for such
Terminated Lender’s account or owed to it hereunder (including, without
limitation, any Commitment Fees) and (c) in the case of any Non-Consenting
Lender, each Non-Consenting Lender whose consent is required in connection with
the proposed amendment is removed pursuant to this Section 2.20.
 
Section 2.21  Increase in Term Commitments.
 
(a)  Provided (x) immediately prior to and immediately after giving effect to
the making of Incremental Term Loans referred to below there exists no Default
and (y) after giving effect to the making of Incremental Term Loans referred to
below and the use of proceeds therefrom, the Borrower would be in pro forma
compliance with each of the Financial Covenants as of the most recent date for
which financial statements have been delivered pursuant to Section 5.01, upon
notice to the Administrative Agent by the Borrower, the Borrower may on up to
three (3) occasions, request additional term loans (the “Incremental Term Loans”
and the related commitments, the “Incremental Term Commitments”) in an aggregate
amount of not less than $25.0 million for any such request.  The sum of
 
 
52

--------------------------------------------------------------------------------

 
the aggregate amount of all Incremental Term Loans and the aggregate principal
amount of all Indebtedness issued pursuant to Section 6.01(a)(ii)shall not
exceed the greater of (A) $300.0 million (in each case exclusive of any proceeds
thereof that are applied to the refinancing or repayment of the Term Loans or a
Permitted Refinancing of Indebtedness incurred under Section 6.01(a)(ii)) and
(B) the amount which would cause the Consolidated Senior Secured Leverage Ratio,
calculated on a pro forma basis as of the most recent date for which financial
statements have been delivered pursuant to Section 5.01 and after giving effect
to the incurrence of such Indebtedness and the use of proceeds thereof, to
exceed 2.75 to 1.00 (it being understood and agreed that any Indebtedness
incurred under this clause (B) or clause (y) of Section 6.01(a)(ii) shall not
reduce the $300.0 million limit in clause (A) above or in clause (x) of
Section 6.01(a)(ii)).  Each Incremental Term Loan shall be subject to the
following requirements: (i) other than pricing, maturity and amortization, the
Incremental Term Loans shall have the same terms as the Initial Term Loan
existing immediately prior to the effectiveness of the amendment creating such
Incremental Term Loans, (ii) such Incremental Term Loan will mature and amortize
in a manner reasonably acceptable to the Administrative Agent, the Incremental
Term Lenders making such Incremental Term Loan and the Borrower, but will not in
any event have a shorter Weighted Average Life to Maturity than the remaining
Weighted Average Life to Maturity of the Initial Term Loan or a maturity date
earlier than the Initial Term Loan Maturity Date; and (iii) in the event that
the applicable margin for any tranche of the Incremental Term Loans as
determined by the Administrative Agent (inclusive of any LIBO Rate floor,
upfront fees and original issue discount (based on an assumed four-year life to
maturity) payable to the applicable Incremental Term Lenders, but excluding
customary arrangement or commitment fees not shared with the Incremental Term
Lenders) is more than 50 basis points greater than the applicable margin for the
Initial Term Loan as determined by the Administrative Agent (inclusive of any
LIBO Rate floor, upfront fees and original issue discount (based on an assumed
four-year life to maturity) paid to the Initial Term Lenders, but excluding
customary arrangement or commitment fees not shared with the Initial Term
Lenders), then the Applicable Rate for the Initial Term Loan shall be increased
to the extent necessary such that the Applicable Rate (inclusive of such LIBO
Rate floor, fees and discounts, but excluding customary arrangement or
commitment fees not shared with the Initial Term Lenders) for the Initial Term
Loan is not more than 50 basis points less than the applicable margin (inclusive
of such LIBO Rate floor, fees and discounts, but excluding customary arrangement
or commitment fees not shared with the Incremental Term Lenders) for such
tranche of Incremental Term Loans.  At the time of the sending of such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
date on which the Borrower proposes that any Incremental Term Commitment shall
be effective (which shall be a date no less than ten (10) Business Days from the
date of delivery of such notice to the Administrative Agent).  The Borrower may
invite any Lender, any Affiliate or Approved Fund of any Lender and/or any other
Person reasonably satisfactory to the Administrative Agent to provide an
Incremental Term Commitment.  Any Person offered or approached to provide all or
a portion of any Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Term Commitment (provided that any
Person not responding prior to the proposed effective date of the Incremental
Term Commitments shall be deemed to have declined to provide an Incremental Term
Commitment). Each Incremental Term Lender shall become a Lender or make its
Incremental Term Commitment available, as the case may be, under this Agreement,
pursuant to an amendment (an “Incremental Facility Amendment”) to this Agreement
giving effect to the modifications permitted by this Section 2.21 and, as
appropriate, the other Loan Documents, executed by the Loan Parties, each
Incremental Term Lender (to the extent applicable) and the Administrative Agent
(provided that, with the consent of each Incremental Term Lender, the
Administrative Agent may execute such Incremental Facility Amendment on behalf
of the applicable Incremental Facility Lenders).  An Incremental Facility
Amendment may, without the consent of any other Lender and notwithstanding
anything in Section 9.02 to the contrary, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.21 (including appropriate amendments to the definitions of “Requisite
 
 
53

--------------------------------------------------------------------------------

 
Lenders” and to Section 2.05 in order to provide the same treatment for such
Incremental Term Loans as is applicable to the Initial Term Loan).
 
(b)  If any Incremental Term Commitments are provided in accordance with this
Section 2.21, the Administrative Agent and the Borrower shall determine the
effective date (the “Term Loan Commitments Increase Effective Date”) and the
final allocation of such Incremental Term Commitments.  The Administrative Agent
shall promptly notify the Borrower and each applicable Lender of such Lender’s
final allocation of such Incremental Term Commitments and the Term Loan
Commitments Increase Effective Date.  As a condition precedent to such
Incremental Term Commitments and the related Incremental Term Loans, the
Borrower shall deliver to the Administrative Agent such documents and opinions
as the Administrative Agent may reasonably request together with a certificate
of the Borrower dated as of the Term Loan Commitments Increase Effective Date
signed by a Financial Officer of the Borrower (i) certifying and attaching (A)
the resolutions adopted by the board of directors (or equivalent governing body)
of the Borrower approving or consenting to such Incremental Term Commitments and
the related Incremental Term Loans and (B) a certificate demonstrating that,
after giving pro forma effect to such Incremental Term Loans and the use of
proceeds therefrom, the Borrower would be in pro forma compliance with the
Financial Covenants as of the end of the most recently ended Fiscal Quarter for
which appropriate financial information is available, and (ii) certifying that,
before and after giving effect to such Incremental Term Loans, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects on and as of the Term
Loan Commitments Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
and (B) no Default exists.
 
Section 2.22  Extension Offers.
 
(a)  The Borrower may, by written notice to the Administrative Agent from time
to time, make one or more offers (each, a “Revolving Extension Offer”) to all
the Revolving Lenders to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective (which shall not be less
than 10 Business Days after the date of such notice).  Any extension of a
maturity date or change in the pricing pursuant to a Permitted Amendment shall
become effective only with respect to the Revolving Loans and Revolving
Commitments of the Revolving Lenders that accept the applicable Revolving
Extension Offer (the “Accepting Revolving Lenders”).
 
(b)  The Borrower and each Accepting  Revolving Lender shall execute and deliver
to the Administrative Agent a Revolving Extension Agreement (which may take the
form of an amendment and restatement of this Agreement so long as no
modifications are made that would otherwise be prohibited by Section 9.02
without obtaining the vote of any other Class, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Revolving Extension
Agreement.  The Lenders hereby irrevocably authorize the Administrative Agent to
enter into technical amendments to this Agreement and the other Loan Documents
as may be necessary or advisable to effectuate the transactions contemplated by
the Permitted Amendments (including amendments to Section 2.13 hereof if deemed
advisable by the Administrative Agent, and any other amendments necessary to
treat the Revolving Loans and Revolving Commitments of the Accepting Revolving
Lenders as Extended Revolving Loans and/or Extended Revolving Commitments,
including, without limitation, to include appropriately the Accepting Revolving
Lenders in any determination of Requisite Lenders and Requisite Revolving
Lenders, and to incorporate appropriately any Extended Revolving Loans into the
definition of
 
 
54

--------------------------------------------------------------------------------

 
Subfacility, the provisions of Article II or other similar
provisions).  Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this Section 2.22 unless the Administrative Agent shall have
received legal opinions, a certificate of an Authorized Officer, board
resolutions and such other corporate documents as the Administrative Agent may
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
 
(c)  The Borrower may, by written notice to the Administrative Agent from time
to time, make one or more offers (each, a “Term Loan Modification Offer”) to all
the Initial Term Lenders and/or one or more Subfacilities of Incremental Term
Loans to make one or more Permitted Amendments pursuant to procedures specified
by the Administrative Agent and reasonably acceptable to the Borrower.  Such
notice shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which such Permitted Amendments are requested to
become effective (which shall not be less than 10 Business Days after the date
of such notice).  Permitted Amendments shall become effective only with respect
to the Term Loans of the Lenders that accept the applicable Term Loan
Modification Offer (such Lenders, the “Accepting Term Lenders”).
 
(d)  The Borrower and each Accepting Term Lender shall execute and deliver to
the Administrative Agent a Term Loan Modification Agreement (which may take the
form of an amendment and restatement of this agreement so long as no
modifications are made that would otherwise be prohibited by Section 9.02
without obtaining the vote of any other class, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Term Loan Modification
Agreement.  The Lenders hereby irrevocably authorize the Administrative Agent to
enter into technical amendments to this Agreement and the other Loan Documents
as may be necessary or advisable to effectuate the transactions contemplated by
the Permitted Amendments (including amendments to Section 2.13 hereof if deemed
advisable by the Administrative Agent, and any other amendments necessary to
treat the Term Loans and  of the Accepting Term Lenders as Extended Term Loans,
including, without limitation, to include appropriately the Accepting Term
Lenders in any determination of Requisite Lenders, and to incorporate
appropriately any Extended Term Loans into the definition of Subfacility, the
provisions of Article II or other similar provisions).  Notwithstanding the
foregoing, no Permitted Amendment shall become effective under this Section 2.22
unless the Administrative Agent shall have received legal opinions, a
certificate of an Authorized Officer, board resolutions and such other corporate
documents as the Administrative Agent may request, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
 
(e)  Notwithstanding the foregoing, the Administrative Agent shall have the
right (but not the obligation) to seek the advice or concurrence of the
Requisite Lenders, with respect to any matter contemplated by this Section 2.22
and, if the Administrative Agent seeks such advice or concurrence, the
Administrative Agent shall be permitted to enter into such amendments with the
Borrower in accordance with any instructions actually received from such
Requisite Lenders and shall also be entitled to refrain from entering into such
amendments with the Borrower unless and until it shall have received such advice
or concurrence; provided that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders.  Without limiting the foregoing, in
connection with any extension of a maturity date pursuant to this Section, the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) each Security Document that has a maturity
date prior to the then latest maturity date so that such maturity date is
extended to the then latest maturity date after giving effect to any Permitted
Amendment (or such later date as may be advised by counsel to the Administrative
Agent).
 
 
55

--------------------------------------------------------------------------------

 
Section 2.23  Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
 
(a)  Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
 
(b)  Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 9.04), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank and/or the
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the Issuing Bank and/or the Swingline Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, the Issuing Bank or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and (ii)
such Revolving Loans or funded participations in Swingline Loans or Letters of
Credit were made at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Swingline Loans or Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
or Letters of Credit owed to, such Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.23(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(c)  Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Section 2.04 and Letters of Credit pursuant to Section 2.06, the “Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Commitment of such Defaulting Lender; provided that (i)
each such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters
 
 
56

--------------------------------------------------------------------------------

 
of Credit and Swingline Loans shall not exceed the positive difference, if any,
of (A) the Revolving Commitment of that non-Defaulting Lender minus (B) the
aggregate outstanding principal amount of the Revolving Loans of that Lender.
 
(d)  Cash Collateral for Letters of Credit.  Promptly on demand by the Issuing
Bank or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Issuing Bank (after giving effect to
Section 2.23(c)) on terms reasonably satisfactory to the Administrative Agent
and the Issuing Bank (and such cash collateral shall be in Dollars).  Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Bank) for the
payment and performance of each Defaulting Lender’s L/C Exposure.  Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank immediately for each Defaulting Lender’s Commitment Percentage of
any drawing under any Letter of Credit which has not otherwise been reimbursed
by the Borrower or such Defaulting Lender.
 
(e)  Prepayment of Swingline Loans.  Promptly on demand by the Swingline Lender
or the Administrative Agent from time to time, the Borrower shall prepay
Swingline Loans in an amount of all Fronting Exposure with respect to the
Swingline Lender (after giving effect to Section 2.23(c)).
 
(f)  Certain Fees.  For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee pursuant to Section 2.10 (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any letter of
credit commissions pursuant to Section 2.10 otherwise payable to the account of
a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Bank, but instead, the Borrower shall
pay to the non-Defaulting Lenders the amount of such letter of credit
commissions in accordance with the upward adjustments in their respective
Commitment Percentages allocable to such Letter of Credit pursuant to
Section 2.23(c), with the balance of such fee, if any, payable to the Issuing
Bank for its own account on the amount of any Fronting Exposure (unless such
Fronting Exposure has been cash collateralized pursuant to Section 2.23(d)) or
if no Fronting Exposure exists, retained by the Borrower.
 
(g)  Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any cash collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 2.23(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
 
 
57

--------------------------------------------------------------------------------

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents,
each Loan Party makes the representations and warranties set forth in this
Article III and upon the occurrence of each Credit Event thereafter:
 
Section 3.01  Organization, etc.  Each Loan Party (a) is a corporation or other
form of legal entity, and each of its Subsidiaries is a corporation, partnership
or other form of legal entity, validly organized and existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as the case may be, (b) has all requisite corporate or other power
and authority to carry on its business as now conducted, (c) is duly qualified
to do business and is in good standing as a foreign corporation or foreign
partnership (or comparable foreign qualification, if applicable, in the case of
any other form of legal entity), as the case may be, in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to so qualify will not have a Material Adverse Effect, and (d) has full power
and authority and holds all requisite material governmental licenses, permits
and other approvals necessary to enter into and perform its obligations under
this Agreement and each other Loan Document to which it is a party and to own or
hold under lease its Property and to conduct its business substantially as
currently conducted by it.
 
Section 3.02  Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by each Loan Party that is a party hereto of this
Agreement and each other Loan Document to which it is a party, the borrowing of
the Loans, the use of the proceeds thereof and the issuance of the Letters of
Credit hereunder are within each Loan Party’s corporate, partnership or
comparable powers, as the case may be, have been duly authorized by all
necessary corporate, partnership or comparable and, if required, stockholder
action, as the case may be, and do not:
 
(a)  contravene the Organic Documents of any Loan Party or any of its respective
Subsidiaries;
 
(b)  contravene any material law, statute, rule or regulation binding on or
affecting any Loan Party or any of its respective Subsidiaries;
 
(c)  except as set forth on Schedule 3.02(c), violate or result in a default or
event of default or an acceleration of any rights or benefits under any material
indenture, agreement or other instrument binding upon any Loan Party or any of
its respective Subsidiaries; or
 
(d)  result in, or require the creation or imposition of, any Lien on any
material asset of any Loan Party or any of its respective Subsidiaries, except
Liens created under the Loan Documents.
 
Section 3.03  Government Approval, Regulation, etc.  Except as set forth on
Schedule 3.03, no consent, authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or other
Person is required for the due execution, delivery or performance by the
Borrower or any other Loan Party of this Agreement or any other Loan Document
which has been entered into, the borrowing of the Loans, or the use of the
proceeds thereof and the issuance of Letters of Credit hereunder, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens under the Security Documents.  No Loan Party or any
of its respective Subsidiaries is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
 
58

--------------------------------------------------------------------------------

 
Section 3.04  Validity, etc.  This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto and constitutes, and each
other Loan Document to which any Loan Party is to be a party will, on the due
execution and delivery thereof and assuming the due execution and delivery of
this Agreement by each of the other parties hereto, constitute, the legal, valid
and binding obligation of such Loan Party enforceable in accordance with its
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.
 
Section 3.05  Financial Information.  (a)  The consolidated balance sheets of
Holdings and its Subsidiaries as of December 31, 2010, 2011 and 2012 and the
related consolidated statements of earnings and cash flows of such Person and
its Subsidiaries for the three years ended December 31, 2012, copies of which
have been furnished to the Administrative Agent and each Lender, have been
prepared in accordance with GAAP consistently applied, and present fairly in all
material respects the consolidated financial condition of Holdings and its
Subsidiaries as of the dates thereof and the results of their operations and
cash flows for the periods then ended.
 
(b)  On the Restatement Date, except for the Obligations, as disclosed in the
financial statements referred to above or the notes thereto or on
Schedule 3.05(b) hereto, neither the Loan Parties nor any of their Subsidiaries
has any Indebtedness, material contingent liabilities, long-term commitments or
unrealized losses.
 
Section 3.06  No Material Adverse Effect.  Since December 31, 2012, no event or
circumstance has occurred that has had, or could reasonably be expected to have,
a Material Adverse Effect.
 
Section 3.07  Litigation.  Except as set forth on Schedule 3.07, there is no
pending or, to the knowledge of any Loan Party, threatened litigation, action or
proceeding affecting any Loan Party or any of their respective Subsidiaries’
operations, properties, businesses, assets or prospects, or the ability of the
parties to consummate the transactions contemplated hereby, which would have a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or the other
transactions contemplated hereby.
 
Section 3.08  Compliance with Laws and Agreements.  Except as set forth on
Schedule 3.08, none of the Loan Parties has violated, is in violation of or has
been given written notice of any violation of any Applicable Law (other than
Environmental Laws, which are the subject of Section 3.13), regulation or order
of any Governmental Authority applicable to it or its property or any indenture,
agreement or other instrument binding upon it or its property, except for any
violations which do not have a Material Adverse Effect.  No Default has occurred
and is continuing.
 
Section 3.09  Subsidiaries.  Schedule 3.09 sets forth the name of, type of
entity, and the direct or indirect ownership interest or other investment of
Holdings and its Subsidiaries (including the legal structure) and identifies
each Subsidiary of Holdings that is a Loan Party, in each case as of the date of
this Agreement.
 
Section 3.10  Ownership of Properties.  (a)  Each Loan Party and its
Subsidiaries has good and marketable title to (or other similar title in
jurisdictions outside the United States), or valid leasehold interests in, or
easements or other limited property interests in, or is licensed to use, all its
material properties and assets (including all Mortgaged Properties), except
where the failure to have such title in the aggregate could not reasonably be
expected to have a Material Adverse Effect.  All Mortgaged Properties are free
and clear of Liens, except for Prior Liens and all of such other properties are
free and clear of Liens, other than Permitted Liens.
 
 
59

--------------------------------------------------------------------------------

 
(b)  As of the date of this Agreement, Schedule 3.10(b) contains and will
contain a true and complete list of each parcel of Real Property (i) owned by
any Loan Party as of the date of this Agreement and describes the type of
interest therein held by such Loan Party and (ii) leased, subleased or otherwise
occupied or utilized by any Loan Party, as lessee, as of the date of this
Agreement and describes the type of interest therein held by such Loan Party and
whether such lease, sublease or other instrument requires the consent of the
landlord thereunder or other parties thereto to the transactions contemplated
hereby.
 
(c)  Each of Holdings and its Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not have a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect could not reasonably be expected to have a Material Adverse
Effect.  Each of Holdings and its Subsidiaries enjoys peaceful and undisturbed
possession under all such leases, other than leases in respect of which the
failure to enjoy peaceful and undisturbed possession could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
 
(d)  Each of Holdings and each of its Subsidiaries owns, possesses, is licensed
or otherwise has the right to use, or could obtain ownership or possession of,
on terms not materially adverse to it, all patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary for
the present conduct of its business, without any known conflict with the rights
of others, except where such conflicts could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(e)  As of the date of this Agreement, neither Holdings nor any of its
Subsidiaries has received any written notice of, or has any knowledge of, any
pending or contemplated condemnation proceeding affecting any of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Restatement Date.
 
(f)  Neither Holdings nor any of its Subsidiaries is obligated on the
Restatement Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein.
 
(g)  As of the date of this Agreement, no Loan Party or any of its Subsidiaries
has received any notice of, nor has any knowledge of, the occurrence or pendency
or contemplation of any Taking or Destruction affecting all or any portion of
its property.  No Mortgage encumbers improved Real Property that is located in
an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards within the meaning of the
National Flood Insurance Act of 1968 unless flood insurance available under such
Act has been obtained in accordance with Section 5.04.
 
Section 3.11  Taxes.  As of the date of this Agreement, each Loan Party and each
Subsidiary has filed all federal, foreign and all other material income tax
returns and reports required by Applicable Law to have been filed by it and has
paid all material taxes and governmental charges due, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books; provided that, in the case of any taxes that are
being contested, any such contest of taxes or charges with respect to Collateral
shall satisfy the Contested Collateral Lien Conditions.
 
Section 3.12  Pension and Welfare Plans.  No ERISA Event has occurred or is
reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect or give rise to a Lien (other than a Permitted Lien) on
the assets of Holdings or any of its Subsidiaries.  Each Loan Party and each of
their ERISA Affiliates are in compliance in all respects with the presently
applicable
 
 
60

--------------------------------------------------------------------------------

 
provisions of ERISA and the Code with respect to each Plan except for failures
to so comply which could not reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 3.12, no condition exists or event or
transaction has occurred with respect to any Plan which reasonably might result
in the incurrence by any Loan Party or any ERISA Affiliate of any liability,
fine or penalty which could reasonably be expected to have a Material Adverse
Effect.  No Loan Party or Subsidiary has any contingent liability with respect
to post-retirement benefits provided under a Welfare Plan, other than (i)
liability for continuation coverage described in Part 6 of Subtitle B of Title I
of ERISA and (ii) liabilities that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all Applicable Laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, and (b) no Loan Party or Subsidiary has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan.
 
Section 3.13  Environmental Warranties.  (a)  Except as set forth on Schedule
3.13(a), all facilities and property owned, leased or operated by Holdings or
any of its Subsidiaries, and all operations conducted thereon, are in compliance
with all Environmental Laws, except for such noncompliance that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
(b) Except as set forth on Schedule 3.13(b), there are no pending or threatened
(in writing):
 
(i)  Environmental Claims received by Holdings or any of its Subsidiaries, or
 
(ii)     written claims, complaints, notices or inquiries received by Holdings
or any of its Subsidiaries regarding Environmental Liability,
 
in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(c)  Except as set forth on Schedule 3.13(c), there have been no Releases of
Hazardous Materials at, on, under or from any property now or, to any Loan
Party’s knowledge, previously owned, leased or operated by Holdings or any of
its Subsidiaries that, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.
 
(d)  Holdings and its Subsidiaries have been issued and are in compliance with
all Environmental Permits necessary for their operations, facilities and
businesses and each is in full force and effect, except for such Environmental
Permits which, if not so obtained or as to which Holdings and its Subsidiaries
are not in compliance, or are not in effect, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
(e)  Except as set forth on Schedule 3.13(e), as of the date of this Agreement,
no property now or, to any Loan Party’s knowledge, previously owned, leased or
operated by Holdings or any of its Subsidiaries is listed or proposed (with
respect to owned property only) for listing on the CERCLIS or on any similar
state list of sites requiring investigation or clean-up, or on the National
Priorities List pursuant to CERCLA.
 
(f)  There are no underground storage tanks, active or abandoned, including
petroleum storage tanks, surface impoundments or disposal areas, on or under any
property now or, to any Loan Party’s knowledge, previously owned or leased by
Holdings or any of its Subsidiaries which, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
 
61

--------------------------------------------------------------------------------

 
(g)  As of the date of this Agreement, neither Holdings nor any of its
Subsidiaries has transported or arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which would reasonably be expected to lead to any Environmental
Claim against Holdings or any of its Subsidiaries.
 
(h)  As of the date of this Agreement, no Liens have been recorded pursuant to
any Environmental Law with respect to any property or other assets currently
owned or leased by Holdings or any of its Subsidiaries.
 
(i)  Neither Holdings nor any of its Subsidiaries is currently conducting any
Remedial Action pursuant to any Environmental Law, nor has Holdings or any of
its Subsidiaries assumed by contract, agreement or operation of law any
obligation under Environmental Law, the cost of which, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(j)  There are no polychlorinated biphenyls or friable asbestos present at any
property owned, leased or operated by Holdings or any of its Subsidiaries,
which, singly or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 3.14  Regulations U and X.  The Loans, the use of the proceeds thereof,
this Agreement and the transactions contemplated hereby will not result in a
violation of or be inconsistent with any provision of Regulation U or Regulation
X.
 
Section 3.15  Disclosure; Accuracy of Information; Pro Forma Balance Sheets and
Projected Financial Statements.  (a)  The Loan Parties have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
they and their Subsidiaries are subject, and all other matters known to any of
them that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.  Neither this Agreement nor any other document,
certificate or statement furnished to the Administrative Agent or any Lender by
or on behalf of any Loan Party in connection herewith contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained herein and therein not misleading, in
light of the circumstances under which they were made; provided that to the
extent this or any such document, certificate or statement was based upon or
constitutes a forecast, estimate or projection, the Loan Parties represent only
that such forecast, estimate or projection was made in good faith by the Loan
Parties and was prepared using reasonable assumptions and estimates.
 
(b)  The pro forma consolidated income statement projections for Holdings and
its Subsidiaries on a combined basis, pro forma consolidated balance sheet
projections for Holdings and its Subsidiaries on a combined basis and pro forma
consolidated cash flow projections for Holdings and its Subsidiaries on a
combined basis for the Fiscal Years ending 2013 through 2018, inclusive, which
have been prepared on an annual basis (the “Projected Financial Statements”),
give appropriate effect to the all Indebtedness and Liens incurred or created in
connection with the transactions contemplated hereby.  The assumptions made in
preparing the Projected Financial Statements are believed by each Loan Party to
be reasonable as of the date of such projections and as of the Restatement Date
and all material assumptions with respect to the Projected Financial Statements
are set forth therein.  The Projected Financial Statements present a good faith
estimate of the consolidated financial information contained therein at the date
thereof based upon estimates or assumptions believed by each Loan Party to be
reasonable, it being recognized by the Administrative Agent and the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the projections
probably will differ from the projected results and that the difference may be
material.
 
 
62

--------------------------------------------------------------------------------

 
Section 3.16  Insurance.  As of the date of this Agreement, set forth on
Schedule 3.16 is a summary of all insurance policies maintained by Holdings and
its Subsidiaries (a) with respect to properties material to the businesses of
Holdings and its Subsidiaries against such casualties and contingencies and of
such types and in such amounts as are customary in the case of similar
businesses operating in the same or similar locations, and (b) required to be
maintained pursuant to the Security Documents.  All such insurance policies are
maintained with financially sound and responsible insurance companies.
 
Section 3.17  Labor Matters.  Except as could not reasonably be expected to have
a Material Adverse Effect, (a) there are no strikes, lockouts or slowdowns
against Holdings or any of its Subsidiaries pending or, to the knowledge of any
Loan Party, threatened; (b) the hours worked by and payments made to employees
of Holdings or any of its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; and (c) all payments due from Holdings or any of its
Subsidiaries, or for which any claim may be made against Holdings or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Holdings or such Subsidiary.
 
Section 3.18  Solvency.  As of the Restatement Date and immediately after giving
effect to each Credit Event, the Loan Parties and their respective Subsidiaries
will be Solvent, on a consolidated basis.
 
Section 3.19  Securities.  The Equity Interests of Holdings and each of its
Subsidiaries have been duly authorized, issued and delivered and are fully paid,
nonassessable and were not issued in violation of any preemptive rights.  Except
as set forth in Schedule 3.19, the Equity Interests of each Subsidiary held,
directly or indirectly, by any Loan Party are owned, directly or indirectly, by
such Loan Party free and clear of all Liens (other than Permitted
Liens).  Except as set forth in Schedule 3.19, there are not, as of the date of
this Agreement, any options, warrants, calls, subscriptions, convertible or
exchangeable securities, rights, agreements, commitments or arrangements for any
Person to acquire any Equity Interests of Holdings and each of its Subsidiaries
or any other securities convertible into, exchangeable for or evidencing the
right to subscribe for any such Equity Interests.
 
Section 3.20  Security Documents.  (a)  The Collateral Agreement is effective to
create in favor of the Administrative Agent for its benefit and the benefit of
the Secured Parties, legal, valid and enforceable security interests in the
Securities Collateral and, when such Securities Collateral is delivered to the
Administrative Agent together with stock powers or endorsements in blank, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the pledgor thereunder in such Securities
Collateral.
 
(b)  (i) The Collateral Agreement is effective to create in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable security interests in the Collateral described
therein to the extent such Collateral is not excluded from the coverage of
Article 9 of the UCC and (ii) when (x) financing statements in appropriate form
are filed in the applicable filing offices to perfect such security interests
(to the extent such security interests can be perfected by filing) and (y) upon
the taking of possession or control by the Administrative Agent of any such
Collateral in which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Collateral Agreement), the Administrative Agent shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral (other than the Intellectual Property (as defined
in the Collateral Agreement)) to the extent such Lien and security interest can
be perfected by the filing of a financing statement pursuant to the UCC or by
 
 
63

--------------------------------------------------------------------------------

 
possession or control by the Administrative Agent, in each case prior and
superior in right to any other Person, other than with respect to Permitted
Liens.
 
(c)  The Administrative Agent has a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Restatement Date), in each
case prior and superior in right to any other Person other than with respect to
Permitted Liens.
 
(d)  Each Mortgage executed and delivered on or prior to the Restatement Date
is, or, to the extent any Mortgage is duly executed and delivered thereafter by
Holdings or any of its Subsidiaries, will be, effective to create in favor of
the Administrative Agent, for its benefit and the benefit of the Secured
Parties, a legal, valid and enforceable Lien on and security interest in all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, and the Mortgages filed in the offices
specified on Schedule 3.20(d) on or prior to the Restatement Date constitute a
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Mortgaged Properties and the proceeds thereof, in each case
prior and superior in right to any other Person, other than with respect to the
rights of Persons pursuant to Prior Liens.
 
Section 3.21  Anti -Terrorism Laws.  (a)  No Loan Party nor any of their
respective Subsidiaries or, to the knowledge of any of the Loan Parties, any of
their Affiliates is in violation of any Applicable Laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Act.
 
(b) No Loan Party or Subsidiary of any Loan Party or, to the knowledge of any of
the Loan Parties, any of their Affiliates or their respective brokers or other
agents acting or benefiting in any capacity in connection with the Loans is any
of the following:
 
(i)  a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
 
(ii)  a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
(iii)  a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)  a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
 
(v)  a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.
 
 
64

--------------------------------------------------------------------------------

 
(c)  No Loan Party or Subsidiary of any Loan Party or, to the knowledge of any
Loan Party, any of their Affiliates or their respective brokers or other agents
acting in any capacity in connection with the Loans (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person described in clause (b) above, (ii) deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.01  Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
 
(a)  Executed Loan Documents.  This Agreement, a Note in favor of each Lender
requesting a Note, the Security Documents and the Guaranty Agreements, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto and
shall be in full force and effect, and no Default or Event of Default shall
exist hereunder or thereunder.
 
(b)  Closing Certificates; Etc.  The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)  Officer’s Certificate.  A certificate from an Authorized Officer of
Holdings and the Borrower to the effect that (A) all representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents are true, correct and complete in all material respects (except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects); (B) after giving
effect to the transactions contemplated hereby to occur on the Restatement Date,
no Default or Event of Default has occurred and is continuing; (C) since
December 31, 2012, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; and (D)  each of the Loan Parties, as
applicable, has satisfied each of the conditions to be performed by it set forth
in Section 4.01 and Section 4.02.
 
(ii)  Certificate of Secretary of each Loan Party.  A certificate of an
Authorized Officer of each Loan Party certifying as to the incumbency and
genuineness of the signature of each officer of such Loan Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Loan Party and all amendments
thereto, certified by the appropriate Governmental Authority in its jurisdiction
of incorporation, organization or formation (or equivalent), as applicable,
(B) the bylaws or other governing document of such Loan Party as in effect on
the Restatement Date, (C) resolutions duly adopted by the board of directors (or
other governing body) of such Loan Party authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(D) each certificate required to be delivered pursuant to Section 4.01(b)(iii).
 
 
65

--------------------------------------------------------------------------------

 
(iii)  Certificates of Good Standing.  Certificates as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Loan Party is qualified to do business.
 
(iv)  Opinions of Counsel.  Opinions of counsel to the Loan Parties addressed to
the Administrative Agent and the Lenders with respect to the Loan Parties, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).
 
(c)  Personal Property Collateral.
 
(i)  Filings and Recordings.  The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).
 
(ii)  Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.
 
(iii)  Lien Search.  The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Loan Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Permitted Liens).
 
(iv)  Property and Liability Insurance.  The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Loan Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.
 
(d) Consents; Defaults.
 
(i)  Governmental and Third Party Approvals.  The Loan Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any
 
 
66

--------------------------------------------------------------------------------

 
Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Loan Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.
 
(ii)  No Injunction, Etc.  No action, proceeding or investigation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.
 
(e)  Financial Matters.
 
(i)  Financial Projections.  The Administrative Agent shall have received
projections prepared by management of Holdings of balance sheets, income
statements and cash flow statements on an annual basis for each year during the
Revolving Commitment Period, which shall not be inconsistent in any material
respect with any financial information or projections previously delivered to
the Administrative Agent.
 
(ii)  Financial Condition/Solvency Certificate.  The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the Borrower, that (A) after giving effect to
the transactions contemplated hereby to occur on the Restatement Date, each Loan
Party and each Subsidiary thereof is each Solvent, (B) attached thereto are
calculations evidencing compliance on a pro forma basis after giving effect to
the Transactions with the Financial Covenants, and (C) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of Holdings and its Subsidiaries.
 
(iii)  Payment at Closing.  The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 2.10 and
any other accrued and unpaid fees or commissions due hereunder (including,
without limitation, all fees payable on the Restatement Date in accordance with
the Engagement Letter and the Administrative Agent Fee Letter), (B) all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the Restatement Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
 
(f)  Miscellaneous.
 
(i)  Notice of Account Designation.  The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Restatement Date are to be
disbursed.
 
 
67

--------------------------------------------------------------------------------

 
(ii)  Rating of the Initial Term Loan and Borrower.  The Borrower shall have
received a recent confirmatory corporate family rating from Moody’s and a
confirmatory corporate rating from S&P and a rating with respect to the Initial
Term Loan from each of Moody’s and S&P.
 
(iii)  PATRIOT Act, etc.  Holdings, the Borrower and each of the other Loan
Parties shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.
 
(iv)  Other Documents.  All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent.  The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
 
Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, the Administrative Agent and each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Restatement Date specifying its objection
thereto.  Each Existing Lender party hereto waives any loss or expense incurred
by such Existing Lender under Section 2.17 of the Existing Credit Agreement
arising from the refinancing of any Eurodollar Loans outstanding under the
Existing Credit Agreement  prior to the end of the applicable Interest Period
for such Eurodollar Loans.
 
Section 4.02  Conditions to Each Credit Event.  The agreement of each Lender
(including any Person with an Incremental Term Commitment) to make any Loan and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit (such
event being called a “Credit Event”) (excluding, except for purposes of
subsection (b) below only) continuations and conversions of Loans) requested to
be made by it on any date is subject to the satisfaction of the following
conditions:
 
(a)  The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.02, 2.04 or 2.06, as applicable.
 
(b)  The representations and warranties made by each Loan Party set forth in
Article III hereof and in the other Loan Documents shall be true and correct in
all material respects (or if qualified by materiality or reference to Material
Adverse Effect, in all respects) with the same effect as if then made (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).
 
(c)  At the time of and immediately after such Credit Event, no Default shall
have occurred and be continuing or would result therefrom.
 
(d)  The Administrative Agent shall have received a Borrowing Request or Notice
of Conversion/Continuation, as applicable, from the Borrower in accordance with
Section 2.02 or Section 2.03, as applicable.
 
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event, as to the matters specified in
paragraphs (b) and (c) of this Section 4.02.
 
 
68

--------------------------------------------------------------------------------

 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each Loan Party hereby covenants and agrees with the Lenders that on or after
the Restatement Date and until the Commitments have expired or terminated and
the principal of and interest on each Loan and all fees and other amounts
payable hereunder or under any other Loan Document have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed:
 
Section 5.01  Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to each Lender and the Administrative
Agent copies of the following financial statements, reports, notices and
information:
 
(a)  as soon as available and in any event within 45 days (or such shorter
period for the filing of Holdings’ Form 10-Q as may be required by the SEC)
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
Holdings, commencing with the Fiscal Quarter ending March 31, 2014, a
consolidated balance sheet of Holdings as of the end of such Fiscal Quarter and
consolidated statements of earnings and cash flow of Holdings for such Fiscal
Quarter and for the same period in the prior Fiscal Year and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, certified by a Financial Officer of the Borrower;
 
(b)  as soon as available and in any event within 90 days (or such shorter
period as may be required for the filing of Holdings’ Form 10-K by the SEC)
after the end of each Fiscal Year of Holdings, commencing with the Fiscal Year
ending December 31, 2013, a copy of the annual audit report for such Fiscal Year
for Holdings on a consolidated basis, including therein a consolidated balance
sheet of Holdings as of the end of such Fiscal Year and consolidated statements
of earnings and cash flow of Holdings for such Fiscal Year, in each case
certified (without any Impermissible Qualification) by Ernst & Young LLP or
other independent public accountants reasonably acceptable to the Administrative
Agent, together with a certificate from a Financial Officer of the Borrower (a
“Compliance Certificate”) containing a computation in reasonable detail of, and
showing compliance with, each of the financial ratios and restrictions contained
in the Financial Covenants and a computation of Available Cash, Cumulative
Available Cash and the amount of Subject Payments made and to the effect that,
in making the examination necessary for the signing of such certificate, such
Financial Officers have not become aware of any Default that has occurred and is
continuing, or, if such Financial Officers have become aware of such Default,
describing such Default and the steps, if any, being taken to cure it, and
concurrently with the delivery of the foregoing financial statements, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines); and additionally
consolidating financial information corresponding to the audited financial
statements required above shall concurrently be provided;
 
(c)  as soon as available and in any event within 45 days (or such shorter
period as may be required for the filing of Holdings’ Form 10-Q by the SEC)
after the end of each Fiscal Quarter, a Compliance Certificate containing a
computation in reasonable detail of, and showing compliance with, each of the
financial ratios and restrictions contained in the Financial Covenants and a
computation of Available Cash, Cumulative Available Cash and the amount of
Subject Payments made and to the effect that, in making the examination
necessary for the signing of such certificate, such Financial Officers have not
become aware of any Default that has occurred and is continuing, or, if such
Financial Officers have become aware of such Default, describing such Default
and the steps, if any, being taken to cure it;
 
 
69

--------------------------------------------------------------------------------

 
(d)  no later than 10 days prior to the commencement of each Fiscal Year of
Holdings beginning with the 2014 Fiscal Year, a detailed consolidated budget by
Fiscal Quarter for such Fiscal Year (including a projected combined balance
sheet and related statements of projected operations and cash flow as of the end
of and for each Fiscal Quarter during such Fiscal Year and a narrative
description from a Financial Officer describing such consolidated budget, in
form satisfactory to the Administrative Agent) and the succeeding Fiscal Years
through the Fiscal Year ending on or immediately after the Initial Term Loan
Maturity Date (including a projected combined balance sheet and related
statements of projected operations and cash flow as of the end of and for each
Fiscal Quarter during such Fiscal Year) and, promptly when available, any
significant revisions of such budgets;
 
(e)  promptly upon receipt thereof, copies of all reports submitted to Holdings
or any of its Subsidiaries by independent certified public accountants in
connection with each annual, interim or special audit of the books of Holdings
or any of its Subsidiaries made by such accountants, including any management
letters submitted by such accountants to management in connection with their
annual audit, in each case, to the extent such accountants have consented
thereto;
 
(f)  as soon as possible and in any event within three Business Days after
becoming aware of the occurrence of any Default, a statement of a Financial
Officer of the Borrower setting forth details of such Default and the action
which the Borrower has taken and proposes to take with respect thereto;
 
(g)  as soon as possible and in any event within five Business Days after (i)
the occurrence of any adverse development with respect to any litigation, action
or proceeding that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (ii) the commencement of any
litigation, action or proceeding that could reasonably be expected to have a
Material Adverse Effect or that purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, notice thereof and copies of all documentation
relating thereto;
 
(h)  promptly after the sending or filing thereof, copies of all reports which
Holdings sends to any of its security holders, and all reports, registration
statements (other than on Form S-8 or any successor form) or other materials
(including affidavits with respect to reports) which Holdings or any of its
Subsidiaries or any of its officers files with the SEC or any national
securities exchange;
 
(i)  promptly upon becoming aware of the taking of any specific actions by the
Loan Parties, their Subsidiaries or any other Person to terminate any Pension
Plan (other than a termination pursuant to Section 4041(b) of ERISA which can be
completed without the Loan Parties, their Subsidiaries or any ERISA Affiliate
having to provide more than $1.0 million in addition to the normal contribution
required for the plan year in which termination occurs to make such Pension Plan
sufficient), or the occurrence of an ERISA Event which could result in a Lien on
the assets of any Loan Party or any of their respective Subsidiaries or in the
incurrence by any Loan Party or any of their respective Subsidiaries of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect, or any increase in the contingent liability of any Loan Party or
any of their respective Subsidiaries with respect to any post-retirement Welfare
Plan benefit if the increase in such contingent liability which could reasonably
be expected to have a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto;
 
(j)  upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Loan Party or any of their respective Subsidiaries or ERISA Affiliates with the
IRS with respect to each Pension Plan; (ii) the most recent actuarial valuation
report for each Pension Plan; (iii) all notices received by any Loan Party or
any of their respective Subsidiaries or ERISA Affiliates from a Multiemployer
Plan sponsor or any governmental
 
 
70

--------------------------------------------------------------------------------

 
agency concerning an ERISA Event; and (iv) such other documents or governmental
reports or filings relating to any Plan as the Administrative Agent shall
reasonably request;
 
(k)  as soon as possible, notice of any other development that could reasonably
be expected to have a Material Adverse Effect;
 
(l)  simultaneously with the delivery of financial statements pursuant to
Sections 5.01(a) and (b), certifications by the chief executive officer and the
chief financial officer or others under the Exchange Act, the Sarbanes-Oxley Act
of 2002, as amended, and/or the rules and regulations of the SEC, without any
exceptions or qualifications; and
 
(m)  such other information respecting the condition or operations, financial or
otherwise, of any Loan Party or any of their respective Subsidiaries as any
Lender through the Administrative Agent may from time to time reasonably
request.
 
Section 5.02 Compliance with Laws, etc.  The Loan Parties will, and will cause
each of their Subsidiaries to, comply in all respects with all Applicable Laws,
rules, regulations and orders, except where such noncompliance, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, such compliance to include, subject to the foregoing (without
limitation):
 
(a)  the maintenance and preservation of their existence and their qualification
as a foreign corporation, limited liability company or partnership (or
comparable foreign qualification, if applicable, in the case of any other form
of legal entity), and
 
(b)  the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon them or upon their property except as
provided in Section 5.14.
 
Section 5.03  Maintenance of Properties.  Holdings and each of its Subsidiaries
will maintain, preserve, protect and keep its material properties and material
assets in good repair, working order and condition, and make necessary and
proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03 shall prevent Holdings or any such Subsidiary from
discontinuing the operation and maintenance of any of its properties if such
discontinuance is, in the reasonable commercial judgment of such Person,
desirable in the conduct of its business and does not in the aggregate have a
Material Adverse Effect.
 
Section 5.04  Insurance.  Holdings and each of its Subsidiaries will maintain or
cause to be maintained with financially sound and responsible insurance
companies (a) insurance with respect to their properties material to the
business of Holdings and its Subsidiaries against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations (including, without limitation, (i) physical hazard insurance on an
“all risk” basis, (ii) commercial general liability against claims for bodily
injury, death or property damage covering any and all claims, (iii) explosion
insurance in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance, (v) worker’s compensation
insurance as may be required by any Applicable Law, (vi) with respect to each
Mortgaged Property, flood insurance in such amount as the Administrative Agent
may from time to time require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency) and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time and (vii) such other insurance against risks as the
Administrative Agent may from time to time require) and (b) all insurance
required to
 
 
71

--------------------------------------------------------------------------------

 
be maintained pursuant to the Security Documents, and will, upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrower setting forth the nature
and extent of all insurance maintained by Holdings and its Subsidiaries in
accordance with this Section.  Each such insurance policy shall provide that (i)
it may not be cancelled or otherwise terminated without at least thirty (30)
days’ (or, in the case of non-payment of premium, ten (10) days’) prior written
notice to the Administrative Agent (and to the extent any such policy is
cancelled, modified or renewed, the Borrower shall deliver a copy of the renewal
or replacement policy (or other evidence thereof) to the Administrative Agent,
or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of the payment of the premium
therefor); (ii) the Administrative Agent is permitted to pay any premium
therefor within ten (10) days after receipt of any notice stating that such
premium has not been paid when due; (iii) all losses thereunder shall be payable
notwithstanding any act or negligence of Holdings or any of its Subsidiaries or
its agents or employees which otherwise might have resulted in a forfeiture of
all or a part of such insurance payments; (iv) to the extent such insurance
policy constitutes property insurance, all losses payable thereunder in an
amount in excess of $1.0 million shall be payable to the Administrative Agent,
as an additional insured and as lender loss payee, pursuant to a standard
non-contributory New York mortgagee endorsement and shall be in an amount at
least sufficient to prevent coinsurance liability; provided that the
Administrative Agent, as lender loss payee pursuant to the foregoing, shall not
agree to the adjustment of any claim without the consent of the Borrower (such
consent not to be unreasonably withheld or delayed); and (v) with respect to
liability insurance, the Administrative Agent shall be named as an additional
insured.  Notwithstanding the inclusion in each insurance policy of the
provision described in clause (ii) of the immediately preceding sentence, in the
event Holdings or any of its Subsidiaries gives the Administrative Agent written
notice that it does not intend to pay any premium relating to any insurance
policy when due, the Administrative Agent shall not exercise its right to pay
such premium so long as such Person delivers to the Administrative Agent a
replacement insurance policy or insurance certificate evidencing that such
replacement policy or certificate provides the same insurance coverage required
under this Section 5.04 as the policy being replaced by such Person with no
lapse in such coverage.
 
Section 5.05  Books and Records; Visitation Rights.  Holdings and each of its
Subsidiaries will keep books and records which accurately reflect its business
affairs in all material respects and material transactions and permit the
Administrative Agent or its representatives, at reasonable times and intervals
and upon reasonable notice, to visit all of its offices, to discuss its
financial matters with its officers and independent public accountants and, upon
the reasonable request of the Administrative Agent or a Lender, to examine (and,
at the expense of the Borrower, photocopy extracts from) any of its books or
other corporate or partnership records.
 
Section 5.06  Environmental Covenant.  Each of the Loan Parties will and will
cause each of its Subsidiaries to:
 
(a)  use and operate all of its facilities and properties in compliance with all
Environmental Laws except for such noncompliance which, singly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
keep all Environmental Permits in effect and remain in compliance therewith and
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except for any non-effectiveness or noncompliance that would not
reasonably be expected to have a Material Adverse Effect;
 
(b)  promptly notify the Administrative Agent and provide copies of all written
inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto;
 
 
72

--------------------------------------------------------------------------------

 
(c)  in the event of the presence of any Hazardous Material on any Mortgaged
Property which is in violation of any Environmental Law or which could
reasonably be expected to have Environmental Liability which violation or
Environmental Liability could reasonably be expected to have a Material Adverse
Effect, the applicable Loan Parties, upon discovery thereof, shall take all
necessary steps to initiate and expeditiously complete all response, corrective
and other action to mitigate and eliminate any such adverse effect in accordance
with and to the extent required by applicable Environmental Laws, and shall keep
the Administrative Agent informed of their actions;
 
(d)  at the written request of the Administrative Agent or the Requisite
Lenders, which request shall specify in reasonable detail the basis therefor,
the Loan Parties will provide, at such Loan Parties’ sole cost and expense, an
environmental site assessment report concerning any Mortgaged Property now or
hereafter owned or, to the extent such assessment can be obtained without
violating the applicable lease, leased by such Person, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the potential cost
of any Remedial Action in connection with such Hazardous Materials on, at, under
or emanating from such Mortgaged Property pursuant to any applicable
Environmental Law; provided that such request may be made only if (i) there has
occurred and is continuing an Event of Default or (ii) the Administrative Agent
or the Requisite Lenders reasonably believe that a Loan Party or any such
Mortgaged Property is not in compliance with Environmental Law and such
noncompliance could reasonably be expected to have a Material Adverse Effect, or
that circumstances exist that could reasonably be expected to form the basis of
an Environmental Claim against such Person or to result in Environmental
Liability, in each case that could reasonably be expected to have a Material
Adverse Effect (in such events as are listed in this subparagraph, the
environmental site assessment shall be focused upon the noncompliance or other
circumstances as applicable).  If any Loan Party fails to provide the same
within 90 days after such request was made, the Administrative Agent may order
the same, and each Loan Party shall grant and hereby grants to the
Administrative Agent and the Requisite Lenders and their agents access to such
Mortgaged Property (to the extent, in the case of any leased property, such
access can be granted without violating the applicable lease) and specifically
grants the Administrative Agent and the Requisite Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to perform such an
assessment, all at such Person’s sole cost and expense; and
 
(e)  provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 5.06.
 
Section 5.07  Information Regarding Collateral.  (a)  Each Loan Party will
furnish to the Administrative Agent prompt written notice of any change (i) in
such Loan Party’s corporate name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) unless such
Loan Party is a “registered organization” within the meaning of the UCC, in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or its organizational
identification number or (v) in any Loan Party’s jurisdiction of
organization.  Each Loan Party agrees not to effect or permit any change
referred to in the preceding sentence unless (i) it shall have given the
Administrative Agent thirty (30) days’ prior written notice (or such shorter
notice as may be agreed to by the Administrative Agent) and (ii) all filings
have been made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.  Each Loan
Party also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.
 
 
73

--------------------------------------------------------------------------------

 
(b)  Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to clause (b) of Section 5.01, the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer and the chief legal officer (or individual having the analogous title)
of the Borrower (i) setting forth the information required pursuant to the
Schedules to the Collateral Agreement or confirming that there has been no
change in such information since the Restatement Date or the date of the most
recent Schedule updates delivered pursuant to this Section and (ii) certifying
that all UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above to the
extent necessary to protect and perfect the security interests under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).
 
Section 5.08  Existence; Conduct of Business.  Each Loan Party will, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its and its Subsidiaries’ legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
 
Section 5.09  Performance of Obligations.  Each Loan Party will and will cause
its Subsidiaries to perform all of their respective obligations under the terms
of each mortgage, indenture, security agreement, other debt instrument and
material contract by which they are bound or to which they are a party except
for such noncompliance as in the aggregate would not have a Material Adverse
Effect.
 
Section 5.10  Casualty and Condemnation.  Each Loan Party (a) will furnish to
the Administrative Agent prompt written notice of any casualty or other insured
damage to any Collateral in an amount in excess of $2.0 million or the
commencement of any action or proceeding for the Taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.
 
Section 5.11  Pledge of Additional Collateral.  Within 30 days (as such date may
be extended by the Administrative Agent in its sole discretion) after the
acquisition of assets of the type that would have constituted Collateral on the
Restatement Date pursuant to the Security Documents (the “Additional
Collateral”), each appropriate Loan Party will take all necessary action,
including the filing of appropriate financing statements under the provisions of
the UCC, applicable domestic or local laws, rules or regulations in each of the
offices where such filing is necessary or appropriate, or amending or confirming
the Guaranty Agreement and the Security Documents, or in the case of the Equity
Interests of a “first tier” Non-U.S. Subsidiary, entering into a pledge
agreement under the laws of the jurisdiction of such Non-U.S. Subsidiary
providing for the relevant Loan Party to have an enforceable and perfected
security interest in 65% of the Equity Interests in such Subsidiary, to grant to
the Administrative Agent for its benefit and the benefit of the Secured Parties
a perfected Lien, subject to Permitted Liens in such Collateral pursuant to and
to the full extent required by the Security Documents and this Agreement.  In
the event that any Loan Party acquires an interest in additional Real Property
having a fair market value in excess of $1.0 million as determined in good faith
by the Borrower, or renews any lease with respect to a Mortgaged Property the
appropriate Loan Party, using its commercially reasonable efforts in the case of
any such leases (but without any requirement to provide any lessor any
compensation), will take such actions and execute such documents as the
Administrative Agent shall require to confirm the Lien of a Mortgage, if
applicable, or to create a new Mortgage encumbering any such Real Property for
the benefit
 
 
74

--------------------------------------------------------------------------------

 
of the Secured Parties.  All actions taken by the parties in connection with the
pledge of Additional Collateral, including, without limitation, the reasonable
and documented costs of the Administrative Agent and counsel for the
Administrative Agent, shall be for the account of the Borrower, which shall pay
all sums due promptly following written demand therefor.
 
Section 5.12  Further Assurances.  The Loan Parties will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
the delivery of appropriate opinions of counsel), which may be required under
any Applicable Law, or which the Administrative Agent or the Requisite Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.  The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
 
Section 5.13  Use of Proceeds.  The Borrower covenants and agrees that (a) the
proceeds of the Revolving Commitments will be used for working capital and
general corporate purposes of Holdings and its Subsidiaries, including the
payment of certain fees and expenses incurred in connection with transactions
contemplated hereby and (b) the proceeds of the Initial Term Loan will be used
on the Restatement Date to refinance the Existing Credit Agreement and to
finance the payment of fees and expenses in connection with such refinancing and
the credit facilities established by this Agreement.
 
Section 5.14  Payment of Taxes.  Each Loan Party and its respective Subsidiaries
will pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits, or upon any Properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful claims which, if unpaid, might become a Lien or charge upon any
Properties of such Loan Party or any of its respective Subsidiaries or cause a
failure or forfeiture of title thereto; provided that neither such Loan Party
nor any of its respective Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings diligently conducted, which proceedings have the effect of
preventing the forfeiture or sale of the Property or asset that may become
subject to such Lien, if it has maintained adequate reserves with respect
thereto in accordance with and to the extent required under GAAP; provided,
further, that, with respect to any taxes that are being contested, any such
contest of any tax, assessment, charge, levy or claim with respect to Collateral
shall satisfy the Contested Collateral Lien Conditions.
 
Section 5.15  Equal Security for Loans and Notes.  If any Loan Party shall
create or assume any Lien upon any of its property or assets, whether now owned
or hereafter acquired, other than Permitted Liens (unless prior written consent
to the creation or assumption thereof shall have been obtained from the
Administrative Agent and the Requisite Lenders), it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other assets or Property thereby secured as
long as any such assets or Property shall be secured; provided that this
covenant shall not be construed as consent by the Administrative Agent and the
Requisite Lenders to any violation by any Loan Party of the provisions of
Section 6.02.
 
Section 5.16  Guarantees.  In the event that any Person becomes a 90% Owned
Subsidiary after the Restatement Date, the Borrower will promptly notify the
Administrative Agent of that fact and within thirty (30) days (as such time may
be extended by the Administrative Agent in its sole discretion) cause such 90%
Owned Subsidiary to execute and deliver to the Administrative Agent a
counterpart of the Guaranty Agreement and deliver to the Administrative Agent a
counterpart of the Collateral Agreement and to take all such further actions and
execute all such further documents and instruments as may be
 
 
75

--------------------------------------------------------------------------------

 
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to create in favor of the Administrative Agent, for the benefit itself and of
the Secured Parties, a valid and perfected Lien on all of the Property and
assets of such 90% Owned Subsidiary described in the applicable forms of the
Security Documents subject to Permitted Liens.
 
Section 5.17  Subordination of Intercompany Loans.  Each Loan Party covenants
and agrees that any existing and future debt obligation of any Loan Party to any
Subsidiary that is not a Loan Party shall, pursuant to a subordination agreement
reasonably satisfactory to the Administrative Agent, be expressly subordinated
to the Loans following a Default.
 
Section 5.18  Interest Rate Contracts.  The Borrower will cause to be in effect,
at all times during the term of this Agreement, Interest Rate Contracts hedging
interest rate exposure with respect to Indebtedness of the Borrower of the types
described in clauses (a) through (c) of the definition of “Indebtedness”
(including Indebtedness under this Agreement) in an aggregate notional principal
amount thereunder equal to at least fifty percent (50%) of the aggregate
outstanding amount of such Indebtedness (it being understood and agreed that
fixed rate Indebtedness shall be deemed to be subject to an Interest Rate
Contract) and with a Lender, a Secured Hedging Provider or other counterparty
reasonably satisfactory to the Administrative Agent and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.
 
Section 5.19  Covenants Regarding Post-Closing Deliveries.  Each applicable Loan
Party will execute and deliver the documents and complete the tasks set forth on
Schedule 5.19, in each case within the time limits specified on such schedule.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all Fees and other amounts payable hereunder or under
any other Loan Document have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Loan Parties agrees with the Lenders that:
 
Section 6.01  Indebtedness; Certain Equity Securities.  (a)  The Loan Parties
will not, and will not permit any of their Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist (including by way of
Guarantee) any Indebtedness, except:
 
(i)  Indebtedness incurred and outstanding under the Loan Documents;
 
(ii)  debt securities of the Borrower or any Subsidiary Loan Party; provided
that the sum of the aggregate original principal amount of all Incremental Term
Loans and the aggregate original principal amount of all Indebtedness issued
pursuant to this Section 6.01(a)(ii)  shall not exceed the greater of (x) $300.0
million (in each case exclusive of any proceeds thereof that are applied to the
refinancing or repayment of the Term Loans and a Permitted Refinancing of any
Indebtedness issued pursuant to this Section 6.01(a)(ii)) and (y) the amount
which would cause the Consolidated Senior Secured Leverage Ratio, calculated on
a pro forma basis as of the most recent date for which financial statements have
been delivered pursuant to Section 5.01 and after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, to exceed 2.75
to 1.00 (it being understood and agreed that any Indebtedness incurred under
this clause (y) or clause (B) of Section 2.21(a) shall not reduce the $300.0
million limit in clause (x) above or in clause (A) of Section 2.21(a)); provided
further that such Indebtedness shall (A) have a greater
 
 
76

--------------------------------------------------------------------------------

 
Weighted Average Life to Maturity than the Initial Term Loan at the time of
issuance thereof, (B) not mature or require any payment of principal thereof
prior to the Initial Term Loan Maturity Date, (C) have covenants that are not
more restrictive (taken as a whole) than those set forth herein, (D) if such
Indebtedness is secured, be subject to an intercreditor agreement to be entered
into by the Administrative Agent and the trustee or other applicable
representative for the holders of such debt securities, reasonably satisfactory
in form and substance to the Administrative Agent, (E) not be secured by any
assets that are not included in the Collateral and (F) not be recourse to or
guaranteed by any Person that is not a Loan Party;
 
(iii)  Indebtedness set forth on Schedule 6.01(a)(iii) and any Permitted
Refinancing thereof;
 
(iv)  Indebtedness of the Borrower or any Subsidiary Loan Party owed to the
Borrower or any Subsidiary Loan Party; provided that such Indebtedness is
represented by a note and is pledged to the Administrative Agent pursuant to the
Security Documents;
 
(v)  Guarantees by Holdings, the Borrower or any Subsidiary Loan Party of
Indebtedness of the Borrower or any Subsidiary Loan Party, in each case, to the
extent such Indebtedness would have been permitted to be incurred hereunder
directly by such Loan Party, and if such Indebtedness is subordinated in right
of payment to the Obligations under the Loan Documents, such Guarantee is as
subordinated in right of payment to the Obligations on the same terms;
 
(vi)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of such Loan Party or such Subsidiary
receiving notice thereof;
 
(vii)  Indebtedness of any Loan Party in an aggregate principal amount
outstanding at any time not in excess of $50.0 million; provided that, in each
case, (x) no Default shall have occurred or be continuing or would result
therefrom and (y) after giving effect to the incurrence of such Indebtedness on
a pro forma basis, the Loan Parties would be in compliance with the Financial
Covenants as of the most recent Test Period for which financial statements have
been delivered pursuant to Section 5.01 and any Permitted Refinancing in respect
thereof;
 
(viii)  Indebtedness of ICTC to the Borrower or any Subsidiary Loan Party in an
aggregate principal amount outstanding at any time not in excess of $15.0
million; provided that if any such Indebtedness described in this
Section 6.01(a)(viii) shall be evidenced by a promissory note, such note shall
be pledged pursuant to the Collateral Agreement;
 
(ix)  Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased Weighted Average Life
to Maturity thereof; provided that (A) such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (ix) shall not exceed $25.0 million at any time outstanding;
 
 
77

--------------------------------------------------------------------------------

 
(x)  Indebtedness under Hedging Agreements entered into in the ordinary course
of business and not for speculative purposes;
 
(xi)  Indebtedness owed to (including obligations in respect of letters of
credit for the benefit of) any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such Person;
 
(xii)  Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, completion guarantees and similar
obligations and trade-related letters of credit, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
 
(xiii)  Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary, other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;
 
(xiv)  obligations arising from or representing deferred compensation to
employees of the Borrower or any Subsidiary that constitute or are deemed to be
Indebtedness under GAAP and that are incurred in the ordinary course of
business;
 
(xv)  Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of the Borrower in compliance with this Agreement, but only if such
Indebtedness could otherwise be incurred pursuant to clauses (i) to (xiv) of
this Section 6.01(a); provided that no Default shall have occurred and be
continuing or would result therefrom;
 
(xvi)  [Intentionally Omitted];
 
(xvii)  Indebtedness of the Loan Parties assumed in one or more Permitted
Acquisitions and any Permitted Refinancing thereof in an aggregate principal
amount not to exceed $25.0 million outstanding at any time to the extent such
Indebtedness was not incurred in connection with or in contemplation of such
Permitted Acquisition; and
 
(xviii)  unsecured Indebtedness of any Loan Party (including, without
limitation, the assumption of Indebtedness pursuant to a merger with or
assignment by an Unrestricted Subsidiary), the Net Cash Proceeds of which are
used to permanently repay Loans or to finance Capital Expenditures or
Investments by the Borrower or any Subsidiary, in each case on terms and
conditions satisfactory to the Administrative Agent; provided that:
 
(A)  no Default or Event of Default has occurred and is continuing;
 
(B)  after giving effect to any such incurrence of Indebtedness and the use of
proceeds therefrom (and any other Indebtedness incurred or assumed since the
last day of the immediately preceding Test Period including any Indebtedness to
be assumed in accordance with Section 6.01(a)(xvii) or otherwise incurred
substantially concurrently with the transaction being financed), and if
applicable, the consummation of any acquisition financed with such Indebtedness,
either (1) the Total Net Leverage Ratio would be less than or equal to
4.75:1.00; or (2) solely in the case of Indebtedness incurred in connection with
a Permitted Acquisition, the Borrower shall have certified in writing
 
 
78

--------------------------------------------------------------------------------

 
to the Administrative Agent that the Total Net Leverage Ratio shall be lower
than the Total Net Leverage Ratio calculated immediately prior to giving pro
forma effect to the incurrence and assumption (if any) of such Indebtedness and
the consummation of such Permitted Acquisition;
 
(C)  such Indebtedness shall not be recourse to or guaranteed by any Person that
is not a Loan Party; and
 
(D)  such Indebtedness matures at least one year after the Initial Term Loan
Maturity Date and does not have a Weighted Average Life to Maturity that is
shorter than the remaining Weighted Average Life to Maturity of the Initial Term
Loan (provided that a customary bridge facility that matures inside the date
provided above, but is subject to a conversion to extended term loans and
exchange notes that mature beyond the date provided above shall be deemed to
comply with this clause);
 
and any Permitted Refinancing thereof.
 
(b)  The Loan Parties will not, nor will they permit any of their Subsidiaries
to, directly or indirectly, issue any Preferred Stock or other Equity Interest
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, in either case at the option of
the holder thereof) or otherwise (i) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (ii) is or may become
redeemable or repurchaseable at the option of the holder thereof, in whole or in
part including upon the occurrence of any contingency (unless the terms of such
Equity Interests provide that, upon the happening of such contingency, no such
redemption, repurchase or similar payment with respect to such Equity Interests
shall be required until either all Obligations have been paid in full and there
are no outstanding Commitments or such redemption, repurchase or similar
requirement would be permitted by the terms of this Agreement), or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or Equity Interests not permitted by this Section 6.01(b), in each case, on or
prior to the 91st day after the Initial Term Loan Maturity Date.
 
Section 6.02  Liens.  The Loan Parties will not, and will not permit any of
their Subsidiaries to, directly or indirectly, create, incur, assume or permit
to exist any Lien on any Property or asset now owned or hereafter acquired by
them, or assign or sell any income or revenues (including accounts receivable)
or rights in respect of any thereof, except the following (herein collectively
referred to as “Permitted Liens”):
 
(i)  (a) Liens in favor of the Administrative Agent for the benefit of itself
and the other Secured Parties under the Security Documents and (b) Liens on cash
or deposits granted in favor of the Swingline Lender or the Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;
 
(ii)  Liens on assets acquired after the Restatement Date existing at the time
of acquisition thereof by the Borrower or any Subsidiary; provided that such
Liens were not incurred in connection with, or in contemplation of, such
acquisition and do not extend to any assets of the Borrower or any Subsidiary
other than the specific assets so acquired;
 
(iii)  Liens to secure the performance of statutory obligations, surety or
appeal bonds or performance bonds, landlords’, carriers’, warehousemen’s,
mechanics’, suppliers’, materialmen’s, attorney’s or other like liens, in any
case incurred in the ordinary course of business and with respect to amounts not
overdue by more than 10 days or being contested in
 
 
79

--------------------------------------------------------------------------------

 
good faith by appropriate proceedings promptly instituted and diligently
conducted; provided that (A) a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor, (B) if such Lien is on
Collateral and such amounts are being contested, the Contested Collateral Lien
Conditions shall at all times be satisfied and (C) such Liens relating to
statutory obligations, surety or appeal bonds or performance bonds shall only
extend to or cover cash and cash equivalents not in the Collateral Account;
 
(iv)  Liens existing on the Restatement Date and identified on Schedule
6.02(iv);
 
(v)  Liens for taxes, assessments or governmental charges or claims or other
like statutory Liens, in any case incurred in the ordinary course of business,
that do not secure Indebtedness for borrowed money and (A) that are not yet
delinquent or (B) that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that (1) any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor and (2) if such Lien is on Collateral and
such amounts are being contested, the Contested Collateral Lien Conditions shall
at all times be satisfied;
 
(vi)  Liens to secure Indebtedness (including Capital Lease Obligations) of the
type described in Section 6.01(a)(ix) covering only the assets acquired,
financed, refinanced or improved with such Indebtedness;
 
(vii)  Liens securing Indebtedness incurred to refinance Indebtedness secured by
the Liens of the type described in clause (ii) of this Section 6.02; provided
that any such Lien shall not extend to or cover any assets not securing the
Indebtedness so refinanced;
 
(viii)  (A) Liens in the form of zoning restrictions, easements, licenses,
reservations, covenants, conditions or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title) that
do not (1) secure Indebtedness or (2) individually or in the aggregate
materially impair the value or marketability of the real property affected
thereby or the occupation, use and enjoyment in the ordinary course of business
of the Borrower or any Subsidiary at such real property and (B) with respect to
leasehold interests in real property, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of such leased property encumbering the
landlord’s or owner’s interest in such leased property;
 
(ix)  Liens in the form of pledges or deposits securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which the Borrower
or any of its Subsidiaries is a party, in each case, made in the ordinary course
of business for amounts (A) not yet due and payable or (B) being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted; provided that (1) a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor, (2) if such Lien is on
Collateral and such amounts are being contested, the Contested Collateral Lien
Conditions shall at all times be satisfied and (3) such Liens shall in no event
encumber any Collateral other than cash and cash equivalents not in the
Collateral Account;
 
(x)  Liens resulting from operation of law with respect to any judgments, awards
or orders to the extent that such judgments, awards or orders do not cause or
constitute a Default under this Agreement; provided that if any such Liens are
on Collateral and such amounts are being contested, the Contested Collateral
Lien Conditions shall at all times be satisfied;
 
 
80

--------------------------------------------------------------------------------

 
(xi)  Liens in the form of licenses, leases or subleases granted or created by
the Borrower or any of its Subsidiaries, which licenses, leases or subleases do
not interfere, individually or in the aggregate, in any material respect with
the business of the Borrower or such Subsidiary or individually or in the
aggregate materially impair the use (for its intended purpose) or the value of
the property subject thereto; provided that any such Lien shall not extend to or
cover any assets of any Person that is not the subject of any such license,
lease or sublease;
 
(xii)  Liens on fixtures or personal property held by or granted to landlords
pursuant to leases to the extent that such Liens are not yet due and payable;
provided that with respect to any leases entered into after the Restatement
Date, the Borrower or the applicable Subsidiary shall use its commercially
reasonable efforts to (x) enter into a lease that does not grant a Lien on
fixtures or personal property in favor of the landlord thereunder or (y) obtain
a landlord lien waiver reasonably satisfactory to the Administrative Agent;
 
(xiii)  Liens securing Indebtedness permitted by Section 6.01(a)(xv); provided
that such Liens existed prior to such Person becoming a Subsidiary, were not
created in anticipation thereof and attach only to specific assets of such
Person that are being acquired;
 
(xiv)  CoBank, ACB’s statutory Lien on the Borrower’s Bank Equity Interests; and
 
(xv)  Liens securing Indebtedness issued pursuant to Section 6.01(a)(ii) that
are pari passu or junior to the Liens securing the Obligations so long as such
Liens are subject to the terms of an intercreditor agreement and such other
documentation setting forth the relative priorities to the Collateral, which in
each case shall be in form and substance reasonably satisfactory to the
Administrative Agent;
 
provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral other than Liens pursuant to clauses
(i)(a) and (xv) above.
 
Section 6.03  Fundamental Changes; Line of Business.
 
(a)  The Loan Parties will not, and will not permit any of their Subsidiaries
to, directly or indirectly, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with them, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any wholly
owned Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any wholly owned Subsidiary may
merge with or into any wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary (and if any party to such merger
is a Subsidiary Loan Party, the surviving entity is a Subsidiary Loan Party),
and (iii) any Subsidiary may merge with or into an entity in a Permitted
Acquisition in a transaction in which the surviving entity is a Loan Party;
provided that in connection with the foregoing, the appropriate Loan Parties
shall take all actions necessary or reasonably requested by the Administrative
Agent to expressly assume the obligations of each non-surviving entity under
each of the Loan Documents and to maintain the perfection of or perfect, as the
case may be, protect and preserve the Liens on the Collateral granted to the
Administrative Agent pursuant to the Security Documents and otherwise comply
with the provisions of Sections 5.11 and 5.12, in each case, on the terms set
forth therein and to the extent applicable.
 
(b)  Notwithstanding the foregoing, any Subsidiary of Holdings may dispose of
any or all of its assets (upon voluntary liquidation or dissolution or
otherwise) to the Borrower or Subsidiary Loan Party (provided that in connection
with the foregoing, the appropriate Loan Parties shall take all actions
necessary or reasonably requested by the Administrative Agent to maintain the
perfection of or perfect, as
 
 
81

--------------------------------------------------------------------------------

 
the case may be, protect and preserve the Liens on the Collateral granted to the
Administrative Agent pursuant to the Security Documents and otherwise comply
with the provisions of Sections 5.11 and 5.12, in each case, on the terms set
forth therein and to the extent applicable and provided further that such
dispositions shall not be for more than the fair market value of the assets
being disposed of), and any Subsidiary which is not a Subsidiary Loan Party may
dispose of assets to any other Subsidiary which is not a Subsidiary Loan Party.
 
(c)  The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, engage in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of this Agreement and
businesses reasonably related thereto and other businesses specified on Schedule
6.03(c).
 
(d)  Holdings will not engage in any business other than holding Equity
Interests of the Borrower, issuing its Equity Interests or other Indebtedness
which it is permitted to incur pursuant to Section 6.01, maintaining its
existence, performing its obligations under the federal securities laws and
performing activities reasonably related thereto.
 
Section 6.04  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Loan Parties will not and will permit any of their Subsidiaries to, directly or
indirectly, purchase, hold or acquire (including pursuant to any merger with any
Person that was not a wholly owned Subsidiary prior to such merger) any Equity
Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
make upfront payments or provide other credit support for any Person or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (each of the foregoing, an
“Investment” and collectively, “Investments”), except:
 
(i)  Permitted Investments;
 
(ii)  Investments existing on the Restatement Date (or in respect of which a
binding commitment to make such investment existed on the Restatement Date of
this Agreement) and set forth on Schedule 6.04;
 
(iii)  Investments by Loan Parties and their Subsidiaries in Subsidiary Loan
Parties or the Borrower; provided that any such Investment held by a Loan Party
shall be pledged pursuant to the terms of the Collateral Agreement;
 
(iv)  Investments constituting Indebtedness permitted by Sections 6.01(a)(iv),
(viii) and (x);
 
(v)  Guarantees constituting Indebtedness permitted by Section 6.01(a)(v);
 
(vi)  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
 
(vii)  loans and advances to employees of Holdings and its Subsidiaries in the
ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) not to exceed $2.0 million in the
aggregate at any time outstanding;
 
 
82

--------------------------------------------------------------------------------

 
(viii)  other loans, advances and investments of the Borrower or any Subsidiary
Loan Party not in excess of $10.0 million outstanding at any time;
 
(ix)  Investments received in connection with Dispositions permitted under
Section 6.03(b) and Section 6.05;
 
(x)  accounts receivable of a Loan Party established in the ordinary course of
business;
 
(xi)  Investments out of Available Proceeds;
 
(xii)  Permitted Acquisitions;
 
(xiii)  Investments in Bank Equity Interests;
 
(xiv)  Investments in an amount not to exceed Cumulative Available Cash at the
time any such Investment is made;
 
(xv)  Investments resulting from Restricted Payments permitted by Section 6.07;
and
 
(xvi)  contributions to Unrestricted Subsidiaries solely of amounts to fund the
payment of fees, accrued interest and expenses on Permitted Escrow Debt.
 
Section 6.05  Asset Sales.  The Loan Parties will not, and will not permit any
of their Subsidiaries to, directly or indirectly, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by them, nor
will the Borrower permit any of its Subsidiaries to, directly or indirectly,
issue any additional Equity Interest in such Subsidiary, except:
 
(i)  sales of inventory or used, surplus, obsolete, outdated, inefficient or
worn out equipment and other property in the ordinary course of business;
 
(ii)  sales, transfers and dispositions to the Borrower or any Subsidiary Loan
Party; provided that in connection with the foregoing, the appropriate Loan
Parties shall take all actions necessary or reasonably requested by the
Administrative Agent to maintain the perfection of or perfect, as the case may
be, protect and preserve the Liens on the Collateral granted to the
Administrative Agent pursuant to the Security Documents and otherwise comply
with the provisions of Sections 5.11 and 5.12, in each case, on the terms set
forth therein and to the extent applicable;
 
(iii)  the lease or sublease of Real Property in the ordinary course of business
and not constituting a sale and leaseback transaction;
 
(iv)  sales of Permitted Investments on ordinary business terms;
 
(v)  Liens permitted by Section 6.02 and Investments permitted under
Section 6.04;
 
(vi)  sales of accounts receivable of a Loan Party that are past due in the
ordinary course of business;
 
(vii)  licensing and cross-licensing arrangements involving any technology or
other intellectual property of a Loan Party or a Subsidiary which does not
materially restrict the ability of such Loan Party or Subsidiary to use the
technology or other intellectual property so licensed;
 
 
83

--------------------------------------------------------------------------------

 
(viii)  sales, transfers and dispositions of assets (other than Equity Interests
of a Subsidiary) not otherwise permitted under this Section; provided that the
aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (viii) shall not, in the aggregate,
exceed $20.0 million during any Fiscal Year and $100.0 million in the aggregate
and the Net Proceeds thereof are applied as required by Section 2.05(c)(ii);
 
(ix)  Permitted Asset Swaps; and
 
(x)  sales, transfers or dispositions by any Subsidiary (other than ICTC) that
is not a Loan Party to any other Subsidiary that is not a Loan Party.
 
provided that all sales, transfers, leases and other dispositions permitted by
clauses (viii) and (ix) shall be made for fair value and (x) for at least 80%
cash consideration in the case of sales, transfers, leases and other
dispositions permitted by clauses (i) and (viii) and (y) for 100% cash
consideration in the case of sales, transfers, leases and other dispositions
permitted by clauses (iv) and (vi).
 
Section 6.06  Sale and Leaseback Transactions.  The Loan Parties will not, and
will not permit any of their Subsidiaries to, directly or indirectly, enter into
any arrangement, directly or indirectly, whereby they shall sell or transfer any
Property, real or personal, used or useful in their business, whether now owned
or hereafter acquired, and thereafter rent or lease such Property or other
Property that they intend to use for substantially the same purpose or purposes
as the Property sold or transferred unless (i) the sale of such Property is
permitted by Section 6.05 and (ii) any Lien arising in connection with the use
of such Property by any Loan Party or a Subsidiary is permitted by Section 6.02.
 
Section 6.07  Restricted Payments.  The Loan Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:
 
(i)  Subsidiaries of the Borrower may declare and pay dividends to the Borrower
or another Subsidiary ratably with respect to their Equity Interests or
additional shares of the same class of shares as the dividend being paid to the
extent such payment complies with Section 6.01(b);
 
(ii)  the Borrower may pay dividends consisting solely of shares of its common
stock or additional shares of the same class of shares as the dividend being
paid;
 
(iii)  the Borrower may make Restricted Payments to Holdings and, without
duplication, Holdings may make Restricted Payments in an amount not to exceed
Cumulative Available Cash at the time of the making of such Restricted Payment,
in each case so long as (x) no Dividend Suspension Period shall be in effect and
(y) no Event of Default shall have occurred and be continuing;
 
(iv)  so long as no Default shall have occurred and is continuing or would
result therefrom, any Loan Party may purchase or redeem Equity Interests of
Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees;
provided that the aggregate amount of such purchases or redemptions under this
clause (iv) shall not exceed in any Fiscal Year $3.0 million;
 
(v)  noncash repurchases of Equity Interests (A) deemed to occur upon exercise
of stock options if such Equity Interests represent a portion of the exercise
price of such options or
 
 
84

--------------------------------------------------------------------------------

 
(B) for payment of withholding taxes upon vesting of any such Equity Interests
consisting of restricted shares or performance shares;
 
(vi)  [Intentionally Omitted];
 
(vii)  unless a Default shall have occurred and is continuing or would result
therefrom, the Borrower may declare and pay a dividend to Holdings, provided
that an equal amount of cash equity is concurrently contributed by Holdings to
the capital of the Borrower;
 
(viii)  the Borrower may declare and pay dividends or make other distributions
in amounts sufficient to permit Holdings to pay the taxes of Holdings and its
Subsidiaries;
 
(ix)  the Borrower and Holdings may make Restricted Payments from Available
Proceeds so long as no Event of Default shall have occurred and be continuing;
and
 
(x)  the Borrower may make distributions to Holdings to pay fees and expenses
required to maintain its existence, and bonus and other benefits payable to
their officers and employees, expenses of members of the Board of Directors and
other general corporate administrative and overhead expenses actually incurred
in the ordinary course of business.
 
Section 6.08  Transactions with Affiliates.  The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates, unless such transactions are in the
ordinary course of such Loan Party’s business and are at prices and on terms and
conditions not less favorable to the Loan Party or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, except:
 
(i)  transactions between or among the Borrower and/or one or more of the
Subsidiary Loan Parties not involving any other Affiliate and transactions among
Subsidiaries not involving any Loan Party;
 
(ii)  any Restricted Payment permitted by Section 6.07 and any transaction
permitted by Section 6.03;
 
(iii)  fees and compensation, benefits and incentive arrangements paid or
provided to, and any indemnity provided on behalf of, officers, directors or
employees of Holdings or any of its Subsidiaries as determined in good faith by
the board of directors of Holdings;
 
(iv)  loans and advances to employees of Holdings or any of its Subsidiaries
permitted by Section 6.04(vii);
 
(v)  transactions pursuant to the agreements set forth on Schedule 6.08(v) as
such agreements are in effect on the Restatement Date and as amended in
accordance with Section 6.10; and
 
(vi) in the case of any joint venture in which the Borrower or any Subsidiary
has an interest, so long as the other party or parties to the joint venture
which are not Affiliates of the Borrower or any Subsidiary own at least 50% of
the equity of such joint venture, transactions between such joint venture and
the Borrower or any Subsidiary that are at prices and on terms and conditions
not less favorable to the Borrower or any Subsidiary than could be obtained on
an arm’s length basis from unrelated third parties.
 
 
85

--------------------------------------------------------------------------------

 
Section 6.09  Restrictive Agreements.  The Loan Parties will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party or any Subsidiary to
create, incur or permit to exist any Lien upon any of its Property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary or to transfer property to the Borrower or any
of the Subsidiaries; provided that the foregoing shall not apply to:
 
(i)  conditions imposed by law (including orders of the ICC, PPUC or TPUC) or by
any Loan Document;
 
(ii)  solely in the case of clause (a), assets encumbered by Permitted Liens as
long as such restriction applies only to the asset encumbered by such Permitted
Lien;
 
(iii)  restrictions and conditions existing on the Restatement Date not
otherwise excepted from this Section 6.09 identified on Schedule 6.09 (but shall
not apply to any amendment or modification expanding the scope of any such
restriction or condition);
 
(iv)  limitations in any indenture or similar agreement governing any
Indebtedness issued pursuant to Section 6.01(a)(ii) or Section 6.01(a)(xviii)
(provided that such limitations shall not be more restrictive than the
limitations set forth in the Loan Documents);
 
(v)  any agreement in effect at the time any Person becomes a Subsidiary of the
Borrower; provided that such agreement was not entered into in contemplation of
such Person becoming a Subsidiary;
 
(vi)  customary restrictions and conditions contained in agreements relating to
the sale of assets pending such sale; provided such restrictions and conditions
apply only to the assets to be sold and such sale is permitted hereunder; and
 
(vii)  solely in the case of clause (a), customary provisions in leases and
contracts in the ordinary course of business between the Borrower and its
Subsidiaries and their customers and other contracts restricting the assignment
thereof.
 
Section 6.10  Amendments or Waivers of Certain Documents; Prepayments of Certain
Indebtedness.  The Loan Parties will not, and will not permit any Subsidiary to,
directly or indirectly, amend or otherwise change (or waive) the terms of any
Organic Document, any document governing any Indebtedness outstanding as of the
Restatement Date, any document governing any Indebtedness issued pursuant to
Section 6.01(a)(xviii) or any agreement set forth on Schedule 6.08(v), in each
case, in a manner materially adverse to the Lenders.
 
Section 6.11  Total Net Leverage Ratio.  The Borrower will not permit the Total
Net Leverage Ratio at the end of any Fiscal Quarter of Holdings to exceed
5.25:1.0.
 
Section 6.12  Interest Coverage Ratio.  The Borrower will not permit the
Interest Coverage Ratio as of the end of any Fiscal Quarter to be less than
2.25:1.0.
 
Section 6.13  Anti-Terrorism Law.  The Loan Parties shall not (i) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in Section 3.21 above,
(ii) deal in, or otherwise engage in any transaction relating to,
 
 
86

--------------------------------------------------------------------------------

 
any property or interests in property blocked pursuant to the Executive Order or
any other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and the Loan Parties shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.13).
 
Section 6.14  Embargoed Person.  At all times throughout the term of the Loans,
(a) none of the funds or assets of the Loan Parties that are used to repay the
Loans shall constitute property of, or shall be beneficially owned directly or,
to the knowledge of any Loan Party, indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” (the “SDN List”) maintained by the Office of
Foreign Assets Control (“OFAC”) (available at or through
http://www.ustreas.gov/offices/enforcement/ofac/), U.S. Department of the
Treasury, and/or to the knowledge of any Loan Party, as of the date thereof,
based upon reasonable inquiry by such Loan Party, on any other similar list
(“Other List”) maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in the Loan Parties (whether directly or indirectly) is
prohibited by law, or the Loans made by the Lenders would be in violation of law
or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders (collectively, “Executive Orders”), and (b) no
Embargoed Person shall have any direct interest, and to the knowledge of any
Loan Party, as of the Restatement Date, based upon reasonable inquiry by any
Loan Party, indirect interest, of any nature whatsoever in the Loan Parties,
with the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.
 
Section 6.15  Anti-Money Laundering.  At all times throughout the term of the
Loans, to the knowledge of any Loan Party, as of the Restatement Date, based
upon reasonable inquiry by such Loan Party, none of the funds of such Loan Party
that are used to repay the Loans shall be derived from any unlawful activity
with the result that the investment in the Loan Parties (whether directly or
indirectly), is prohibited by law or the Loans would be in violation of law.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
Section 7.01  Listing of Events of Default.  Each of the following events or
occurrences described in this Section 7.01 shall constitute (i) an “Event of
Default”, if any Loans, LC Disbursements or Letters of Credit are outstanding,
and (ii) an “Event of Termination”, if no Loans, LC Disbursements or Letters of
Credit are outstanding:
 
(a)  The Borrower shall default (i) in the payment when due of any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement, (ii)
in the payment when due of any interest on any Loan (and such default shall
continue unremedied for a period of five Business Days), or (iii) in the payment
when due of any Fee described in Section 2.10 or of any other previously
invoiced amount (other than an amount described in clauses (i) and (ii)) payable
under this Agreement or any other Loan Document (and such default shall continue
unremedied for a period of five Business Days).
 
(b)  Any representation or warranty of any Loan Party made or deemed to be made
hereunder or in any other Loan Document or any other writing or certificate
furnished by or on behalf of any Loan Party to the Administrative Agent, the
Issuing Bank or any Lender for the purposes of or in connection
 
 
87

--------------------------------------------------------------------------------

 
with this Agreement or any such other Loan Document is or shall be incorrect in
any material respect when made or deemed made.
 
(c)  The Borrower shall default in the due performance and observance of any of
its obligations under clause (f), (g), (i) or (k) of Section 5.01 or any Loan
Party or any of their Subsidiaries shall fail to comply with clause (a) of
Section 5.02, Section 5.19 or Article VI.
 
(d)  Any Loan Party shall default in the due performance and observance of any
agreement (other than those specified in paragraphs (a) through (c) above)
contained herein or in any other Loan Document, and such default shall continue
unremedied for a period of 30 days after the date written notice of such default
is delivered by the Administrative Agent to the Borrower or by any Loan Party to
the Administrative Agent pursuant to Section 5.01(f).
 
(e)  A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.
 
(f)  Any judgment or order (or combination of judgments and orders) for the
payment of money equal to or in excess of $7.5 million individually or in the
aggregate shall be rendered against Holdings or any of its Subsidiaries (or any
combination thereof) and
 
(i)  enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and not stayed;
 
(ii)  such judgment has not been stayed, vacated or discharged within 60 days of
entry; or
 
(iii)  there shall be any period (after any applicable statutory grace period)
of 10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect and
such judgment is not fully insured against by a policy or policies of insurance
(with reasonable or standard deductible provisions) issued by an insurer other
than an Affiliate of the Borrower.
 
(g)  Any of the following events shall occur:
 
(i)  the taking of any specific actions by a Loan Party, any ERISA Affiliate or
any other Person to terminate a Pension Plan if, as a result of such
termination, a Loan Party or any ERISA Affiliate could expect to incur a
liability or obligation to such Pension Plan which could reasonably be expected
to have a Material Adverse Effect; or
 
(ii)  an ERISA Event, or termination, withdrawal or noncompliance with
Applicable Law or plan terms with respect to Foreign Plans, shall have occurred
that gives rise to a Lien on the assets of any Loan Party or a Subsidiary or,
when taken together with all other ERISA Events and terminations, withdrawals
and noncompliance with respect to Foreign Plans that have occurred, could
reasonably be expected to have a Material Adverse Effect.
 
 
88

--------------------------------------------------------------------------------

 
(h)  Any Change in Control shall occur.
 
(i)  Any Loan Party or any of their Subsidiaries shall
 
(i)  cease to be Solvent or generally fail to pay debts as they become due;
 
(ii)  apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any Loan Party or any of such
Subsidiaries or substantially all of the property of any thereof, or make a
general assignment for the benefit of creditors;
 
(iii)  in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for any Loan Party or any of such Subsidiaries or for a substantial
part of the property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged or stayed within 60 days, provided that
each Loan Party and each such Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents;
 
(iv)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding (except to the extent permitted by Section 6.03(b)), in respect of
any Loan Party or any such Subsidiary and, if any such case or proceeding is not
commenced by such Loan Party or such Subsidiary, such case or proceeding shall
be consented to or acquiesced in by such Loan Party or such Subsidiary or shall
result in the entry of an order for relief or shall remain for 60 days
undismissed and unstayed; provided that each Loan Party and each such Subsidiary
hereby expressly authorizes the Administrative Agent and each Lender to appear
in any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Loan Documents; or
 
(v)  take any corporate or partnership action (or comparable action, in the case
of any other form of legal entity) authorizing, or in furtherance of, any of the
foregoing.
 
(j)  The obligations of Holdings or any Subsidiary Loan Party under the Guaranty
Agreement, as applicable, shall cease to be in full force and effect or any such
Loan Party shall repudiate its obligations thereunder.
 
(k)  Any Lien on Collateral having a fair market value in excess of $5.0 million
purported to be created under any Security Document shall fail or cease to be,
or shall be asserted by any Loan Party not to be, a valid and perfected Lien,
with the priority required by the applicable Security Document.
 
Section 7.02  Action if Bankruptcy.  If any Event of Default described in
clauses (i) through (v) of Section 7.01(i) shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations (other than
Hedging Obligations and Cash Management Obligations) shall automatically be and
become immediately due and payable, without notice or demand, all of which are
hereby waived by the Borrower.
 
Section 7.03  Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (i) through (v) of
Section 7.01(i)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Administrative Agent, upon the direction of the Requisite
Lenders, shall by written notice to the Borrower and each Lender declare all or
any portion of the outstanding principal amount of the Loans and other
Obligations (other than Hedging Obligations and Cash Management Obligations) to
be due and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other Obligations
(other than Hedging Obligations and
 
 
89

--------------------------------------------------------------------------------

 
Cash Management Obligations) which shall be so declared due and payable shall be
and become immediately due and payable, without further notice, demand or
presentment and/or, as the case may be, the Commitments shall terminate.
 
Section 7.04  Action if Event of Termination.  Upon the occurrence and
continuation of any Event of Termination, the Requisite Lenders may, by notice
from the Administrative Agent to the Borrower and the Lenders (except if an
Event of Termination described in clauses (i) through (v) of Section 7.01(i)
shall have occurred, in which case the Commitments (if not theretofore
terminated) shall, without notice of any kind, automatically terminate) declare
their Commitments terminated, and upon such declaration the Lenders shall have
no further obligation to make any Loans hereunder.  Upon such termination of the
Commitments, all accrued fees and expenses shall be immediately due and payable.
 
Section 7.05  Crediting of Payments and Proceeds.  Subject to Section 5.4 of the
Collateral Agreement and Article IV of each Mortgage, in the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
(other than Hedging Obligations and Cash Management Obligations) have been
accelerated pursuant to this Article VII, all payments received by the Lenders
upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Bank in its
capacity as such (ratably among the Administrative Agent and the Issuing Bank in
proportion to the respective amounts described in this clause First payable to
them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Disbursements (ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements and any Hedging Obligations
(including any termination payments and any accrued and unpaid interest thereon)
and Cash Management Obligations (ratably among the Lenders or their Affiliates
in proportion to the respective amounts described in this clause Fourth held by
them);
 
Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize any L/C Exposure then outstanding; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
 
Notwithstanding the foregoing, Hedging Obligations and Cash Management
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Secured Hedging Provider, as the case may
be.  Each Cash Management Bank or Secured Hedging Provider not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and
 
 
90

--------------------------------------------------------------------------------

 
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VIII for itself and its Affiliates as if a “Lender” party hereto.
 
Section 7.06  Rights and Remedies Cumulative; Non-Waiver; etc.  The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise.  No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default.  No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Section 8.01  Appointment and Authority.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any Subsidiary thereof shall have rights as a third party beneficiary of any
of such provisions.
 
Section 8.02  Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 8.03  Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
(b)  shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in
 
 
91

--------------------------------------------------------------------------------

 
the other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law; and
 
(c)  shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Sections 7.02, 7.03 and 7.04) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 8.04  Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
Section 8.05  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their
 
 
92

--------------------------------------------------------------------------------

 
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
Section 8.06  Resignation of Administrative Agent.
 
(a)  The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower.  Upon receipt of any such notice
of resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its subagents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
(b)  Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
 
Section 8.07  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such
 
 
93

--------------------------------------------------------------------------------

 
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
Section 8.08  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, Arrangers, or co-arranger listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.
 
Section 8.09  Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion (without
notice to, or vote or consent of, any Secured Hedging Provider or Cash
Management Bank, in its capacity as such):
 
(a)  to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties (whether or not on the date of such release there may be outstanding
Hedging Obligations or Cash Management Obligations), under any Loan Document (i)
upon repayment of the outstanding principal of and all accrued interest on the
Loans and Reimbursement Obligations, payment of all outstanding fees and
expenses hereunder, the termination of the Revolving Commitment and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 9.02, if approved, authorized
or ratified in writing by the Requisite Lenders;
 
(b)  to subordinate or release any Lien on any Collateral (whether or not on the
date of such subordination or release there may be outstanding Hedging
Obligations or Cash Management Obligations) granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
 
(c)  to release any guarantor (whether or not on the date of such release there
may be outstanding Hedging Obligations or Cash Management Obligations) from its
obligations under the Guaranty Agreement, the Security Documents and any other
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01  Notices.
 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
 
 
If to the Borrower:
121 South 17th Street

 
Mattoon, Illinois 61938

 
 
94

--------------------------------------------------------------------------------

 
 
Attention:  Steve Childers

 
Telecopy No.:  (217) 234-9934

 
E-mail:  steve.childers@consolidated.com

 
 
Attention:  Matthew Smith

 
Telecopy No.:  (217) 234-9934

 
E-mail:  matthew.smith@consolidated.com

 
 
With copies to:
Schiff Hardin LLP

 
6600 Sears Tower

 
233 South Wacker Drive

 
Chicago, Illinois 60606-6473

 
Attention of:  Alexander Young

 
Telecopy No.:  (312) 258-5600

 
E-mail:  ayoung@schiffhardin.com

 



 
If to Wells Fargo as
Administrative Agent
or Issuing Bank:
Wells Fargo Bank, National Association

 
MAC D1109-019

 
1525 West W.T. Harris Blvd.

 
Charlotte, NC  28262

 
Attention of:  Syndication Agency Services

 
Telephone No.:  (704) 590-2703

 
Facsimile No.:  (704) 715-0092

 
 
With copies to:
Wells Fargo Bank, National Association

 
MAC E2616-290

 
230 W. Monroe St

 
29th Floor, Suite 1250

 
Chicago, IL 60606

 
Attention of:  Siamak Saidi

 
Telepone No.:  (312) 845-4523

 
Telecopy No.:  (312) 553-4783

 
McGuireWoods LLP
201 North Tryon Street, Suite 3000
Charlotte, North Carolina 28202
Attention of:  Eric L. Burk
Telephone No.:  (704) 373-8969
Telecopy No.:  (704) 444-8826
E-mail:  eburk@mcguirewoods.com
 
If to any Lender:                  To the address set forth on the Register
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
 
95

--------------------------------------------------------------------------------

 
(b)  Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication.  The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the office to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.
 
(d)  Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
Section 9.02  Amendments, Waivers and Consents.  Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Requisite Lenders
(or by the Administrative Agent with the consent of the Requisite Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
(a)  [Intentionally Omitted]
 
(b)  [Intentionally Omitted]
 
(c)  amend, modify or waive Section 4.02 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Lenders to make Revolving Loans when such Revolving Lenders would
not otherwise be required to do so without the prior written consent of the
Requisite Revolving Lenders;
 
(d)  extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Sections 7.02, 7.03 or 7.04) or the
amount of Loans of any Lender without the written consent of such Lender;
 
(e)  postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them)
 
 
96

--------------------------------------------------------------------------------

 
or any scheduled or mandatory reduction of the Revolving Commitment hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
 
(f)  reduce the principal of, or the rate of interest specified herein on, any
Loan or reimbursement obligation (pursuant to Section 2.06(e)), or (subject to
clause (iv) of the second proviso to this Section) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
 
(g)  change Section 2.13 or 7.05  in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
 
(h)  change Sections 2.05(d) or 2.13(c) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender directly affected thereby;
 
(i)  change any provision of this Section or the definition of “Requisite
Lenders” (except as otherwise provided in Section 2.21) or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;
 
(j)  release all of the guarantors or release guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Guaranty Agreement (other than as authorized in Section 8.09), without
the written consent of each Lender; or
 
(k)  release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 8.09 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each of the Engagement Letter and the Administrative
Agent Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (x) the
Revolving Commitment of such Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans of any
Class (the “Refinanced Term Loans”) with a replacement term loan tranche
hereunder (the “Replacement Term Loans”); provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the then
outstanding aggregate principal amount of the Refinanced Term Loans, (b) the
weighted average interest margin for such Replacement Term Loans  shall not be
higher than the weighted average interest rate margin for such Refinanced Term
Loans (in
 
 
97

--------------------------------------------------------------------------------

 
each case as reasonably determined by the Administrative Agent in accordance
with customary financial practice), (c) the Weighted Average Life to Maturity of
such Replacement Term Loans shall not be shorter than the Weighted Average Life
to Maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans in
effect immediately prior to such refinancing.  Any refinancing of any Class of
Term Loans as described above shall be subject to the prepayment provisions of
Section 2.05.
 
Section 9.03  Expenses; Indemnity.
 
(a)  Costs and Expenses.  The Borrower and each other Loan Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Bank (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any subagent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims,
penalties (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related
reasonable expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental Claim
related in any way to the Borrower or any of its Subsidiaries, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim,
penalties (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
 
 
98

--------------------------------------------------------------------------------

 
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related reasonable expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) arise out
of a dispute that is solely between Lenders in their capacities as Lenders (and
not in any Lender’s capacity as Administrative Agent, Swingline Lender or
Issuing Bank) or (z) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
(c)  Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any subagent thereof),
the Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such subagent), the
Issuing Bank or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such subagent) or the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such subagent) or Issuing Bank in connection with
such capacity.  The obligations of the Lenders under this clause (c) are subject
to the provisions of Section 2.13(b).
 
(d)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)  Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.
 
Section 9.04  Right of Set Off.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Bank or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Bank or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Bank or the Swingline Lender different from the branch or office holding
such deposit or obligated on such indebtedness.  The rights of each Lender, the
 
 
99

--------------------------------------------------------------------------------

 
Issuing Bank, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Bank, the Swingline Lender or their
respective Affiliates may have.  Each Lender, the Issuing Bank and the Swingline
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
Section 9.05  Governing Law; Jurisdiction, Etc.
 
(a)  Governing Law.  This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the State of New York.
 
(b)  Submission to Jurisdiction.  The Borrower and each other Loan Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
 
(c)  Waiver of Venue.  The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d)  Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
Section 9.06  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
100

--------------------------------------------------------------------------------

 
Section 9.07  Reversal of Payments.  To the extent the Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
Section 9.08  Injunctive Relief.  The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders.  Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
Section 9.09  Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
Section 9.10  Successors and Assigns; Participations.
 
(a)  Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)  Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
 
101

--------------------------------------------------------------------------------

 
(i)  Minimum Amounts.
 
(A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)  in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1.0 million, in the case of any assignment in
respect of any Revolving Loans or Revolving Commitments, or $1.0 million, in the
case of any assignment in respect of any Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that, with respect to any assignment
of  Term Loans, the Borrower shall be deemed to have given its consent seven (7)
Business Days after the date written notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower prior to such seventh (7th) Business Day.
 
(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
 
(A)  the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, with respect to any
assignment of  Term Loans, the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof; and provided further that the Borrower’s consent shall not be required
during the primary syndication;
 
(B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) Revolving Loans or Revolving Commitments if such assignment is to a
Person that is not a Lender with a Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
 
102

--------------------------------------------------------------------------------

 
(C)  the consents of the Issuing Bank and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
of Revolving Loans or Revolving Commitments.
 
(iv)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and recording
fee in the case of any assignment.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
(v)  No Assignment to Certain Persons.  No such assignment shall be made to
(A) the Borrower or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
 
(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
(vii)  Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.15, 2.16, 2.17 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
 
 
103

--------------------------------------------------------------------------------

 
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
 
(c)  Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)  Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of its Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, Issuing Bank,
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.03(c) with respect to payments
made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 9.02 that directly affects such Participant.  Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.12, 2.14, 2.15, 2.16 and 2.17 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.04 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.19 as
though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
104

--------------------------------------------------------------------------------

 
(e)  Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Sections 2.15 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Lender organized under the laws of a jurisdiction other than the
United States or any state or political subdivision thereof if it were a Lender
shall not be entitled to the benefits of Section 2.16 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(d) as
though it were a Lender.
 
(f)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
Section 9.11  Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Bank agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential on the same terms as provided herein), (b) to the extent requested
by or required to be disclosed to, any rating agency or any regulatory or
similar authority purporting to have jurisdiction over it or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document (or any Hedging Agreement or Cash Management
Agreement with a Lender or the Administrative Agent) or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, Participant or proposed
Participant, (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(iii) to an investor or prospective investor in an Approved Fund that also
agrees that Information shall be used solely for the purpose of evaluating an
investment in such Approved Fund, (iv) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) to a nationally recognized
rating agency that requires access to information regarding Holdings and its
Subsidiaries, the Loans and the Loan Documents in connection with ratings issued
with respect to an Approved Fund, (g) on a confidential basis to (i) any rating
agency in connection with rating Holdings or its Subsidiaries or the credit
facility established hereby or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facility established hereby, (h) with the consent of the
Borrower, (i) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates.  For purposes of this
Section, “Information” means all information received from the Borrower or any
of its Subsidiaries relating to the Borrower or any of its
 
 
105

--------------------------------------------------------------------------------

 
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 9.12  Performance of Duties.  Each of the Loan Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.
 
Section 9.13  All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Revolving Commitment
remains in effect.
 
Section 9.14  Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article IX and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
 
Section 9.15  Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
Section 9.16  Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 9.17  Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
 
106

--------------------------------------------------------------------------------

 
(b)  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 9.18  Term of Agreement.  This Agreement shall remain in effect from the
Restatement Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Revolving Commitment has been
terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
Section 9.19  USA Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and Subsidiaries, which information includes the name and address of
the Borrower and each Subsidiary and other information that will allow such
Lender to identify the Borrower or such Subsidiary in accordance with the Act.
 
Section 9.20  Independent Effect of Covenants.  In the event there is a conflict
or inconsistency between this Agreement and any other Loan Document, the terms
of this Agreement shall control; provided that any provision of the Security
Documents which imposes additional burdens on the Borrower or its Subsidiaries
or further restricts the rights of the Borrower or its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.
 
Section 9.21  Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Restatement Date.  The execution and delivery of
this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement.  On the Restatement Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Restatement Date, reflect the respective Revolving Commitments of the
Lenders hereunder.  In furtherance of the foregoing, each of the Lenders hereby
authorizes the Administrative Agent to enter into the Reaffirmation Agreement on
its behalf (such Lender’s signature to this Agreement being conclusive evidence
of such authorization).
 
[Signature Pages Follow]
 
 
107

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 
 
 

 
CONSOLIDATED COMMUNICATIONS HOLDINGS,
INC., as Holdings
                  By: /s/ Steven Childers     Name: Steven Childers     Title:
Chief Financial Officer                    
CONSOLIDATED COMMUNICATIONS, INC., as
Holdings
                  By: /s/ Steven Childers     Name: Steven Childers     Title:
Chief Financial Officer                  

 
 
 
 
 
 
 
 
Consolidated Communications, Inc.
Second Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing
Bank and Lender
                  By: /s/ Joe Mynatt     Name Joe Mynatt     Title: Managing
Director                  

 
 
 
 
 
 
 
 
Consolidated Communications, Inc.
Second Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
 

 
MORGAN STANLEY BANK, N.A., as Lender
                  By: /s/ Reagan Philipp     Name Reagan Philipp     Title:
Authorized Signatory                  

 
 
 
 
 
 
 
 
Consolidated Communications, Inc.
Second Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 

  CoBank, ACB, as Lender                   By: /s/ Lennie Blakeslee     Name
Lennie Blakeslee     Title: Vice President                  

 
 
 
 
 
 
 
 
Consolidated Communications, Inc.
Second Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 

  THE ROYAL BANK OF SCOTLAND PLC, as Lender                   By: /s/ Alex Daw  
  Name Alex Daw     Title: Director                  

 
 
 
 
 
 
 
 
Consolidated Communications, Inc.
Second Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 

  RAYMOND JAMES BANK, N.A. , as Lender                   By: /s/ Alexander L.
Rody     Name Alexander L. Rody     Title: Senior Vice President   

 
 
 
 
 
 
 
 
Consolidated Communications, Inc.
Second Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender






FORM OF BORROWING REQUEST
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
BORROWING REQUEST




Dated as of: _____________




Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Borrowing Request is delivered to you pursuant to Section
[2.02][2.04] of the Second Amended and Restated Credit Agreement dated as of
December 23, 2013 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), among Consolidated Communications Holdings, Inc., a
Delaware corporation (“Holdings”), Consolidated Communications, Inc., an
Illinois corporation (the “Borrower”), the financial institutions from time to
time party thereto (the “Lenders”) and Wells Fargo Bank, National Association,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.


1.           The Borrower hereby requests that the Lenders make a [Revolving
Loan][a Swingline Loan][the Initial Term Loan] to the Borrower in the aggregate
principal amount of $___________.  (Complete with an amount in accordance with
Section 2.02 or Section 2.04 of the Credit Agreement.)


2.           The Borrower hereby requests that such Loan be made on the
following Business Day: _____________________.  (Complete with a Business Day in
accordance with Section 2.02 of the Credit Agreement for Revolving Loans or
Section 2.04 of the Credit Agreement for Swingline Loans or the Restatement Date
for Initial Term Loans.)


3.           The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Rate, as set forth below:


Component
of Loan
 
Interest Rate
Interest Period (LIBO
Rate only)
Termination Date for
Interest Period
(if applicable)
 
[Alternate Base Rate or
LIBO Rate]1
   



4.           All of the conditions applicable to the Loan requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.


5.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]
__________________________
1     Complete with (i) the Alternate Base Rate or the LIBO Rate for Revolving
Loans, or Term Loans (provided that the LIBO Rate shall not be available until
three (3) Business Days after the Restatement Date) or (ii) the Alternate Base
Rate for Swingline Loans.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.




 

 
CONSOLIDATED COMMUNICATIONS, INC., as the
Borrower
                  By:       Name:       Title:  

 
                                                                          
                                                                             
                                                                              


Consolidated Communications, Inc.
Borrowing Request
Signature Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender








FORM OF ASSIGNMENT AND ASSUMPTION
 
 

 
 
 

--------------------------------------------------------------------------------

 
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto as “Assignees” (collectively, the “Assignees” and each  an
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by each
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignees, and the Assignees hereby irrevocably purchase and assume from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 

1. Assignor:  [INSERT NAME OF ASSIGNOR]       2. Assignees:  See Schedules
attached hereto      
3.
Borrower:
Consolidated Communications, Inc., an Illinois corporation.
     
4.
Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
     
5.
Credit Agreement:
Second Amended and Restated Credit Agreement dated as of December 23, 2013,
among Consolidated Communications Holdings, Inc., a Delaware corporation, as
Parent Guarantor, Consolidated Communications, Inc., as Borrower, the Lenders
party thereto, and Wells Fargo Bank, National Association, as administrative
agent (as amended, restated, supplemented or otherwise modified).
     
6.
Assigned Interest:
See Schedules attached hereto
     

 
 
 

--------------------------------------------------------------------------------

 
 

[7. Trade Date: ______________]2


 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
________________________
2   To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 

--------------------------------------------------------------------------------

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
   Title:


ASSIGNEES


See Schedules attached hereto
 
 
 
 
Consolidated Communications, Inc.
Assignment and Assumption
Signature Page
 
 

--------------------------------------------------------------------------------

 
[Consented to and]3 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as Administrative Agent [, Issuing Bank and Swingline Lender]




By_________________________________
  Title:




[Consented to:]4


CONSOLIDATED COMMUNICATIONS, INC.,
 as Borrower




By________________________________
  Title:


 
 
 

________________________
3
To be added only if the consent of the Administrative Agent  and/or the
Swingline Lender and Issuing Bank is required by the terms of the Credit
Agreement.  May also use a Master Consent.

 
4
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.  May also use a Master Consent.

 
Consolidated Communications, Inc.
Assignment and Assumption
Signature Page
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
To Assignment and Assumption


By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.


Assigned Interests:


Facility
Assigned5
Aggregate Amount
of Commitment/
Loans for all
Lenders6
Amount of
Commitment/
Loans Assigned7
Percentage
Assigned of
Commitment/
Loans8
CUSIP Number
 
$
$
%
   
$
$
%
   
$
$
%
 

 
 

  [NAME OF ASSIGNEE]9    
[and is an Affiliate/Approved Fund of [identify
Lender]10]
                        By:       Title:    

 
 
 




 
 


_________________
5     Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
6     Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
7     Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
8     Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
9     Add additional signature blocks, as needed.
10     Select as applicable.
 
Consolidated Communications, Inc.
Assignment and Assumption
Signature Page
 
 

--------------------------------------------------------------------------------

 
ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2.           Assignees.  Each Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.10(b)(iii), (v) and
(vi) of the Credit Agreement (subject to receipt of such consents, if any, as
may be required under Section 9.10(b)(iii) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to [Section 4.01(e)(i)] [Section 5.01]
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own individual credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Lender organized under the laws of a jurisdiction other than the United
States of America, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to
the Assignees for amounts which have accrued from and after the Effective Date.


 
 

--------------------------------------------------------------------------------

 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender




FORM OF COMPLIANCE CERTIFICATE
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
COMPLIANCE CERTIFICATE




Dated as of: _____________


The undersigned, on behalf of Consolidated Communications, Inc., an Illinois
corporation ( the “Borrower”), hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:


1.           This certificate is delivered to you pursuant to Section 5.01(b) of
the Second Amended and Restated Credit Agreement dated as of December 23, 2013
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), among Consolidated Communications Holdings, Inc., a Delaware
corporation (“Holdings”), the Borrower, the financial institutions holding Loans
or Commitments thereunder from time to time (the “Lenders”) and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.


2.           I have reviewed the financial statements of Holdings dated as of
_______________ and for the _______________ period[s] then ended and such
statements fairly present in all material respects the financial condition of
Holdings as of the dates indicated and the results of their operations and cash
flows for the period[s] indicated.


3.           I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of Holdings
during the accounting period covered by the financial statements referred to in
Paragraph 2 above.  Such review has not disclosed the existence during or at the
end of such accounting period of any condition or event that constitutes a
Default or an Event of Default, nor do I have any knowledge of the existence of
any such condition or event as at the date of this certificate [except, if such
condition or event existed or exists, describe the nature and period of
existence thereof and what action Holdings has taken, is taking and proposes to
take with respect thereto].


4.           The Available Cash, the Cumulative Available Cash, the amount of
Subject Payments made and calculations determining such figures are set forth on
the attached Schedule 1. Holdings and its Subsidiaries are in compliance with
each of the financial ratios and restrictions contained in the Financial
Covenants as shown on such Schedule 1.


[Signature Page Follows]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
WITNESS the following signatures as of the day and year first written above.
 

 
CONSOLIDATED COMMUNICATIONS, INC.
                  By:       Name:       Title:  

 
                                                                               
 
 
 
 
 
 
Consolidated Communications, Inc.
Compliance Certificate
Signature Page
 
 

--------------------------------------------------------------------------------

 


Schedule 1
to
Compliance Certificate




[To be provided in a form acceptable to the Administrative Agent]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-1
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender




FORM OF INITIAL TERM LOAN NOTE
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
INITIAL TERM LOAN NOTE




 _________, 20___




FOR VALUE RECEIVED, the undersigned, CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal amount of all Initial Term Loans made by the Lender
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of December 23, 2013 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), by and among Consolidated Communications Holdings,
Inc., as Parent Guarantor, the Borrower, the Lenders who are or may become party
thereto and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Initial Term Loan Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.08 of the
Credit Agreement.  All payments of principal and interest on this Initial Term
Loan Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.


This Initial Term Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Initial Term Loan Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Initial Term Loan Note and on which such Obligations may be
declared to be immediately due and payable.


THIS INITIAL TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Initial Term Loan Note.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Initial Term Loan Note
under seal as of the day and year first above written.


 

 
CONSOLIDATED COMMUNICATIONS, INC.
                  By:       Name:       Title:  

 

 
 
 
Consolidated Communications, Inc.
Initial Term Loan Note
Signature Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-2
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender




FORM OF REVOLVING LOAN NOTE
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
REVOLVING LOAN NOTE




 ___________, 20___
 
FOR VALUE RECEIVED, the undersigned, CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the unpaid principal amount of all Revolving Loans made by the Lender
from time to time pursuant to that certain Second Amended and Restated Credit
Agreement dated as of December 23, 2013 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Consolidated
Communications Holdings, Inc., as Parent Guarantor, the Borrower, the Lenders
who are or may become party thereto and Wells Fargo Bank, National Association,
as Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Revolving Loan Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.08 of the
Credit Agreement.  All payments of principal and interest on this Revolving Loan
Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.


This Revolving Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Loan Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Loan Note and on which such Obligations may be declared to be
immediately due and payable.


THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Loan Note.
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Revolving Loan Note under
seal as of the day and year first above written.





 
CONSOLIDATED COMMUNICATIONS, INC.
                  By:       Name:       Title:  

 
 


Consolidated Communications, Inc.
Revolving Loan Note
Signature Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E-1
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)
 
 

 
 
 

--------------------------------------------------------------------------------

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


 
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 23, 2013 (the “Credit Agreement”), by and among
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
 
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.
 

 
[NAME OF LENDER]
 
                                                                      
          By:      
Name:
     
Title:
   

 
Date: ________ __, 20__
 






 
 

--------------------------------------------------------------------------------

 
EXHIBIT E-2
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)
 
 

 
 
 

--------------------------------------------------------------------------------

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


 
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 23, 2013 (the “Credit Agreement”), by and among
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
 
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (b)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.
 


[NAME OF PARTICIPANT]
 
 
          By:      
Name:
     
Title:
   



Date: ________ __, 20__
 




 
 

--------------------------------------------------------------------------------

 
EXHIBIT E-3
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender






FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)


 
 

--------------------------------------------------------------------------------

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


 
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 23, 2013 (the “Credit Agreement”), by and among
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
 
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 


[NAME OF PARTICIPANT]
 
 
          By:      
Name:
     
Title:
   

 
Date: ________ __, 20__
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E-4
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender








FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)
 
 

 
 
 

--------------------------------------------------------------------------------

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


 
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 23, 2013 (the “Credit Agreement”), by and among
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent.  Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
 
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.
 


[NAME OF LENDER]
 
 
          By:      
Name:
     
Title:
   

 
Date: ________ __, 20__
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender






FORM OF MORTGAGE
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender






FORM OF NOTICE OF PREPAYMENT
 
 

 
 
 

--------------------------------------------------------------------------------

 
NOTICE OF PREPAYMENT




Dated as of: _____________




Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.05(a) of the Second Amended and Restated Credit Agreement dated as of December
23, 2013 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), among Consolidated Communications Holdings, Inc., a Delaware
corporation (“Holdings”), Consolidated Communications, Inc., an Illinois
corporation (the “Borrower”), the financial institutions holding Loans or
Commitments thereunder from time to time (the “Lenders”) and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.


1.           The Borrower hereby provides notice to the Administrative Agent
that it shall repay the following [ABR Loans] and/or [Eurodollar Loans]:
_______________. (Complete with an amount in accordance with Section 2.05 of the
Credit Agreement.)


2.           The Loan to be prepaid is a [check each applicable box]


*           Swingline Loan


*           Revolving Loan


*           Term Loan


3.           The Borrower shall repay the above-referenced Loans on the
following Business Day: _______________. (Complete with a date no earlier than
two (2) Business Days subsequent to date of this Notice of Prepayment.)


4.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Notice of Prepayment as
of the day and year first written above.




 

 
CONSOLIDATED COMMUNICATIONS, INC.
                  By:       Name:       Title:  

 
 
 
 
Consolidated Communications, Inc.
Notice of Prepayment
Signature Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender






FORM OF NOTICE OF ACCOUNT DESIGNATION
 
 

 
 
 

--------------------------------------------------------------------------------

 
NOTICE OF ACCOUNT DESIGNATION




Dated as of: _________




Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.02(c) of the Second Amended and Restated Credit Agreement dated as of December
23, 2013 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), among Consolidated Communications Holdings, Inc., a Delaware
corporation (“Holdings”), Consolidated Communications, Inc., an Illinois
corporation (the “Borrower”), the financial institutions holding Loans or
Commitments thereunder from time to time (the “Lenders”) and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.


1.           The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):


____________________________
ABA Routing Number: _________
Account Number: _____________


2.           This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.


3.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.




 

 
CONSOLIDATED COMMUNICATIONS, INC., as the
Borrower
                  By:       Name:       Title:  

 


 
 
                                                                  
Consolidated Communications, Inc.
Notice of Account Designation
Signature Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
to
Second Amended and Restated Credit Agreement
dated as of December 23, 2013
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender






FORM OF NOTICE OF CONVERSION/CONTINUATION
 
 

 
 
 

--------------------------------------------------------------------------------

 
NOTICE OF CONVERSION/CONTINUATION




Dated as of: _____________




Wells Fargo Bank, National Association,
  as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 2.03 of the Second Amended and Restated Credit
Agreement dated as of December 23, 2013 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among Consolidated Communications
Holdings, Inc., a Delaware corporation (“Holdings”), Consolidated
Communications, Inc., an Illinois corporation (the “Borrower”), the financial
institutions holding Loans or Commitments thereunder from time to time (the
“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders.


1.           The Loan to which this Notice relates is a [Revolving Loan] [Term
Loan].(Delete as applicable.)


2.           This Notice is submitted for the purpose of:(Check one and complete
applicable information in accordance with the Credit Agreement.)


 
*
Converting all or a portion of an ABR Loan into a Eurodollar Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The principal amount of such Loan to be converted is $_______________.



 
(c)
The requested effective date of the conversion of such Loan is _______________.



 
(d)
The requested Interest Period applicable to the converted Loan is
_______________.



 
 
*
Converting a portion of Eurodollar Loan into an ABR Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The last day of the current Interest Period for such Loan is _______________.



 
(c)
The principal amount of such Loan to be converted is $_______________.



 
(d)
The requested effective date of the conversion of such Loan is _______________.



 
 
*
Continuing all or a portion of a Eurodollar Loan as a Eurodollar Loan



 
 

--------------------------------------------------------------------------------

 
 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The last day of the current Interest Period for such Loan is _______________.



 
(c)
The principal amount of such Loan to be continued is $_______________.



 
(d)
The requested effective date of the continuation of such Loan is
_______________.



 
(e)
The requested Interest Period applicable to the continued Loan is
_______________.



3.           All of the conditions applicable to the conversion or continuation
of the Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.


4.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.






 

 
CONSOLIDATED COMMUNICATIONS, INC., as the
Borrower
                  By:       Name:       Title:  

 
 
 

 
Consolidated Communications, Inc.
Notice of Conversion/Continuation
Signature Page
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.01(a)
 
Mortgaged Properties
 
Owner/Lessee
Street Address
County
Consolidated Communications of
Texas Company
321 North First Street, Lufkin, TX 75901
Angelina
Consolidated Communications of
Texas Company
110 West Frank Street – a/k/a 202 North Angelina, Lufkin, TX 75904
Angelina
Consolidated Communications of
Texas Company
350 South Loop 336 West, Conroe, TX 77304
Montgomery
Consolidated Communications of
Texas Company
411 West Phillips Street, Conroe, TX 77301
Montgomery
Consolidated Communications of
Texas Company
508 Old Magnolia Drive, Conroe, TX 77304
Montgomery
Consolidated Communications of
Fort Bend Company
24403 Roesner Road, Katy, TX 77494
Fort Bend
Consolidated Communications of
Fort Bend Company
3426 School Street, Needville, TX 77461
Fort Bend
Consolidated Communications of
Fort Bend Company
1400 Avenue A, Katy, TX 77493
Harris
Consolidated Communications of
Fort Bend Company
904 Velasco Street, Brookshire, TX 77423
Waller
Consolidated Communications
Enterprise Services, Inc.
2710 Rochester Road, Cranberry Township, PA 16066
Butler
Consolidated Communications of
Pennsylvania Company, LLC
4008 Gibsonia Road, Gibsonia, PA 15044
Allegheny
SureWest Telephone
8000 Crowder Lane, Elverta, CA
Placer
SureWest Telephone
114 Vernon Street, Roseville, CA
Placer
SureWest Telephone
120 Vernon Street, Roseville, CA
Placer
SureWest Telephone
204 Lincoln Street, Roseville, CA
Placer
SureWest Telephone
7664 Old Auburn Rd, Citrus Heights, CA
Sacramento
SureWest Telephone
7656 Old Auburn Rd, Citrus Heights, CA
Sacramento
SureWest Telephone
8150 Industrial Ave, Roseville, CA
Placer
SureWest Telephone
8101 Washington Blvd, Roseville, CA
Placer
SureWest Telephone
200 Vernon Street, Roseville, CA
Placer
SureWest Kansas Licenses, LLC
9669 Lackman Road, Lenexa, KS
Johnson

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 3.02(c)
 
Non-Contravention
 
 
None
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.03
 
Government Approval, Regulation, etc.
 
1.
To the extent that the exercise of the Secured Parties’ rights under the
Collateral Agreement may constitute a de jure or de facto assignment of Special
Property (as defined in the Collateral Agreement) or a transfer of de jure or de
facto control of the owner of (i) Special Property, or (ii) any other license,
authorization or permit issued by the Federal Communications Commission, the
PPUC, the TPUC and/or the ICC, the approval of the Federal Communications
Commission, the PPUC, the TPUC and/or the ICC may be required in connection
therewith. Furthermore, in the State of Illinois, certificates of public
convenience and necessity and certificates of service authority issued by the
ICC to a telecommunications carrier cannot be “transferred” or “assigned”, but
rather in connection with a sale of the business or assets of such
telecommunications carrier to a third party, the third party must apply to the
ICC, and qualify, for a new certificate of authority issued in its own name.

 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.05(b)
 
Other Liabilities
 
1.      None, other than what has been provided in the disclosures on the most
recently filed Consolidated Communications Holdings, Inc. 10-Q for the period
ending September 30, 2013.
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.07
 
Litigation
 
None
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.08
 
Compliance with Laws and Agreements
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.09
 
Subsidiaries
 
Company
Type of
Organization
Record Owner
Ownership
Percentage
Consolidated
Communications, Inc.
Illinois corporation
Consolidated Communications Holdings, Inc.
100% ownership
Consolidated
Communications
Enterprise Services, Inc.
Delaware corporation
Consolidated Communications, Inc.
100% ownership
Consolidated
Communications
Services Company
Texas corporation
Consolidated Communications, Inc.
100% ownership
Consolidated
Communications of
Fort Bend Company
Texas corporation
Consolidated Communications, Inc.
100% ownership
Consolidated
Communications of
Texas Company
Texas corporation
Consolidated Communications, Inc.
100% ownership
Illinois
Consolidated
Telephone Company*
Illinois corporation
Consolidated Communications, Inc.
100% ownership
Consolidated
Communications of
Pennsylvania Company, LLC
Delaware limited liability company
Consolidated Communications Enterprise Services, Inc.
100% ownership
East Texas Fiber Line
Incorporated*
Texas corporation
Consolidated Communications Enterprise Services, Inc.
63% ownership
SureWest Communications
California corporation
Consolidated Communications, Inc.
100% ownership
SureWest Long Distance
California corporation
SureWest Communications
100% ownership
SureWest Communications, Inc.
Delaware corporation
SureWest Communications
100% ownership
SureWest Broadband
California corporation
SureWest Communications
100% ownership
SureWest TeleVideo
California corporation
SureWest Communications
100% ownership
SureWest Kansas, Inc.
Delaware corporation
SureWest Communications
100% ownership
SureWest Telephone
California corporation
SureWest Communications
100% ownership
SureWest Kansas Holdings, Inc.
Delaware corporation
SureWest Kansas, Inc.
100% ownership
SureWest Kansas Connections, LLC
Delaware limited liability company
SureWest Kansas Holdings, Inc.
100% ownership
SureWest Kansas Licenses, LLC
Delaware limited liability company
SureWest Kansas Operations, LLC
100% ownership
SureWest Kansas Operations, LLC
Delaware limited liability company
SureWest Kansas Holdings, Inc.
100% ownership
SureWest Kansas Purchasing, LLC
Delaware limited liability company
SureWest Kansas Holdings, Inc.
100% ownership
SureWest Fiber Ventures, LLC
Delaware limited liability company
SureWest Communications
100% ownership

 
 

--------------------------------------------------------------------------------

 
SureWest Telephone
California corporation
SureWest Communications
100% ownership
SureWest Kansas Holdings, Inc.
Delaware corporation
SureWest Kansas, Inc.
100% ownership
SureWest Kansas Connections, LLC
Delaware limited liability company
SureWest Kansas Holdings, Inc.
100% ownership
SureWest Kansas Licenses, LLC
Delaware limited liability company
SureWest Kansas Operations, LLC
100% ownership
SureWest Kansas Operations, LLC
Delaware limited liability company
SureWest Kansas Holdings, Inc.
100% ownership
SureWest Kansas Purchasing, LLC
Delaware limited liability company
SureWest Kansas Holdings, Inc.
100% ownership
SureWest Fiber Ventures, LLC
Delaware limited liability company
SureWest Communications
100% ownership

 
 
 
 
 
* Not a Loan Party


Other Equity Investments
 
See Schedule 6.04
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.10(b)
 
Leased and Owned Real Property
 
See Attached
 
[TO BE UPDATED POST-CLOSING]
 
 
 
 

--------------------------------------------------------------------------------

 
Owned Real Property Located in Texas
 
Property Name
Address
Operating Company
Lufkin Area
Warehouse/Plant
215 N. First Street - aka 204 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company
IT Building
110 W. Frank Street - aka 202 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company
Business Office1
321 N. First Street, Lufkin, TX and 207 N. First Street, Lufkin, TX
Consolidated Communications of Texas Company
Construction
520 N. Angelina; Lufkin, TX
Consolidated Communications of Texas Company
Warehouse Parking
414 N. Angelina, Lufkin, TX and Alley, lying behind 414 N. Angelina with no
street frontage
Consolidated Communications of Texas Company
Remote Sites
   
Alco Road
Hwy 103E to Alco Church Rd, bldg located NW corner of this intersection
Consolidated Communications of Texas Company
Alto
203 Cooper St., Alto, Texas
Consolidated Communications of Texas Company
Apple Springs1
Hwy 94W to Apple Springs, Tex, bldg on R at city limits
Consolidated Communications of Texas Company
Beulah
FM58S, R on FM1818, bldg 1.9 miles on L
Consolidated Communications of Texas Company
Blackburn Switch
Hwy 103W, R on Blackburn Switch Rd, bldg 2/10 mile on L
Consolidated Communications of Texas Company
Brookhollow
1201 Live Oak, Lufkin, Texas 75904
Consolidated Communications of Texas Company
Burke
Hwy59S, R on John Means Rd, bldg 1/10 mile on R
Consolidated Communications of Texas Company
Central
Hwy69N, R on FM843, L on 1st road on L, bldg on L
Consolidated Communications of Texas Company
Centralia
Hwy 94W to Apple Springs, Tex, R on FM 357N, 5.1 miles, bldg on L
Consolidated Communications of Texas Company
Crown Colony
5413 Champions Dr, Lufkin Texas 75901
Consolidated Communications of Texas Company
Davisville Rd.
Hwy 59N, R on FM352, R on FM2021, bldg 1/10 mile on R beside cell tower site
Consolidated Communications of Texas Company
Diboll
400 Thompson, Diboll Texas 75941
Consolidated Communications of Texas Company
Etoile1
Hwy 103E to Etoile, Texas, bldg on L across from FM 226S intersection
Consolidated Communications of Texas Company
Fairview
FM58S, R on FM2108, R on FM 1819, bldg 2/10 mile on R
Consolidated Communications of Texas Company
FM 58 - Parkman St.
350 Parkman, Lufkin Texas
Consolidated Communications of Texas Company
FM 706 @ Hwy 69
Hwy 69N, bldg located on SW corner of FM 706 and Hwy 69 intersection
Consolidated Communications of Texas Company
Fuller Springs1
Hwy 69S, bldg located on NE corner of FM841 and Hwy69S intersection
Consolidated Communications of Texas Company

 
 

--------------------------------------------------------------------------------

 
Property Name
Address
Operating Company
Harbuck
1206 Harbuck, Lufkin, Texas
Consolidated Communications of Texas Company
Herty
3110 Paul, Lufkin Texas 75901
Consolidated Communications of Texas Company
Hwy. 103 East
Hwy103E, L on Golf Course Rd, bldg 1/10 mile on L
Consolidated Communications of Texas Company
Hwy. 7 West
Hwy 103E, R on 1819, R on Hwy 7, bldg on SE corner of this intersection
Consolidated Communications of Texas Company
Hwy. 94 West
Hwy 94, bldg 1/10 mile W of FM 3258 intersection
Consolidated Communications of Texas Company
Hudson
Hwy 94W, L on 1194S, bldg 2/10 mile on L
Consolidated Communications of Texas Company
Largent
602 Largent, Lufkin, Texas 75904
Consolidated Communications of Texas Company
Linwood - Hwy 21 N
From Alto take Hwy 21E, L on FM241, bldg 1/10 mile on left
Consolidated Communications of Texas Company
Lotus Lane
5017 Lotus Lane, Lufkin, Texas 75904
Consolidated Communications of Texas Company
Marion’s Ferry
Hwy 103E, bldg located 1/10 mile E of FM1669N (Marion Ferry Rd) intersection
Consolidated Communications of Texas Company
Oliver’s Store- FM7062
Hwy 103W, L on 1194S, bldg 2/10 mile on R
Consolidated Communications of Texas Company
Peavy Switch
Hwy 94W, L on 1194S, bldg located 1.7 miles past FM1271 intersection
Consolidated Communications of Texas Company
Pollock - Hwy69 / Hwy72
Hwy 69N, bldg located 1/10 mile E of Hwy 7 intersection with 69N
Consolidated Communications of Texas Company
Post Oak Road
Hwy 94W, L on FM1194S, L on FM1271, bldg located 1.9 miles on R
Consolidated Communications of Texas Company
Redland
Hwy69N, L on Redland Church Rd, R on Winston Rd, bldg on immediate R
Consolidated Communications of Texas Company
Redlawn - Hwy 69 N
From Alto, Hwy69N, R on CR2436, bldg on immediate L
Consolidated Communications of Texas Company
South First
1905 South First, Lufkin, Texas
Consolidated Communications of Texas Company
Wakefield
Hwy59S, R on FM357, bldg 1.7 miles on R
Consolidated Communications of Texas Company
Wells2
101 6th Street, Wells Texas
Consolidated Communications of Texas Company
 
Katy Area
   
Parking Lot
Parcel 100, Sec 3 - Roesner Rd - Land Only
Consolidated Communications of Fort Bend Company
Waddell
Waddell CO Bldg - 24403 Roesner Rd
Consolidated Communications of Fort Bend Company
Construction Parking
Roesner Rd
Consolidated Communications of Fort Bend Company

 
 

--------------------------------------------------------------------------------

 
Property Name
Address
Operating Company
Katy CO
1400 Avenue A, Katy, TX 77493
Consolidated Communications of Fort Bend Company
 
1404 Avenue A, Katy, TX 77493
Consolidated Communications of Fort Bend Company
 
22901 Franz Rd, Katy, TX
Consolidated Communications of Fort Bend Company
 
A317200A-172 H & TC RR CO, TR 38
Consolidated Communications of Fort Bend Company
 
3426 School St, Needville
Consolidated Communications of Fort Bend Company
Remote Sites
   
Beasley
118 N Fourth Street, Beasley, Texas 77417
Consolidated Communications of Fort Bend Company
Brookshire
904 Velasco, Brookshire, Texas 77423
Consolidated Communications of Fort Bend Company
Cinco Hut #1
2250 S Peek Rd, Katy, Texas 77494
Consolidated Communications of Fort Bend Company
Cinco Hut #2
4103 S Peek Rd, Katy, Texas 77494
Consolidated Communications of Fort Bend Company
Cinco Hut #3
24531 Cinco Ranch Blvd, Katy, Texas 77494
Consolidated Communications of Fort Bend Company
Damon
518 Mulcahy, Damon, Texas 77430
Consolidated Communications of Fort Bend Company
Fairchild
8817 Fairchild Rd, Fairchild, Texas 77469
Consolidated Communications of Fort Bend Company
Grand Lakes Hut
5304 S Peek Rd, Katy, Texas 77494
Consolidated Communications of Fort Bend Company
Guy
12980 Dannhaus Rd, Needville, Texas 77461
Consolidated Communications of Fort Bend Company
Needville
9241 Church Street, Needville, Texas
Consolidated Communications of Fort Bend Company
Pattison
3724 Avenue E Pattison, Texas 77423
Consolidated Communications of Fort Bend Company
Pecan Bend
22315 FM 762, Damon, Texas 77430
Consolidated Communications of Fort Bend Company

 
 
 
 

--------------------------------------------------------------------------------

 
Property Name
Address
Operating Company
Rosenburg
3112 Avenue I, Rosenburg, Texas 77471
Consolidated Communications of Fort Bend Company
Seven Meadows
5803 Katy Gaston Rd, Katy, Texas 77493
Consolidated Communications of Fort Bend Company
Williamsburg
22901 Franz Rd, Katy, Texas 77450
Consolidated Communications of Fort Bend Company
     
Conroe Area
Conroe Business Office
350 S. Loop 336 W., Conroe, TX
Consolidated Communications of Texas Company
Riverpointe Remote
350-A, Loop W. 336
Consolidated Communications of Texas Company
Conroe CO
411 W. Phillips Street
Consolidated Communications of Texas Company
Conroe Plant
508 Old Magnolia Drive
Consolidated Communications of Texas Company
Conroe Remote
2505 N. Frazier
Consolidated Communications of Texas Company
Remote Sites
   
Airport
#1 Pozos, Conroe, Texas 77303
Consolidated Communications of Texas Company
Alden Bridge
7401 Alden Bridge, The Woodlands, Texas
Consolidated Communications of Texas Company
Artesian Oaks
195 Pinewood Dr., Conroe, Texas 77304
Consolidated Communications of Texas Company
Bentwater
#1 Bentwater Bay Rd, Montgomery, Texas 77356
Consolidated Communications of Texas Company
Cape Conroe
#10 Cape Conroe Dr, Montgomery, Texas 77356
Consolidated Communications of Texas Company
Carriage Hills
2410 Hollow Brook, Conroe, Texas
Consolidated Communications of Texas Company
Cattail Park
9310 Cattail Park, The Woodlands, Texas
Consolidated Communications of Texas Company
Conroe North
2505A N Frazier, Conroe, Texas
Consolidated Communications of Texas Company
Crieghton Ridge
101A Creighton Ridge, Conroe, Texas
Consolidated Communications of Texas Company
Crestwood Farms
628A Mohawk Drive, Conroe, Texas
Consolidated Communications of Texas Company
Cut-n-Shoot
14610 Millmac Rd, Cut and Shoot, Texas 77303
Consolidated Communications of Texas Company
Delago
42A Del Lago Blvd, Montgomery, Texas
Consolidated Communications of Texas Company
Dobbin
72 North FM 1486, Montgomery, Texas 77316
Consolidated Communications of Texas Company
FM 1485
11461 E. Old Hwy 105, Conroe, Texas 77304
Consolidated Communications of Texas Company
FM 2854
#1 Oak Lawn Estates, Conroe, Texas
Consolidated Communications of Texas Company
Foster Drive
100 Foster Drive, Conroe, Texas 77301
Consolidated Communications of Texas Company
Four Corners2
12252 FM 3083, Conroe, Texas
Consolidated Communications of Texas Company
Gosling
7598 Gosling Rd, The Woodlands, Texas 77382
Consolidated Communications of Texas Company
Grand Harbour
11408 Grand Harbour Blvd., Conroe, Texas
Consolidated Communications of Texas Company
Grand Lakes2
8825 Grand Lakes, Conroe, Texas
Consolidated Communications of Texas Company

 
 

--------------------------------------------------------------------------------

 
Property Name
Address
Operating Company
Grangerland
1260 Wiggins Rd, Conroe, Texas 77302
Consolidated Communications of Texas Company
Hawthorne
1585 Hawthorne, Conroe, Texas
Consolidated Communications of Texas Company
Highland Hollow
100 Highland Hollow, Conroe, Texas
Consolidated Communications of Texas Company
Huntsville
1114 Sam Houston Ave., Huntsville, Texas
Consolidated Communications of Texas Company
Hwy. 242
5103 Hwy 242, The Woodlands, Texas
Consolidated Communications of Texas Company
Irongate
903 FM1486 South, Montgomery, Texas 77316
Consolidated Communications of Texas Company
Kendale Green
7411 Kendall Green Dr, The Woodlands, Texas
Consolidated Communications of Texas Company
Lake Conroe
527 Mohawk Bend Dr, Conroe, Texas
Consolidated Communications of Texas Company
Lakewood2
15340 Lake Lamond St., Conroe, Texas 77384
Consolidated Communications of Texas Company
Longmire
6995 Longmire Rd, Conroe, Texas
Consolidated Communications of Texas Company
McCaleb Road
185A Copeland Chapel Cem Road, Conroe, Texas
Consolidated Communications of Texas Company
Montgomery
301 Liberty, Montgomery, Texas 77356
Consolidated Communications of Texas Company
Needham Road
5009 Needham Rd, Conroe, Texas
Consolidated Communications of Texas Company
Powell1, 2
7391 E Capstone Circle, The Woodlands, Texas
Consolidated Communications of Texas Company
Redbird
3305 Redbird, Conroe, Texas
Consolidated Communications of Texas Company
Research For.. 02
6600 Research Forest Dr, The Woodlands, Texas
Consolidated Communications of Texas Company
Riverbrook
105 Sherbrook Drive, Conroe, Texas
Consolidated Communications of Texas Company
River Plantation
176A Stonewall Jackson Drive, Conroe, Texas
Consolidated Communications of Texas Company
Rivershire2
902 Gladstell Street, Conroe, Texas1, 3
Consolidated Communications of Texas Company
Sendera Ranch
6418A Ranch Park Dr, Conroe, Texas
Consolidated Communications of Texas Company
Shennadoah1
9078 Ed English Lane, Conroe, Texas
Consolidated Communications of Texas Company
Stubblefield
100 Forest Service 204 Road, Texas
Consolidated Communications of Texas Company
Swallow Lane
9895 Swallow Lane, Conroe, Texas
Consolidated Communications of Texas Company
Texaba
33A Willis-Waukegan, Conroe, Texas 77303
Consolidated Communications of Texas Company
Walden
12508 Walden Rd, Montgomery, Texas 77356
Consolidated Communications of Texas Company
Westview
2200 Westview, Conroe, Texas 77304
Consolidated Communications of Texas Company
Westwood
410 Macintosh Dr, Conroe, Texas
Consolidated Communications of Texas Company
Wier Road (Old 105)
17000 Old Hwy 105/Wier Rd, Cut and Shoot, Texas 77306
Consolidated Communications of Texas Company
Windsor Hills
97 Windsor Hill Dr, Conroe, Texas 77304
Consolidated Communications of Texas Company
Woodlands High Sch.2
6191 Research Forest Dr, The Woodlands, Texas
Consolidated Communications of Texas Company



 
 

--------------------------------------------------------------------------------

 
Notes
 
 
1.
This property or a portion thereof or an easement thereon was granted to a
company which, by operation of a merger, is now known as TXU Investment Company,
a company that is currently not affiliated with the Loan Parties. Consolidated
Communications of Texas Company or an affiliate thereof currently has use and
possession of these parcels of property.

 
2.
TXU Communications, an assumed name, was named as grantee on one or more deeds
or easements relating to this property. Companies may not be deeded property
under an assumed name in the State of Texas.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Owned Real Property Located in Pennsylvania
 
Property Name
Address
Operating Company
     
Gibsonia Headquarters Complex
4008 Gibsonia Road, Gibsonia, PA 15044
Consolidated Communications of Pennsylvania Company, LLC
Wexford C.O.
150 Wexford-Bayne Road
Consolidated Communications of Pennsylvania Company, LLC
Curtisville C.O.
Bessemer & 38 Hill Street, Tarentum, PA 15084
Consolidated Communications of Pennsylvania Company, LLC
           
Pine Creek Hill Equipment Building
McCandless Township, PA
Consolidated Communications of Pennsylvania Company, LLC
Cooperstown C.O.
11194 Pittsburgh Road, Valencia, PA 16059
Consolidated Communications of Pennsylvania Company, LLC
Criders Corners C.O.
6517 Mars Road, Cranberry Township, PA 16066
Consolidated Communications of Pennsylvania Company, LLC
Mars C.O.
128 Irvine Street, Mars, PA 16046
Consolidated Communications of Pennsylvania Company, LLC
Saxonburg C.O.
105 West Main Street, Saxonburg, PA 16056
Consolidated Communications of Pennsylvania Company, LLC
Sarver C.O.
407 Sarver Road, Sarver, PA 16055
Consolidated Communications of Pennsylvania Company, LLC
Freeport C.O.
305 6th Street, Freeport, PA 16229
Consolidated Communications of Pennsylvania Company, LLC





Owned Real Property Located in California and Kansas
 
 

Switching and Offices
114 and 200 Vernon St. Roseville, CA 95678
SureWest Communications
Museum
106 Vernon St. Roseville, CA 95678
SureWest Communications

 
 
 
 

--------------------------------------------------------------------------------

 
Tower and Switching Center
8000 Crowder Lane Roseville, CA 95747
SureWest Communications
Switching Center
8430 Barton Rd. Roseville, CA 95746
SureWest Communications
Switching Facilities and Offices
211, 216, 218 and 224 Lincoln St. Roseville, CA 95678
SureWest Communications
Offices and Warehouse
7656 and 7664 Old Auburn Rd. Citrus Heights, CA 95610
SureWest Communications
Telephone Office
308 U St. Sacramento, CA 95818
SureWest Communications
Remote Site
7900 Lichen Dr. Citrus Heights, CA 95621
SureWest Communications
Remote Site
4551 Antelope Road Antelope, CA 95843
SureWest Communications
Remote Site
1900 Eureka Rd Roseville, CA 95661
SureWest Communications
Remote Site
1200 Junction Blvd Roseville, CA 95678
SureWest Communications
Remote Site
850 Cirby Way Roseville, CA 95661
SureWest Communications
Remote Site
7972 Arcadia Drive Citrus Heights, CA 95610
SureWest Communications
Remote Site
4650 E Roseville PKWY Roseville, CA 95746
SureWest Communications
Remote Site
8120 Palmerson Drive Antelope, CA 95843
SureWest Communications
Remote Site
3098 Taylor Rd Roseville, CA 95678
SureWest Communications

 
 
 
 

--------------------------------------------------------------------------------

 
Remote Site
1599 Eureka Rd Roseville, CA 95661
SureWest Communications
Remote Site
3001 Pleasant Grove Rd Roseville, CA 95747
SureWest Communications
Remote Site
7920 Antelope North Rd Antelope, CA 95843
SureWest Communications
Remote Site
7040 Del Webb Blvd Roseville, CA 95747
SureWest Communications
Remote Site
9275 Woodcreek Oaks Blvd Roseville, CA 95747
SureWest Communications
Remote Site
8580 Padre Court Granite Bay, CA 95746
SureWest Communications
Remote Site
6801 Lone Tree Blvd Rocklin, CA 95765
SureWest Communications
Remote Site
1171 Harding Blvd Roseville, CA 95678
SureWest Communications
Offices and Equipment
9669 Lackman Lenexa, KS 66219
SureWest Communications

 
 

 
 
 

--------------------------------------------------------------------------------

 
Leased Property Located in Illinois and Indiana
 
Type Of Asset
Location
Name Of Lessor
Description
Office
Mattoon, IL
Latel, LLC
Corporate Office
Office
Taylorville, IL
Latel, LLC
Operations – CO
Office -Warehouse
Mattoon, IL
Latel, LLC
Office and Warehouse

 
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Leased Property Located in Texas
 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
OFFICE SPACE
TEXAS TOWER LIMITED
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
600 TRAVIS STREET, SUITE 1955
HOUSTON, TX 77002
OFFICE SPACE
UNITED BUILDING MANAGEMENT
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
14180 DALLAS PARKWAY
DALLAS, TX 75201
OFFICE SPACE
DOROTHY SMITH
CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY
421 S. 8TH STREET
WACO, TX 76710
PARKING LOT
JAMES L LOOMER
CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY
E. BREMOND AND N. ANGELINA
LUFKIN, TX 75904
OFFICE SPACE
ATRIUM BUILDING LTD
EAST TEXAS FIBER LINE INCORPORATED
119 WEST TYLER STREET
LONGVIEW, TX
OFFICE SPACE
HINES INTEREST LIMITED PARTNERSHIP
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
777 WALKER, CONCOURSE LEVEL
HOUSTON, TX 77002
OFFICE SPACE
DREW STACK MANAGEMENT CORP., INC. (HOMELAND PROPERTY)
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
1114 SAM HOUSTON AVENUE,
HUNTSVILLE, TX 77340
OFFICE SPACE
DALLAS EXCHANGE, LTD
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
400 S. AKARD,
SUITE 701 & 702,
DALLAS, TX. 75201
OFFICE SPACE
DALLAS EXCHANGE, LTD
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
400 S. AKARD
MEET ME ROOM
B-1 LEVEL
DALLAS, TX 75201
OFFICE SPACE
PLAZA TOWER LTD
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
909 ESE LOOP 323, SUITE 650
TYLER, TX 75701
PHONE STORE
DBSI-DISCOVERY REAL ESTATE SERVICES, LLC
CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY
2001 KATY MILLS BLVD
SUITE M
KATY, TX 77494

 
 
 
 

--------------------------------------------------------------------------------

 
 
Leased Property Located in Pennsylvania
 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
Office Space
Spruce Street Properties, Ltd.
Consolidated Communications Enterprise Services, Inc.
The Pittsburgh Technology Center,
322 Fourth Avenue, Suite 100
Pittsburgh, PA 15222
Office Space
Spectra Development Company
Consolidated Communications Enterprise Services, Inc.
2591 Wexford-Bayne Road, Suite 400
Sewickley, PA 15143
Office Space
Spectra Development Company
Consolidated Communications Enterprise Services, Inc.
2593 Wexford-Bayne Road, Suite 201
Sewickley, PA 15143
Office Space
Spruce Street Properties, Ltd.
Consolidated Communications Enterprise Services, Inc.
The Pittsburgh Technology Center,
322 Fourth Avenue, Suite 200
Pittsburgh, PA 15222
Land (Remote Equipment Buildings)
Spagnolo Builders, Inc.
Consolidated Communications of Pennsylvania Company, LLC
Villa of North Park
Babcock Boulevard
McCandless Township, PA
Land (Remote Equipment Buildings)
James A. West
Consolidated Communications of Pennsylvania Company, LLC
Hickory Hills
McCandless Township, PA
Land (Remote Equipment Buildings)
Three North Development Group
Consolidated Communications of Pennsylvania Company, LLC
Karrington Woods
McCandless Township, PA



Leased Property Located in California and Kansas
 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
Central Office
Storguard Development
SureWest Communications
9674 Marion Ridge Kansas City, KS
Office Space
Kansas Industrial No.1
SureWest Communications
14865 West 95th St Lenexa, KS
Warehouse
Northwestern Mutual Life Insurance Co
SureWest Communications
9701 Lackman Kansas City, KS
Central Office
MP 242, LLC
SureWest Communications
5411 Luce Ave McClellan, CA
Office
DS Town and Country
SureWest Communications
2805 Marconi Ave Sacramento, CA



 
 

--------------------------------------------------------------------------------

 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
Data Center
County of Sacramento
SureWest Communications
5115 Arnold Ave McClellan, CA
Warehouse
JMVZ Enterprise
SureWest Communications
9766 Waterman Rd Elk Grove, CA
Hub
Ochoyuno Investment Co
SureWest Communications
1318 Fulton Ave Sacramento, CA
Hub
Gregory Partners
SureWest Communications
3278 Northgate Blvd Sacramento, CA

 
 

 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.12


ERISA Matters
 
 
None
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.13(a)
 
Facilities/Properties Not in Compliance with Environmental Laws
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.13(b)
 
Environmental Claims
 
None
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.13(c)
 
Hazardous Materials
 
1.
NPTC is monitoring contained asbestos in the following locations: Gibsonia, PA,
Valencia, PA, Cranberry, PA, Tarentum, PA, Mars, PA, Freeport, PA, Sarver, PA,
Saxonburg, PA, and Wexford, PA.

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.13(e)
 
Sites Listed for Clean-up/Investigation
 
 
None
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.16
 
Insurance
 
Policy Type
Insurer
Policy Number
Eff.
Exp.
Type
Major Limit
Major Deductible
Property
Axis Insurance Company
MCB757030-10
12/30/2012
12/30/2013
Occurrence
100,000,000
100,000
               
General Liability
Travelers
630-1145P153
12/30/2012
12/30/2013
Occurrence
10,000,000
5000
                               
Automobile
Travelers
810-4838A38A
12/30/2012
12/30/2013
Occurrence
1,000,000
2000/500
               
Workers Compensation
Travelers
HCUB894M773
12/30/2012
12/30/2013
Occurrence
1,000,000
0
               
Umbrella
CNA
L4031160374
12/30/2012
12/30/2013
Occurrence
25,000,000
0
               
Professional Liability
Travelers
TE01202272
12/30/2012
12/30/2013
Claims Made
5,000,000
100,000
International Package
Travelers
TE01202289
12/30/2012
12/30/2013
Claims Made
2,000,000
0
Employee
Dishonesty/Crime
Federal Ins. Co. (Chubb)
8208-7565
7/22/2013
7/22/2014
Claims Made
5,000,000
25,000
               
Specialty Crime Coverage
Travelers
105968373
7/22/2013
7/22/2016
Claims Made
1,000,000
0
               
Fiduciary Liability
Federal Ins. Co. (Chubb)
8208-7565
7/22/2013
7/22/2014
Claims Made
5,000,000
25,000
               
Employment Practices Liability
Federal Ins. Co. (Chubb)
6804-8458
7/22/2013
7/22/2014
Claims Made
5,000,000
100,000
               
Directors & Officers Liab.
Great American
(Primary $10MM)
DOL 9924928
7/22/2013
7/22/2014
Claims Made
40,000,000
250,000
 
Federal Ins. Co.
(Secondary $10MM)
           



 
 

--------------------------------------------------------------------------------

 
Policy Type
Insurer
Policy Number
Eff.
Exp.
Type
Major Limit
Major Deductible
 
Travelers
($10MM excess of $20MM)
National Union
($10MM excess of $30MM)
AWAC
(Side A $10MM Excess $40MM)
 
         
Underground Storage
Tanks
ACE American
G24675440 002
12/30/2012
12/30/2013
Claims Made
6,000,000
25,000




 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.19
 
Securities
 
1.
In certain cases, the interests of East Texas Fiber Line and Fort Bend Fibernet
may be subject to a right of first refusal under the First Amended & Restated
Purchase Agreement (and related documents) and the Agreement Clarifying and
Amending the Partnership Agreement of Fort Bend Fibernet dated November 8, 2000
between TXU Communications Transport Company, Colorado Valley Long Distance,
Inc., Industry Telephone, Inc. and Alpha-Omega Communications II, Ltd. and
Partnership Agreement of Fort Bend Fibernet dated May 1, 1999 between Fort Bend
Long Distance Company, Colorado Valley Long Distance, Inc., Industry Telephone,
Inc. and Alpha-Omega Communications II, Ltd. (and related documents).

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.20(d)
 
Mortgage Filing Offices
 
Real Estate Recording Offices of:
 
1.
Angelina County, Texas

 
2.
Fort Bend County, Texas

 
3.
Harris County, Texas

 
4.
Montgomery County, Texas

 
5.
Waller County, Texas

 
6.
Allegheny County, Pennsylvania

 
7.
Butler County, Pennsylvania

 
8.
Placer County, California

 
9.
Sacramento County, California

 
10.
Johnson County, Kansas

 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.19
 
Post Closing Matters
 
Post-Closing item
To be satisfied by:
Deliver to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, such real estate related documents as
the Administrative Agent shall reasonably require, including, without
limitation, the following documents for each Mortgaged Property:
(a) Mortgage amendment or amendment and restatement, as applicable
(b) UCC-1 fixture filings (as necessary)
(c) Title insurance commitments
(d) Legal opinions of local counsel
(e) Evidence of flood insurance (as applicable)
February 28, 2014 (or such later date as
may be agreed to by the Administrative
Agent in its sole discretion)
Deliver to the Administrative Agent updated Schedule 3.10(b) to the Credit
Agreement (Leased and Owned Real Property)
January 10, 2014 (or such later date as may
be agreed to by the Administrative Agent
in its sole discretion)



 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.01(a)(iii)
 
Indebtedness to Remain Outstanding
 
 
None








 
 

--------------------------------------------------------------------------------



SCHEDULE 6.02(iv)




Liens to Remain Outstanding
1. Encumbrances referred to in Schedule 3.19.


2. See below.
 
Company
Jurisdiction
Original
File Date
Original
File Number
Secured Party
Collateral Description
Consolidated Communications, Inc.
Secy of State, Illinois
12-15-2008
13885036
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-15-2009
13967180
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-16-2009
13969574
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-27-2009
13993661
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
02-04-2009
14014276
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
11-19-2009
14786627
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
12-03-2009
14818553
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
12-04-2009
14821597
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
12-21-2009
14867295
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-05-2010
14904328
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-19-2010
14946497
Canon Financial Services
Equipment leased, sold or financed by
Secured Party, and general intangibles
and receivables with respect to such equipment

 
 

--------------------------------------------------------------------------------

 
Company
Jurisdiction
Original
File Date
Original
File Number
Secured Party
Collateral Description
Consolidated Communications, Inc.
Secy of State, Illinois
02-01-2010
14983171
Canon Financial Services
Equipment leased, sold or financed by
Secured Party, and general intangibles and
receivables with respect to such equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-08-2010
15169265
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-12-2010
15177845
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-13-2010
15181370
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-21-2010
15203811
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
05-27-2010
15311541
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
05-28-2010
15315717
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
06-25-2010
15386517
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
07-20-2010
15448555
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-01-2010
15562943
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-01-2010
15562994
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-22-2010
15614641
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-23-2010
15619589
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-28-2010
15631716
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-30-2010
15642556
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-01-2010
15645849
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-20-2010
15695145
IBM Credit LLC
Lessee/Lessor
Leased equipment

 
 

--------------------------------------------------------------------------------

 
Company
Jurisdiction
Original
File Date
Original
File Number
Secured Party
Collateral Description
Consolidated Communications, Inc.
Secy of State, Illinois
11-17-2010
15774150
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
12-20-2010
15861886
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
02-22-2011
16030260
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-04-2011
16151912
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
06-01-2011
16314986
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-30-2011
16650501
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-06-2011
16667471
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-02-2012
16905550
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-03-2012
16910384
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
08-31-2012
17564404
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-13-2012
17594729
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-24-2012
17703420
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-03-2013
17892525
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-01-2013
18039400
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-15-2013
18073498
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-08-2013
18143801
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
07-03-2013
18402629
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
07-05-2013
18405709
IBM Credit LLC
Lessee/Lessor
Leased equipment

 
 

--------------------------------------------------------------------------------

 
Company
Jurisdiction
Original
File Date
Original
File Number
Secured Party
Collateral Description
Consolidated Communications, Inc.
Secy of State, Illinois
08-07-2013
18494353
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
08-29-2013
18549018
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-17-2013
18599287
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
11-19-2013
18777258
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
12-03-2013
18813823
IBM Credit LLC
Lessee/Lessor
Leased equipment
           
Consolidated Communications Services Company
Secy of State, Texas
05-07-2012
12-0014430429
Fujitsu Network Communication
Equipment and software sold, leased,
rented or delivered by Secured Party
           
SureWest Communications Inc.
Secy of State, California
01-15-2010
10-7220062585
US Bancorp
Leased equipment
SureWest Communications Inc.
Secy of State, California
02-10-2010
10-7222583404
EMC Corporation (assignee of US Bancorp)
Leased equipment
SureWest Communications Inc.
Secy of State, California
03-25-2010
10-7226761325
Wells Fargo Equipment Finance, Inc.
Specific equipment



 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 6.03(c)


Other Businesses
 
None
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.04


Existing Investments
 
Entity
Ownership
Consolidated Communications Enterprise Services, Inc.
24,150 shares of the issued and outstanding common stock of
East Texas Fiber Line, Inc., par value $0.01, which shares constitute
63% of the issued and outstanding common stock of East Texas Fiber Line, Inc.
Consolidated Communications Enterprise Services, Inc.
2.34% limited partnership interest in GTE Mobilnet of South Texas Limited
Partnership.
Consolidated Communications Enterprise Services, Inc.
20.51% limited partnership interest in GTE Mobilnet of Texas RSA #17 Limited
Partnership.
Consolidated Communications Enterprise Services, Inc.
39.06% general partnership interest in Fort Bend FiberNet.
Consolidated Communications, Inc.
3,000,000 shares of Illinois Consolidated Telephone Company, par value $10.00,
which
shares constitute 100% of the issued and outstanding common stock of Illinois
Consolidated Telephone Company.
Consolidated Communications Enterprise Services, Inc.
3.6% limited partnership interest in Pittsburgh SMSA Limited Partnership.
Consolidated Communications Enterprise Services, Inc.
16.6725% limited partnership interest in Pennsylvania RSA No. 6 (I) Limited
Partnership.
Consolidated Communications Enterprise Services, Inc.
23.67% limited partnership interest in Pennsylvania RSA No. 6 (II) Limited
Partnership.

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.08(v)


Existing Affiliate Transactions
 
1.
Lease Agreement dated December 31, 2002, by and between ICTC (as Tenant) and
LATEL, LLC (as Landlord), as amended.

2.
Lease Agreement dated December 22, 2010, by and between Consolidated
Communications Services (as Tenant) and LATEL, LLC (as Landlord).

3.
Lease Agreement dated December 22, 2010, by and between ICTC (as Tenant) and
LATEL, LLC (as Landlord).

 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.09


Existing Restrictions
 
None
 
 
 
 
15483-0250
CH2\13972008.3
 

--------------------------------------------------------------------------------